     3:14-cv-03001-RM-TSH # 101   Page 1 of 250
                                                                                452
                                                                                     E-FILED
                                                  Wednesday, 19 December, 2018      03:04:35 PM
                                                                Clerk, U.S. District Court, ILCD

 1               IN THE UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF ILLINOIS
 2                       SPRINGFIELD DIVISION

 3
       CHERYL L. JOHNSON,                   )
 4                                          )
                      PLAINTIFF,            )     14-CV-3001
 5                                          )
                VS.                         )     JURY SELECTION
 6                                          )
       THE ILLINOIS DEPARTMENT OF           )     SPRINGFIELD, ILLINOIS
 7     CENTRAL MANAGEMENT                   )
       SERVICES,                            )     VOL. 3
 8                                          )
                      DEFENDANT.            )
 9

10                     TRANSCRIPT OF PROCEEDINGS
                  BEFORE THE HONORABLE RICHARD MILLS
11                   UNITED STATES DISTRICT JUDGE

12     AUGUST 29, 2018

13     A P P E A R A N C E S:

14     FOR THE PLAINTIFF:                       JAMES P. BAKER
                                                BAKER, BAKER & KRAJEWSKI
15                                              415 SOUTH SEVENTH STREET
                                                SPRINGFIELD, ILLINOIS
16

17     FOR THE DEFENDANT:                       DEBORAH BARNES
                                                JOSEPH OKON
18                                              ILLINOIS ATTORNEY GENERAL
                                                500 SOUTH SECOND STREET
19                                              SPRINGFIELD, ILLINOIS

20

21

22
       COURT REPORTER:            KATHY J. SULLIVAN, CSR, RPR, CRR
23                                OFFICIAL COURT REPORTER
                                  U.S. DISTRICT COURT
24                                600 E. MONROE
                                  SPRINGFIELD, ILLINOIS
25                                (217)492-4810

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 2 of 250
                                                                        453


 1                                 I N D E X

 2     WITNESS                    DIRECT      CROSS     REDIRECT      RECROSS

 3     DONALD WARREN               457            492     520
       LISA RUSH                   521            528     529
 4     EDWARD GORDON               547            549     551
       RODNEY NANCE                552            598     619           623
 5     VICKI SPENCER               627            650
       CHERYL JOHNSON              668
 6

 7

 8

 9

10                            E X H I B I T S

11     PLAINTIFF'S EXHIBIT
       NUMBER                            IDENTIFIED       ADMITTED
12
       EXHIBIT 7                            672                 673
13     EXHIBIT 14                           689                 690

14

15

16

17
       DEFENDANT'S EXHIBIT
18     NUMBER                            IDENTIFIED       ADMITTED

19     EXHIBIT 39                           565                 567

20

21

22

23

24

25


                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101     Page 3 of 250
                                                                            454


 1                            P R O C E E D I N G S

 2         *     *     *      *     *      *    *       *    *      *   *

 3             (The jury entered the courtroom.)

 4                   THE COURT:     Thank you, Madam Clerk.

 5             Good morning, everyone.          Thank you all for

 6     being prompt and on time this morning.                    After that

 7     very nice rain that we had last night and this

 8     morning.

 9             All right.      We are all in place.          And I believe

10     that Ms. Johnson is still on the stand and under

11     oath and we're now ready for the cross-examination.

12                   MS. BARNES:        Your Honor.      We will not

13     cross-examine.

14                   THE COURT:     No cross-examination.

15             Back to you, Mr. Baker?

16                   MR. BAKER:     Your Honor, may we approach the

17     bench?

18                   THE COURT:     Why of course.          Have I ever

19     said no yet?

20             (The following sidebar discussion was held at

21             the bench, out of the hearing of the jury.)

22                   MS. BARNES:        You need a stool for

23             short lawyers.

24                   THE COURT:     I know.         I'm going to put

25             in a requisition at lunch.

                           KATHY J. SULLIVAN, CSR, RPR, CRR
                                OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 4 of 250
                                                                  455


 1                 MR. BAKER:     Judge, our next witness is

 2           Lisa Rush.

 3                 THE COURT:     Is what?

 4                 MR. BAKER:     Is Lisa Rush.       We asked

 5           her to be here at 10:00, anticipating that

 6           there would be cross-examination of

 7           Ms. Johnson.     So we're a witness shy that

 8           we don't have right now.

 9                 THE COURT:     All right.       These things

10           happen.

11                 MR. BAKER:     If Ms. Barnes is prepared

12           to put a witness on to keep the case going,

13           that's fine with us.

14                 MS. BARNES:      We could put Mr. Warren

15           on.

16                 THE COURT:     Now that would be all

17           right.     Should I explain to the jury what

18           we're talking about here?            What we have

19           said?     I think that would be wise.

20                 MR. BAKER:     Sure.

21                 THE COURT:     That would be wise so

22           they're not left in the dark as to what's

23           going on.

24                 MS. BARNES:      Okay.

25                 THE COURT:     Everything up on top of

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 5 of 250
                                                                   456


 1           the table, see.

 2           Very good.     Thank you.

 3           (The following proceedings were held in

 4           open court.)

 5                THE COURT:      Ladies and gentlemen, it was

 6     anticipated that there was going to be

 7     cross-examination of the plaintiff.            However, they

 8     have determined to.        So, therefore, we are going

 9     back to Mr. Baker, and Mr. Baker's next witness

10     won't be here for about an hour.

11           So in that case, in order to alleviate any kind

12     of loss of time and problem, and loss to you, we are

13     going to move over to the state and allow them to

14     begin by putting on some evidence.

15           Now, that's acceptable to all of you?          We'll do

16     that without loss of time.

17           Everybody seems to be nodding approval, and so

18     that's what we will do.          Excellent.

19           Very well.     Back to the government now, and you

20     may proceed.

21                MS. BARNES:       We will call Don Warren.

22                THE COURT:      All right.      Mr. Warren was

23     already on the stand, so you've already been sworn.

24     You may retake the stand if you would.

25


                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 6 of 250
                                  WARREN - DIRECT                    457


 1                          DONALD WARREN

 2     called as a witness herein, having been duly sworn,

 3     was examined and testified as follows:

 4                          DIRECT EXAMINATION

 5     BY MS. BARNES:

 6           Q.   Good morning, Mr. Warren.

 7           A.   Good morning.

 8           Q.   I'm not going to plow the same ground again,

 9     but I do want to explain to the jury your role in

10     evaluating Ms. Johnson's performance.

11           First of all, while I'm still thinking about

12     it, we left off yesterday with Mrs. Johnson entering

13     into evidence some evaluations of her, the job she

14     holds now.

15           A.   Yes.

16           Q.   You heard that testimony?

17           A.   Yes.

18           Q.   And I asked you to take a look at those

19     exhibits and compare the job duties that she has now

20     with the job duties and the job requirements that

21     she had when she worked under you.

22           Were there any differences?

23           A.   Yes.    The job that she holds now is a much

24     lower-level position.         The responsibilities aren't

25     quite as large as what she had before.               She's more

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 7 of 250
                                  WARREN - DIRECT              458


 1     responsible for single application as opposed to

 2     lots of pieces of equipment and people and things

 3     spread across the state.

 4            Q.   And did her job description in the current

 5     job that she has now specifically require managerial

 6     skills?

 7            A.   No.

 8            Q.   Okay.    Mr. Warren, in your experience, would

 9     it be fair to say that some people could be very

10     good at information technology in a certain area,

11     but not be quite as good in the managerial sphere?

12            A.   Yes; that's correct.

13            Q.   Okay.    And in fact, would it be fair to say

14     that the duties of the IT people that you supervised

15     who, of course, needed to know IT, revolved

16     primarily around being able to manage these tickets?

17            A.   Yes.

18            Q.   Okay.    When Ms. Johnson was hired, who hired

19     her?

20            A.   Rod Nance and I were on the panel that hired

21     her.

22            Q.   Okay.    And when -- after you hired her, you

23     put her in what unit?

24            A.   She was in -- don't know the exact title,

25     but it's the Administration Unit is what it was.         I

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 8 of 250
                                  WARREN - DIRECT                        459


 1     do know that.

 2           Q.   Okay.    I think she has said software.           Is

 3     that accurate?

 4           A.   It's kind of a software side.           Is manages

 5     security.     It's the user accounts and security for

 6     the network basically.

 7           Q.   Okay.    So, for example, if I'm an office

 8     employee and I need to get into a particular

 9     database and I need user rights, I would contact the

10     Administration Unit?

11           A.   Correct.

12           Q.   Or if I'm having issues with my password, I

13     would contact the Administration Unit?

14           A.   Yes.

15           Q.   Okay.    How is that different from the

16     Software Unit that Mr. Gordon is managing now?

17           A.   His is application.         So when a server is up

18     and running, they install certain software on there

19     for team members, people to use.              And I do not

20     recall exactly which applications he's responsible

21     for right now, but basically, it was his

22     responsibility to install software systems and make

23     it available for others to use.

24           Q.   Okay.

25                 THE COURT:      Excuse me.       What is that unit

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 9 of 250
                                  WARREN - DIRECT                     460


 1     called?

 2           Q.   Mr. Warren?

 3           A.   The Software Unit?        Is that --

 4           Q.   That's what I thought it was called,

 5     software.

 6           A.   That's not the complete title.            I would have

 7     to see an org chart.

 8           Q.   Oh, the official title?

 9           A.   Yes.

10           Q.   I thought we had some.

11           A.   I'm sorry, I've just been away for a long

12     time.

13           Q.   It just has a fancy name.

14           A.   There was an Application Group, a Software

15     Group, an Administration Group.              That's the general

16     titles of them.

17           Q.   Okay.    They can look for it.         I think I had

18     org chart -- we'll go on, and if they find it.

19                 THE COURT:      No, please, please.       I didn't

20     mean to delay.

21           Q.   That's okay.      We'll go on, and if Joe finds

22     it, we can clear it up.

23           Anyway, I had asked you -- Ms. Wang, could you

24     turn to Defendant's Exhibits 46 and 47.              And put

25     those up on the screen.          46 first.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 10 of 250
                                  WARREN - DIRECT                    461


 1                 THE COURT:      We can back up and do this

 2     later.

 3                 MS. BARNES:      Oh, I am.       I'm putting on

 4     records of training.         I'm sorry.

 5                 THE COURT:      Okay.

 6                 THE CLERK:      I'm sorry.       It should be coming

 7     on, but --

 8                 MS. BARNES:      We have an IT person in the

 9     room.

10                 THE COURT:      We do.     Great Scott.

11                 MS. BARNES:      Is that like asking if there's

12     a doctor in the house?

13                 THE COURT:      I don't know.       Is there a

14     doctor on the jury?         Nobody raises their hand.

15     There's certainly not one on the bench, I can tell

16     you that.

17                 MS. BARNES:      All right.       We'll do this the

18     old-fashioned way.

19                 MR. BAKER:      Excuse me.       What exhibit number

20     is this?

21                 MS. BARNES:      46.

22           Now, Mr. Warren, I had asked you to take a look

23     at these.

24           Actually, counsel and I have agreed that these

25     are records of CMS.         And I would ask that they be --

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 11 of 250
                                  WARREN - DIRECT                    462


 1     46 and 47 be admitted into evidence.

 2                 THE COURT:      Very well.       Any problem?

 3                 MR. BAKER:      No, sir.

 4                 THE COURT:      Very well, they are admitted.

 5     And you may proceed according to the -- your plan.

 6            Q.   (BY MS. BARNES:)       Now, Mr. Warren, I had

 7     asked you to take a look at these.              And what is

 8     this?

 9            A.   These are the training classes that Cheryl

10     Johnson attended while she was employed by CMS.

11            Q.   Now many -- now, some of these training

12     classes -- I want to pull this over just a little

13     bit.    Well, let me talk about the substance of some

14     of them first.

15            Many of these appear to be non-IT related.

16     Would that be fair?

17            A.   That is correct.

18            Q.   And are these non-IT related training

19     classes required of all of the people who worked

20     under you?

21            A.   Some of them are; yes.

22            Q.   Okay.   And just -- could you just pick

23     out -- let's look at, for example, down there at the

24     bottom.     In 2006, she got a new employee

25     orientation?

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101     Page 12 of 250
                                   WARREN - DIRECT                   463


 1            A.   Yes.    That's required of everybody.

 2            Q.   Am I supposed to be able to underline this.

 3     There we go.        Okay.

 4            And then --

 5                 THE COURT:        Can we blow that up a little

 6     bit?

 7            Q.   Big enough?

 8                 THE COURT:        Yes.    Pull it over.

 9            Q.   Now, I'm going to go to the bottom.         And

10     we're going to talk about some of these training

11     classes.

12            Since we have established that they've been

13     taken by Ms. Johnson, I'm going to pull it over here

14     and we're going to talk about the topics.

15            Now, it looks like right off the bat, in 2006,

16     she got some training in Microsoft Server

17     Environment.        What would that involve?

18            A.   That would have been managing and

19     maintaining a server environment.             So more than

20     likely, that would have been about what's called

21     active directory.           And so that explains user

22     accounts, groups.

23            A user account is what you use to log on to the

24     system with.        A group is how you provide access

25     through security measures.             So you would put people

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 13 of 250
                                  WARREN - DIRECT                     464


 1     into groups and make that group available to a

 2     certain application; like email.             So if you're in

 3     this group, you can access email.             If you're not in

 4     this group, you cannot access email.

 5           So it would kind of be a base for something

 6     like that more than likely.            Without reading the

 7     actual description of the class, that is just my

 8     interpretation of it.

 9           Q.   Okay.     And the -- let's go up a little to

10     implement and -- well, let me ask you this:             Would

11     this have assisted her in her administration --

12     managing her administration group?

13           A.   Yes.

14           Q.   That was intended to do that?

15           A.   Yes.

16           Q.   Okay.     And let's go up there to Implement an

17     Administration Security in a Windows Server Network.

18     What would that have been?

19           A.   In that -- that would have been more of the

20     same basically.

21           Q.   Okay.

22           A.   And these are probably different levels of

23     the class.        So one might be a lower level, then the

24     next level.

25           Q.   Okay.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 14 of 250
                                  WARREN - DIRECT                      465


 1           A.   And again, that's just a guess on my part.

 2           Q.   While we're looking at it, what would this

 3     have been, Leadership Boot Camp?

 4           A.   That was something that was made available

 5     to managers.       So various managers attended that, and

 6     it would teach them leadership skills related to

 7     managing people.

 8           Q.   Okay.    What's a Network and Certification

 9     class?

10           A.   That one I'm not positive about --

11           Q.   Okay.

12           A.   It's probably related to network.         How

13     things communicate.

14           Q.   Up here, she talked yesterday about ESR.

15     What does that stand for again?

16           A.   Enterprise Service Request.

17           Q.   Okay.    And she got some training in that

18     too; correct?

19           A.   Yes.

20           Q.   And that was in '07?

21           A.   Yes.    That was our ticketing system.          So

22     most people went through that so they knew how to

23     use it.

24           Q.   Okay.    And she got, looks like another

25     training in '07 which was Implement, Manage and

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 15 of 250
                                  WARREN - DIRECT                  466


 1     Maintain a Windows 03 Infrastructure?

 2           A.   Yes.

 3           Q.   Do you know anything about that?

 4           A.   And it would be related to the others.

 5           Q.   Okay.    Another training here, Planning,

 6     Implementing and Maintaining a Windows Server 03

 7     Directory Infrastructure.           What would that be about?

 8           A.   And that would have been more related

 9     directly to her job when she was the administration

10     manager.     That would have been more of what I talked

11     about, the directory structure, setting that up.

12           As we brought the other agencies into the --

13     our network, we had a consolidation project.           We

14     started shutting down agency Data Centers, bringing

15     them into our Data Center.           Then we came up with a

16     common directory and started doing away with their

17     independent systems and bringing them into ours.

18           So in order to do that, we had to implement and

19     add infrastructures, active directory

20     infrastructure.       So this class would have been

21     related to that and how to set it up and implement

22     the security and those types of things.

23           Q.   Okay.

24           A.   And it would have been a little more -- it

25     would have been related to the other classes that

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 16 of 250
                                  WARREN - DIRECT              467


 1     she took also.

 2           Q.   Let's talk about -- looks like she had

 3     another Planning, Implementing and Maintaining a

 4     Server -- isn't that like the other one?

 5           A.   Which are you looking at?

 6           Q.   Well, I'm looking at '07 here.

 7           A.   Yes.    And like I said, they were varying

 8     levels more than likely.

 9           Q.   Okay.

10           A.   Each one would be a little more complex than

11     the previous.

12           Q.   Okay.    These other trainings--Grammar,

13     Writing, Interview and Selection, Technical

14     Writing--why would she have taken those?

15           A.   Just to enhance her skills.

16           Q.   Okay.

17           A.   And I'm not sure whether those were classes

18     she requested or classes we recommended.

19           Q.   Okay.    Motivating Employees and Work Teams,

20     would that have been a management --

21           A.   Yes.

22           Q.   Okay.    Time Management, Your Plan to

23     Organizing Time.        Did Ms. Johnson have issues with

24     time management?

25           A.   Yes, she did.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 17 of 250
                                  WARREN - DIRECT                     468


 1           Q.   And so in 2009, she was given a class on how

 2     to do that?

 3           A.   Yes.

 4           Q.   This was your -- would it be fair to say

 5     that this was your effort to assist Ms. Johnson in

 6     doing her job?

 7           A.   And that I cannot say.           I don't remember

 8     whether she requested that class or whether we

 9     recommended the class for her.

10           Q.   Okay.    But it would be fair to say that it

11     would assist her in doing her job?

12           A.   Yes.    Yes.

13           Q.   Okay.    There's another one here, Basic

14     Management and Leadership Rules.             That's probably

15     self-explanatory?

16           A.   Yes.

17           Q.   How to Write, Work, and Program Objectives.

18     Did she have issues with writing, work, and program

19     objectives?

20           A.   Objectives, yes.        Sometimes she had issues

21     with that.

22           Q.   Okay.

23           A.   Helping her objectives and meetings those.

24           Q.   Now -- this thing is not cooperating.

25           There.      Some of these classes cost a lot of

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 18 of 250
                                  WARREN - DIRECT                 469


 1     money?

 2           A.    Yes.    The -- can I say something?

 3           Q.    Well, yeah, what -- some of them have zeros

 4     here over in this right-hand column, and some of

 5     them have $1,500, 1350.          1795 for a Network

 6     Certification Class.          Where were those taken?

 7           A.    More than likely those were taken at LRS.

 8           Q.    That would be Levi, Ray, and Shoup here in

 9     town?

10           A.    Yes.    That was someone that we contracted

11     with.      There could have been other places that she

12     went for those, but that was the one most -- that we

13     used more than anyone else.

14           And then the zero dollar classes would have

15     been classes that CMS provided or else brought

16     someone in and taught them in-house.

17           Q.    All right.     So would it be fair to say that

18     the department that you were managing was willing to

19     spend a lot of money on helping Ms. Johnson be

20     trained for her job?          Would that be fair to say?

21           A.    Yes.

22           Q.    Okay.    I also asked you to take a look at

23     Exhibit 47; correct?

24           A.    Yes.

25           Q.    And what is that?

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 19 of 250
                                  WARREN - DIRECT                       470


 1           A.   That is Ed Gordon's training record.

 2           Q.   How does his training record in terms of

 3     number of classes taken compare to Ms. Johnson's?

 4           A.   He received fewer classes than she did.

 5           Q.   Why is that, do you think?            Or if you have

 6     an opinion.        If you don't, that's fine?

 7           A.   He didn't require as many classes --

 8           Q.   Okay.

 9           A.   -- in order to understand his duties and

10     perform them.

11           Q.   There's been an issue made in the testimony

12     here about hardware training.               There's been some

13     testimony that Mr. Gordon knew hardware.               But did

14     Mr. Gordon receive any hardware training?

15           A.   No, he did not.

16           Q.   Okay.     He got -- I can hand you the paper,

17     but I want to ask you to take a look at these two

18     exhibits.     And did Mr. Gordon get any training that

19     Ms. Johnson did not?

20           A.   And from this, I cannot tell.

21           Q.   Okay.

22           A.   And that is because, for Mr. Gordon, he took

23     a class MS2279, and in the status column it has

24     completed.     Whereas that class, Ms. Johnson was

25     approved to take, but it doesn't say completed.                  So

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 20 of 250
                                  WARREN - DIRECT                   471


 1     I don't know whether they didn't update the record

 2     or whether she was approved and never attended.

 3           Q.   Okay.    She might have completed it, they

 4     just might not have updated the record?

 5           A.   That I don't know.        I can't say for sure.

 6           Q.   Okay.    But it was offered to her as well as

 7     Mr. Gordon?

 8           A.   Yes.    She was approved for it, I'm just not

 9     sure she completed it or not.

10           Q.   Okay.    That's fine.

11           A.   And then I mean that's really the only --

12     other than -- let me look at that one here.

13           The only one I'm not seeing is Security

14     Awareness For Administrators.

15           Q.   And who got that one?

16           A.   That was Ed.      But other than that, I mean

17     Cheryl, she received five other classes that related

18     to active directory and server administration that

19     Ed did not receive.

20           Q.   Okay.    Count up the number of training

21     classes that Cheryl received and then count up what

22     Ed received.

23           A.   Cheryl received 33.         And that's only the

24     ones marked completed.

25           Q.   Okay.    And what did Ed receive?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 21 of 250
                                  WARREN - DIRECT                   472


 1           A.   18.

 2           Q.   Okay.   Let's talk about when Cheryl became

 3     the group administrator for the first group, the

 4     Administration Group.         How did she do?       I mean we've

 5     seen her evaluations, she met expectations.              But as

 6     time went on, and overall before she moved, how did

 7     she do?

 8           A.   She began to have issues while managing that

 9     group.     We received lots of calls from customers.

10     My supervisor spoke with me several times about it.

11     I spoke with Cheryl about it, I spoke with Rod about

12     it.

13           Q.   Who's your supervisor?

14           A.   My supervisor at that time was Kevin

15     Rademaker.

16           Q.   Well, let's be a little more specific.           What

17     kinds of -- who were the customers?

18           A.   The customers were the various

19     agencies--Department of Human Services, Department

20     of Revenue, Department of Transportation--the ones

21     that we were consolidating.

22           Q.   And what kinds of issues were raised in

23     these calls from the customers?

24           A.   Mostly things weren't being completed in a

25     timely manner.      Accounts weren't being created and

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 22 of 250
                                  WARREN - DIRECT                     473


 1     security wasn't being set up.               People weren't being

 2     added to groups.

 3           Q.   Did you have -- did you talk to Cheryl about

 4     that?

 5           A.   Yes.

 6           Q.   And what were -- what was the nature of

 7     these discussions?

 8           A.   And usually it was more of a direct talk

 9     with her.     You know, I need these things done, can

10     you please take care of it.

11           Q.   How long did that last before the -- before

12     she went to hardware?

13           A.   And I don't have the dates on that.

14           Q.   It can be sort of general.            A year, two

15     years, three years?

16           A.   I mean it probably went on for, I imagine,

17     about a year.       Nine to twelve months maybe.

18           Q.   Okay.    Then the evidence has shown she was

19     moved into hardware.         Were you involved in the

20     decision to move her into hardware?

21           A.   Yes.

22           Q.   Will you tell the jury, please, why that

23     decision was made?

24           A.   My supervisor, Kevin Rademaker, came to me.

25     We discussed the matter.          Things were not getting

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 23 of 250
                                  WARREN - DIRECT                474


 1     done, and they were not improving.           We talked about

 2     it.    The Hardware Group was set up, running

 3     smoothly, documented.         They had fewer

 4     responsibilities.

 5           So rather than go through the procedure to fire

 6     her, we decided to move her into another area.           Give

 7     her a chance.

 8           Q.   Okay.     When you say hardware was running

 9     smoothly, what do you mean?

10           A.   Well, Ed Gordon had things organized and

11     documented.        The processes and procedures were set

12     up, so things were running smoothly.

13           Q.   Okay.

14           A.   He had things well-organized.

15           Q.   Okay.     So after then you moved her into

16     hardware -- well, there's been a lot of discussion

17     about whether or not some -- that she didn't have

18     any training for hardware.

19           In your view, Mr. Warren, as her manager, and

20     based on the background she had and the skills that

21     she claimed she had, would that have been an issue,

22     that she didn't have any specific knowledge about

23     how to build or decommission or unscrew something?

24           A.   No.     It shouldn't have been.     I mean she was

25     managing people, so it would be her responsibility

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 24 of 250
                                  WARREN - DIRECT                    475


 1     to task them.       And the people that worked for her

 2     understood the processes and procedures.              They had

 3     been doing it for years, so they were familiar with

 4     it.

 5           Q.   Okay.    And are you talking about the

 6     technicians that actually did the work?

 7           A.   Yes.

 8           Q.   Okay.    And I think you testified that you

 9     were confident that Ed had set up the protocols,

10     which are instructions, sufficient that she could

11     just take a look at those and manage the people who

12     did the work?

13           A.   Yes.

14           Q.   That was her primary -- would it be fair to

15     say that's her primary job?

16           A.   Yes.

17           Q.   Okay.    I don't want to belabor the point,

18     but how did that go?

19           A.   It did not go well.

20           Q.   Could you tell the jury -- give them kind of

21     an overview then of how things went and -- and what

22     lead up to the decision that she could not be kept

23     on anymore?

24           A.   We experienced similar issues.            Things were

25     not getting completed in a timely manner.              We were

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 25 of 250
                                  WARREN - DIRECT                   476


 1     getting complaints from our customers, the various

 2     agencies.

 3           I met with Rod on that several times.            He would

 4     meet with her and discuss things.            Later on, we met

 5     and we decided in order to assist her, we put

 6     additional duties into her objectives for her

 7     review.     Those were things that she should have been

 8     doing on a regular basis, such as ensure there was

 9     sufficient disk space on machines, making sure help

10     desk tickets were completed.            Assigned and

11     completed.        So we included those duties.

12           And then also, the disk report that was

13     required, I mean that's something that was -- she

14     should have been keeping track of to make sure that

15     no server ran out of disk space.

16           Q.   Okay.

17           A.   So those were attempts to assist her to

18     point her in a direction of things that she needed

19     to watch and make sure that she was aware of the

20     status.

21           Q.   Yeah.     And you've been listening to the

22     testimony.        You're talking about the evaluations

23     that she was addressing yesterday with respect to

24     the addition of duties?

25           A.   Yes.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 26 of 250
                                  WARREN - DIRECT                       477


 1           Q.    Were those duties not required of Ed Gordon?

 2           A.    No, he was required to do them all.           We

 3     didn't have any issues with them being completed, so

 4     they were not directly spelled out.

 5           Q.    Oh, so -- so would it be fair to say then

 6     that the spelling them out in the performance

 7     evaluation for Ms. Johnson was an attempt to assist

 8     her in doing her job?

 9           A.    Yes.

10           Q.    Okay.    There's been a lot of discussion

11     about placing the tickets -- all the tickets in her

12     name.      And we heard a lot of testimony from Jo

13     Higgerson and Ms. Johnson about that issue.

14           Did you discuss with Mr. Nance putting the

15     tickets in her name?

16           A.    Yes.

17           Q.    Would you tell the jury the rationale for

18     that?

19           A.    She was having problems tracking tickets and

20     the work of her people.          We use a system called

21     Remedy in order to do that.            So within Remedy, you

22     assign jobs and everyone's assignments are in there.

23     And if it's in your name, when you pull it up, when

24     you log on, everything shows.               It's easy to track

25     it.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 27 of 250
                                  WARREN - DIRECT                    478


 1           It seemed as though she was having difficulties

 2     tracking the status of people's work because she'd

 3     have to go through other steps to do that.            So we

 4     decided to have her put them in her name and it made

 5     it easier for her to track.            She knew -- or at least

 6     it would be easier for her to see what was going on.

 7           Q.   Well, there's a -- did this create more work

 8     for her?     Or should it have?

 9           A.   It -- it did create a little more work for

10     her because, I mean, she did have to put the ticket

11     in her name and assign it to someone.            Which she had

12     to do that anyway.         She at least had to assign it to

13     someone anyway, whether it was in her name or not.

14     And then at the end, there was a verification task.

15           Q.   Well, how long did that additional work --

16     or how long should that additional work have taken?

17     That is, what was the nature of the additional work?

18           A.   The additional work was minutes.

19           Q.   Okay.    For the -- in other words, clicking

20     to put her name in the ticket and then clicking to

21     verify that the work had been done by the

22     technicians?

23           A.   Yes.

24           Q.   Okay.    How long did this last?

25           A.   As far as?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 28 of 250
                                  WARREN - DIRECT                      479


 1            Q.   Putting the tickets in her name?

 2            A.   Until she was dismissed, I believe.

 3            Q.   Okay.    Did it work?

 4            A.   No.

 5            Q.   Apparently it didn't?

 6            A.   No.

 7            Q.   Yeah.

 8            Could I consult with my co-counsel a minute?

 9                 THE COURT:      Of course.

10            (Sotto voce discussion among counsel.)

11            Q.   There was also an issue -- I couldn't read

12     my co-counsel's writing.          There was also an issue

13     yesterday about her office and where she was placed?

14            A.   Yes.

15            Q.   And you heard that testimony about her being

16     moved?

17            A.   Yes.

18            Q.   From what she said was a regular office to

19     an area near her subordinates.              Were you familiar

20     with that area?

21            A.   Yes.

22            Q.   Were you involved in the decision to move

23     her?

24            A.   Yes.

25            Q.   Would you tell the jury why she was moved?

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101      Page 29 of 250
                                  WARREN - DIRECT                     480


 1           A.    She was having problems keeping track of her

 2     employees, and had complained to Mr. Nance about

 3     that.      Not knowing where they were.         So in an

 4     attempt to help her, we moved her into the area with

 5     them.

 6           Q.    The -- was there a separate office space,

 7     room available in that area to put her in?

 8           A.    No, there was not.

 9           Q.    Okay.     So --

10           A.    They were at one end and she was at the

11     other.

12           Q.    Okay.     Well, did you have the issue -- that

13     issue with other supervisors not keeping track of

14     their technicians?

15           A.    No.     And her's were different because her

16     people were more out in the field a lot.              And we had

17     servers at other locations, so they did have to go.

18     Whereas the other individuals were mostly keeping

19     track of things in-house in the Data Center.

20           Q.    Okay.     So again, you said this was done in

21     an effort to assist her?

22           A.    Yes.

23           Q.    I want to show you Plaintiff's Exhibit 15.

24                  THE COURT:        That's number 15, did you say?

25           Q.    Yes, Your Honor.          This is Plaintiff's 15

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 30 of 250
                                  WARREN - DIRECT                 481


 1     that we talked about yesterday.

 2                 THE COURT:      Thank you.

 3           Q.   Mr. Nance, you remember listening to the

 4     testimony about this yesterday?

 5           A.   Mr. Warren.

 6           Q.   I'm sorry, Mr. Warren.

 7           Mr. Warren.

 8           A.   Yes.

 9           Q.   What were your observations as you listened

10     to that testimony?

11           A.   Related to Cheryl's testimony yesterday?

12     Ms. Johnson's testimony yet?

13           Q.   Yes.    Did she -- to put it bluntly, did she

14     know what she was talking about?

15           A.   No, she did not.

16           Q.   Could you explain to the jury what --

17           A.   Yes.    There are two lines, two columns on

18     here that show space utilization.            One of them is --

19           Q.   I'm gonna zoom in here.

20           A.   Okay.    Can you go to the headings.

21           Okay.    Some of the information is just the CPU

22     type --

23           Q.   You can point on that screen.

24           A.   The CPU type, the CPU speed; just basic

25     stuff like this.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 31 of 250
                                  WARREN - DIRECT                    482


 1           And this is the system volume.          The system

 2     volume is where the operating system is stored.               So

 3     that's like your Windows operating system on home

 4     computers or your Apple IOS.

 5           So that runs, and the way that we did things is

 6     you had a system volume, or where the operating

 7     system was, and then you had a Volume 1.               And that's

 8     generic name right there, so Volume 1.               That's where

 9     all the user data is held.           Those were separate

10     environments on the disks.

11           Q.   Okay.    So the system environment is the

12     brains?

13           A.   Yes.

14           Q.   The brains that are running your Word

15     application or your -- whatever application you're

16     in?    And that takes up space?

17           A.   Yes.

18           Q.   And then this environment right here is your

19     typing your documents --

20           A.   All your documents that are stored, your

21     spreadsheets, all those types of things.               Pictures,

22     whatever.

23           Q.   Okay.    And so that's -- these programs

24     monitor these two different spaces?

25           A.   Correct.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 32 of 250
                                  WARREN - DIRECT                  483


 1           Q.    Okay.    Go on, I interrupted you.

 2           A.    Okay.    So basically, you have the system

 3     size.      System size, the amount used.         And then you

 4     have the percentage used.            So 82 percent,

 5     59 percent, and 66 percent.             And the same thing with

 6     Volume 1.      You've got the size, you've got the

 7     amount used, and then it's the percent used.

 8           Q.    And what was she supposed to keep track of?

 9           A.    Actually, both of those.

10           Q.    Okay.

11           A.    Just if you run out of system volume and --

12     because whenever you start up a computer, it writes

13     to the system volume also itself.             And so if you run

14     out of space there and it can no longer write there,

15     basically it locks up and it can't be used.

16           Q.    So if the end user here on -- has

17     73.3 percent, they put in roughly 25 more percent of

18     stuff, they're gonna crash?

19           A.    The user.      This -- they're on volume one.

20           Q.    Yeah?

21           A.    Yes.    So if you've got -- and I'm just

22     gonna -- 20 bytes of storage available, and somebody

23     tries to save a file and it's 21 bytes, well, it

24     can't be done.        So it's gonna give them an error

25     message.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 33 of 250
                                  WARREN - DIRECT                  484


 1           The system volume is a little different.           If it

 2     runs out of space, it shuts down the computer.

 3           Q.    Okay.

 4           A.    Where the other one just doesn't let you

 5     save.      It gives you an error message where it's out

 6     of space or something like that.             Then you call you

 7     the help desk.

 8           Q.    Okay.    And as you listened to her talk about

 9     this yesterday, what were your observations?

10           A.    Well, she didn't understand, looking at

11     this, what the difference between the system volume

12     and Volume 1 was.

13           Q.    Okay.    Did Ms. Johnson, yesterday during her

14     testimony, describe having to do anything that

15     wasn't required of Ed Gordon?

16           A.    No.

17           Q.    When the time came to make the decision to

18     discharge, I guess would it be fair to say that any

19     supervisor comes to that decision reluctantly?

20           A.    Yes.

21           Q.    Could you please tell the jury what finally

22     made you and your fellow supervisors -- and let me

23     ask you this:        Was Mr. Nance involved in this

24     decision?

25           A.    Yes.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 34 of 250
                                  WARREN - DIRECT                         485


 1           Q.   Okay.

 2           A.   I mean we discussed it.

 3           Q.   What made you come to the conclusion that

 4     you finally had to make the unfortunate decision to

 5     discharge?

 6           A.   Things were not improving.           I mean we --

 7     there was a backlog of tickets.              We would get

 8     complaints from our various users.              Customers.     I

 9     would get complaints from my supervisor.

10           Q.   Okay.    How long have you worked with Mr.

11     Nance?

12           A.   I first began working with him in -- I was

13     at Illinois Department of Transportation before I

14     came to CMS.       And I first began working with him on

15     a regular basis anyway in 2000 -- in 2000.              I think

16     it was April of 2000.

17           I had met him before.          He was responsible

18     for -- he worked with a CADD team, Computer Added

19     Design and Drafting.         And at that time, I was

20     located in a district office in Collinsville, and

21     they would come in and do software upgrades.                 But he

22     worked in Springfield.

23           Then later on, I took a position in Springfield

24     at the office there for Transportation, and that's

25     where I met him.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 35 of 250
                                  WARREN - DIRECT                 486


 1            Q.   In your work experience with Mr. Nance, had

 2     you ever seen him treat women or people of color any

 3     differently than anyone else?

 4            A.   No.

 5            Q.   Okay.     Did -- let me ask you this:     As the

 6     supervisor of the entire group, you were the guy

 7     over all the -- Mr. Nance, Ms. Johnson, Mr. Gordon,

 8     and all the other supervisors?

 9            A.   Yes.

10            Q.   Was there -- was there a Human Resources

11     Office that you could consult?

12            A.   Yes.

13            Q.   Okay.     Did Ms. Johnson ever complain to you

14     directly that Rod Nance was discriminating against

15     her based on her race or her gender?

16            A.   No.

17            Q.   If she had such issues, what avenues would

18     she have had available to her other than talking to

19     you?

20            A.   She would have approached the -- she had a

21     couple of options.         She could have either talked to

22     her union steward about it, in which case that

23     person would have directed her to our Office of

24     Personnel.         Or she could have went directly to the

25     Office of Personnel and complained.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 36 of 250
                                  WARREN - DIRECT           487


 1           Q.   As manager of all those groups, if she had

 2     gone to those -- to those arenas, would you have

 3     been notified?

 4           A.   Yes.

 5           Q.   Were you ever notified that Ms. Johnson had

 6     lodged a complaint about being discriminated against

 7     based on her race or her gender?

 8           A.   No.

 9           Q.   Did she supervise people of color?

10           A.   Yes.

11           Q.   Who was that?

12           A.   Warren Foster.

13           Q.   Did Mr. Foster ever make any complaints to

14     you about Ms. Johnson's work performance?

15           A.   Yes.

16           Q.   What were they?

17           A.   Basically, she lacked organization, couldn't

18     assign things properly; things such as that.

19           Q.   And were the observations of the people

20     whom -- that she supervised relevant to your overall

21     assessment of the -- her work performance?

22           A.   Yes.    I mean we would take that into

23     consideration.

24           Q.   And was that -- was Mr. Foster's

25     observations the only -- the observations of the

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 37 of 250
                                  WARREN - DIRECT                   488


 1     only person she supervised that you received

 2     complaints?

 3           A.   No.     I received complaints from at least one

 4     other individual.

 5           Q.   And who was that?

 6           A.   Tad Nall.

 7           Q.   And what was -- what were his complaints?

 8           A.   She didn't know what she was doing.

 9           Q.   That's a pretty broad brush?

10           A.   Yes.     That's why I was hesitant there for a

11     minute.

12           Q.   Okay.     Mr. Nance, what -- I mean Mr. Warren,

13     what was your management style?

14           A.   I'm pretty open.         I'm pretty laid back.    I

15     mean it's an open office, anybody can come into my

16     office; it could be a manager, it could be an

17     employee, I didn't care.           I kept M&Ms and cashews on

18     my desk.     People came in all the time.

19           Q.   Did you stay in your office or were you out

20     on the floor?

21           A.   No.     I was out on the floor quite a bit.           I

22     was checking on things.           We had lots of

23     responsibilities.          I mean it wasn't just the

24     Midrange Group.        I had Storage, I had Mainframe, I

25     had another Midrange UNIX Group.             I mean we got

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 38 of 250
                                  WARREN - DIRECT                   489


 1     calls from customers all the time, so I was always

 2     out checking on things.

 3           Q.   Would you tell the jury then how your method

 4     of managing informed your conclusions about

 5     Ms. Johnson's work performance?

 6           A.   Well, I would see things going on.         I mean

 7     like I said, I mean I had her employees in my office

 8     complaining.      I had my boss complaining.        I would be

 9     out, I would see her, most of the time she seemed to

10     be unorganized.

11           Q.   Would you tell the jury why the mission of

12     the entire unit, you know, including the Hardware

13     Unit, maybe especially the Hardware Unit, was

14     important to the business of running the state?              And

15     why people who could do this competently is

16     important?

17           A.   Well, all parts are important, but I mean

18     you have to -- you have to start with the hardware.

19     If you don't have a piece of hardware, you can't do

20     any of the rest.       So you have to have the hardware

21     and the operating system installed and up and

22     running, then other teams can start installing

23     various pieces of software.            Then we can make it

24     available to the agencies, and that's critical.

25           I mean nowadays, as everybody knows, computers

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 39 of 250
                                  WARREN - DIRECT                       490


 1     are into everything.         You just -- when I first

 2     started, computers -- I've been with the state for

 3     30 years prior to my retirement.             When I first

 4     started, most things were still paper-based then.

 5     Now, almost everything is electronic based.               Your

 6     documents are electronic based, spreadsheets, all

 7     your personnel systems, everything.             So it's

 8     critical to the operations of the state.

 9           Q.   Okay.    And I guess it's fair to say the

10     evidence has shown that that relatively little group

11     was responsible for the -- the day-to-day operations

12     of the individual employees throughout the state;

13     would that be fair to say?

14           A.   Can you state that again?

15           Q.   Well, what I'm -- what I'm trying to get at

16     is the work -- the work you guys did affected Joe

17     Blow out --

18           A.   Yes, yes.

19           Q.   -- in an agency firing up his computer

20     trying to get his job done?

21           A.   Yes.

22           Q.   Okay.    Did you ever receive or hear of any

23     information that Ed Gordon had the same or similar

24     performance deficiencies that Ms. Johnson did, and

25     that Mr. Nance was ignoring all of this?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 40 of 250
                                  WARREN - DIRECT                   491


 1           A.   No.

 2           Q.   Okay.    What was your -- would it be fair to

 3     say that you have the same ability to evaluate

 4     Ms. Gordon as you did Ms. Johnson?

 5           A.   Yes.    When we needed things done, I would go

 6     talk to -- like I said, I didn't necessarily go to

 7     the next manager below me and say, "Hey, go do

 8     this."     I'd talk to people.         So I would talk to Ed

 9     Gordon, and he was aware of what was going on.              And

10     if there was something I needed, it was taken care

11     of.

12           Q.   Okay.    Could I have a moment, Your Honor?

13                 THE COURT:      Of course you may.

14           Q.   When Ms. Johnson vacated the position, who

15     took it?     I'll help you out, was it Vicki Spencer?

16           A.   She might have -- I don't know if she was in

17     that position before I retired or not.

18           Q.   Oh, okay.

19           A.   That's the only thing.           She might have been

20     temporarily assigned, or Rod might have taken over,

21     Mr. Nance might have taken over leadership.             I don't

22     recall.     But I -- I retired.

23           Q.   Okay.    You retired right about the time that

24     Ms. Cheryl -- or Ms. Johnson had been discharged?

25           A.   Yes; near that time.         I had some health

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 41 of 250
                                  WARREN - CROSS                      492


 1     issues and stuff, so there was a lot going on.

 2           Q.   Okay.    Thank you, Mr. Warren.

 3                 THE COURT:      All right.      To you, Mr. Baker.

 4                          CROSS EXAMINATION

 5     BY MR. BAKER:

 6           Q.   Good morning.

 7           A.   Good morning.

 8           Q.   I'm gonna try and go in the order you talked

 9     about, if my notes will let me.             Can you go to, I

10     believe Plaintiff Exhibit 4?

11           Is Plaintiff Exhibit 4 what you relied upon in

12     differentiating the work Cheryl Johnson did at CMS

13     from the work she does at the Department of Human

14     Services?

15           A.   Yes.

16           Q.   So you didn't observe what she did at the

17     Department of Human Services?

18           A.   No.

19           Q.   And you don't know exactly what her

20     day-to-day work responsibilities were over there?

21           A.   That is correct.

22           Q.   Okay.    You looked at a job classification,

23     Information Service Specialist 2.             And you're

24     familiar with that job classification?

25           A.   Yes, I am.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 42 of 250
                                  WARREN - CROSS              493


 1           Q.   So basically, based upon your understanding

 2     about what a normal Information Service Specialist 2

 3     does, you concluded that there was a difference,

 4     significant difference between what Ms. Johnson did

 5     at CMS and what she did at Department of Human

 6     Services?

 7           A.   Yes.

 8           Q.   Is that a fair statement?

 9           A.   Yes.

10           Q.   Were you involved in the hiring process of

11     Ed Gordon?

12           A.   Yes.

13           Q.   And my understanding is that when an

14     employee is hired into state government from outside

15     the state, there is a process called the Rutan

16     interview?

17           A.   Yes.

18           Q.   And were you a member of the Rutan interview

19     panel?

20           A.   Yes.

21           Q.   And was Mr. Nance a member of that panel?

22           A.   I believe so; yes.

23           Q.   And that would have been true for both

24     Mr. Gordon and Ms. Johnson?

25           A.   Yes.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 43 of 250
                                  WARREN - CROSS                    494


 1           Q.   And basically, the Rutan interview panel

 2     process involves preparing a set of questions geared

 3     to the particular job that the candidate applied

 4     for --

 5           A.   Yes.

 6           Q.   -- am I correct?        And you would have been

 7     involved in preparing those questions?

 8           A.   Yes.

 9           Q.   Okay.    And essentially, each candidate is

10     graded by the information she has or he has that

11     corresponds to those questions?

12           A.   Yes.

13           Q.   And was -- when Ms. Johnson was applying for

14     the position, she was applying for her first

15     position at CMS; am I correct?

16           A.   Yes.

17           Q.   And the questions were geared for that

18     position?

19           A.   Yes.

20           Q.   Okay.    And basically, Ms. Johnson scored the

21     highest of all individuals that were applying or

22     were interviewed for that position?

23           A.   Yes.    At that time; yes.

24           Q.   Okay.    And the same with Mr. Gordon?        He was

25     applying for the hardware position.            And the

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 44 of 250
                                   WARREN - CROSS                   495


 1     questions posed to him were geared to his experience

 2     and knowledge of hardware issues?

 3           A.   Not necessarily.         Without going back and

 4     looking at -- the way it is set up, it's job

 5     knowledge, experience.           There are different

 6     categories, and that's the way -- and the questions

 7     are asked within there.           But without knowing the

 8     exact questions, there -- yes, there could have been

 9     a hardware question in there.

10           Q.   Well, they were geared to testing the

11     knowledge and experience an individual had that was

12     relevant to the job that he applied for?

13           A.   Yes.

14           Q.   Ms. Barnes, could you give me Exhibit 46

15     that --

16                 MS. BARNES:       It should be there.

17           Q.   Okay.    Good.     I want to show you Exhibit 46.

18     You see that?

19           A.   Yes.

20           Q.   And you testified about that?

21           A.   Yes.

22           Q.   Will you agree with me --

23                 THE COURT:       Is that Defendant's 46?

24           Q.   Yes, it is.

25            Would you agree with me that it was in May of

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 45 of 250
                                  WARREN - CROSS                    496


 1     2008 that Ms. Johnson was transferred to the

 2     Hardware Unit?

 3           A.    I'll say yes based upon your telling me

 4     that.      I don't know the exact date, but yes, that's

 5     possible.

 6           Q.    Okay.    Let's assume it was 2008.        Are there

 7     any courses she attended between May of 2008 and the

 8     date she was terminated that the state had to pay

 9     any money for?

10           A.    No.

11           Q.    I take it back, I think there is one.

12           A.    Yes.    That's the digital government summit.

13           Q.    That was 10 bucks; right?

14           Are there any courses that were geared toward

15     hardware technical issues between May of 2008 and

16     the end of 2012?

17           A.    No.

18           Q.    Okay.    Is it an employee's supervisor that

19     makes recommendations concerning the training needs

20     of an employee?

21           A.    That's usually partially the supervisor and

22     partially the employee.

23           Q.    Okay.    I want you to turn for a moment to

24     Plaintiff Exhibit 26.

25           A.    Okay.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 46 of 250
                                  WARREN - CROSS                 497


 1            Q.   Can we agree that that's the performance

 2     evaluation for Ed Gordon between May of 2007 and May

 3     of 2008?

 4            A.   Yes.

 5            Q.   That would have been why he -- while he was

 6     the Hardware Unit manager?

 7            A.   Yes.

 8            Q.   And in defining objectives for the next

 9     evaluation period, does a supervisor normally put in

10     training recommendations?

11            A.   Yes.    Usually, in the objectives they do.

12            Q.   Can you go to Part 4 --

13            A.   Yes.

14            Q.   -- of Mr. Gordon's evaluation?

15            A.   Yes.

16            Q.   Can we agree that Part 4 sets forth his

17     objectives for the next evaluation period?

18            A.   Yes.

19            Q.   And were those prepared by Mr. Nance?

20            A.   Yes.

21            Q.   Can you go down to Objective 3, please.       The

22     second 3?

23            A.   Okay.    I was gonna say there's two of them.

24     Yes.

25            Q.   Will you read that objective?

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 47 of 250
                                  WARREN - CROSS                  498


 1           A.   (As read:)      Attend the training class

 2     Implement, Plan, and Maintain a Windows 2003 Server

 3     Infrastructure, and that's MS2279.

 4           Q.   Okay.     Without being hyper-technical, would

 5     that involve, in one respect or another, the

 6     technical aspects of hardware?

 7           A.   No.     That's more software related.

 8           Q.   Would that be training that would have been

 9     relevant to Mr. Gordon's job in the Hardware Unit?

10           A.   It would have assisted him; yes.

11           Q.   Okay.     And can you go down to Exhibit 4?

12           A.   Yes.

13           Q.   Can you read that for us?

14           A.   (As read:)      Attend the training class HP

15     System Administration C Class Course HE646S.

16           Q.   Okay.     That may well have been written in

17     Greek to me.        Can you tell me what that is?

18           A.   Yes.     We were moving to new technologies at

19     the time.        Servers, back in the day, they used to be

20     just like your PC, they were a box.            In the box it

21     had hard disks and network connections that were in

22     a rack.

23           New technology came out called Blaze Systems.

24     And basically what that is is it's a little bit

25     bigger box, and then you have individuals blades

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 48 of 250
                                  WARREN - CROSS                     499


 1     that go in that box and each one of those blades are

 2     a server.     So instead of one server taking up this

 3     much space, you might have a little bigger box, but

 4     you could get 16 blades into that box.             So

 5     basically, you'd have 16 servers inside one box.

 6           Q.   Okay.   Would it be safe to say that that was

 7     training of a technical nature?

 8           A.   Yes, that was.

 9           Q.   And that would have assisted Mr. Gordon in

10     his job in the Hardware Unit?

11           A.   Yes, it would have.

12           Q.   If Mr. Nance recommended technical training

13     for Cheryl Johnson, would that be something that

14     would be included in her performance evaluation?

15           A.   More than likely; yes.

16           Q.   Okay.

17           A.   Should have been; yes.

18           Q.   All right.      I'm not going to go through all

19     of Cheryl's performance evaluations and the

20     objectives that were established for her.               Needless

21     to say, that would put us through a lot of time that

22     we went through yesterday.           But let me ask a few

23     questions.

24           Was Mr. Gordon ever required to personally

25     verify with a customer the completion of a task?               Or

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 49 of 250
                                  WARREN - CROSS                500


 1     completion of a ticket?

 2           A.   I don't believe in his performance

 3     evaluation it was a requirement; no.

 4           Q.   Okay.    Can we agree that Ms. Johnson was

 5     required to, for lack of a better word, relocate

 6     some servers from remote locations to Springfield

 7     for -- that were held in state agencies?

 8           A.   Yes.

 9           Q.   Okay.    And I don't want to go through all

10     the details, I just want to move through this

11     quickly.     And she was given a timeframe to do it?

12           A.   Yes.

13           Q.   And she was given a timeframe to at least

14     conduct an inventory of where the servers were, some

15     information concerning them, put in a plan to

16     schedule the time for removal, and then relocate

17     servers within specified timeframes?

18           A.   Yes.

19           Q.   Did --

20           A.   Without looking at the evaluation; yes.

21           Q.   I understand yesterday when we were going

22     through Ms. Johnson's testimony you were following

23     along with her evaluations?

24           A.   Yes.

25           Q.   Was Mr. Gordon ever required to do that?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 50 of 250
                                  WARREN - CROSS                         501


 1           A.   Yes, but it was -- yes, he had -- he had

 2     similar job duties to Ms. Johnson.

 3           Q.   Did he have similar job duties as her with

 4     respect to the relocation of servers of other state

 5     agencies?

 6           A.   Yes.     Yes.

 7           Q.   Do you know what time requirements he had to

 8     meet?

 9           A.   Whatever we -- whatever was required of the

10     project at that time, he had to meet those.              He

11     continued to meet his requirements, so we never had

12     to go beyond maintaining, blah, blah, blah.

13           Q.   Well, my question is:            What were those

14     requirements?

15           A.   It varied depending upon the project.              I

16     mean we had a big project when we started to

17     relocate everything.         And then afterwards, we were

18     going out and getting bits and pieces and

19     everything.        So it was depending upon the project we

20     were working on at the time.

21           Q.   Okay.     Well, you know the timeframes that

22     Cheryl Johnson was required to work under?

23           A.   Yes.

24           Q.   Are you saying here, under oath, Mr. Gordon

25     had to work under similar timeframes?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 51 of 250
                                  WARREN - CROSS                       502


 1           A.   Yes.

 2           Q.   You're sure about that?

 3           A.   Yes.

 4           Q.   Did it --

 5           A.   It's all depended upon the project that was

 6     being worked on.

 7           Q.   That was my question.            Were the time periods

 8     similar?

 9           A.   Yes.

10           Q.   Are you sure about that?

11           A.   Yes.    It -- go ahead.

12           Q.   You seem to be hesitant?

13           A.   That's because I'm not sure what you're

14     talking about without looking at the particular

15     requirement.       There was one thing that she was

16     discussing yesterday, the server rack consolidation,

17     in which she was saying she had to go out to all

18     these agencies, get all these servers, bring them

19     back in.     And it had nothing to do with that.           It

20     was all servers located in the Data Center.              There

21     was -- excuse me.

22           We have ten racks.        We've been doing the

23     virtualization project into the blade servers.              So

24     you get ten racks with ten servers each, that's a

25     hundred servers.        All of the sudden, you virtualize

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 52 of 250
                                  WARREN - CROSS                       503


 1     50 of these servers and they're no longer in use.

 2     So what we wanted done was the racks consolidated.

 3     You take all of them and move in the racks, do away

 4     with five racks, you open up floor space.              It had

 5     nothing to do with servers in other areas.

 6           Q.    Well, without belaboring the point, the

 7     project objectives for Ms. Johnson were very

 8     specific concerning what she was to do, what she was

 9     to plan, the information, the time period, and the

10     number of servers that had to be relocated; can we

11     agree with that?

12           A.    Yes.    Yes.

13           Q.    Did Mr. Gordon have to engage in any work

14     involving the installation of ILOs?

15           A.    I don't know if that technology came after

16     him or if we were doing that when he was still in

17     charge of the group.          I don't know for sure.

18           Q.    Okay.

19           A.    If you give me dates, you know, I would

20     know.      But I don't.

21           Q.    Well, let's talk about 2010-2011.

22           A.    Okay.

23           Q.    Was -- let's go back.           Mr. Gordon was in the

24     Hardware Unit, I believe, up until May of 2008?

25           A.    Okay.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 53 of 250
                                  WARREN - CROSS                504


 1           Q.   Prior to May of 2008, were there any ILO

 2     installations?

 3           A.   Probably not at that time.

 4           Q.   Okay.    Now, as I understand it, you are

 5     alleging that there were performance deficiencies on

 6     Cheryl's part that lasted for a year or more before

 7     she was removed from her first position --

 8           A.   Yes.

 9           Q.   -- is that correct?

10           A.   Yes.

11           Q.   Now --

12           A.   I don't know if it was quite that long, but

13     it was about that long; yes.

14           Q.   Okay.    Can you go to Plaintiff Exhibit 2.

15           A.   Okay.

16           Q.   Plaintiff Exhibit 2 is a performance

17     evaluation for Cheryl in her first position.         Am I

18     correct?

19           A.   Yes.

20           Q.   And it covers a period November 2006 to

21     November of 2007?

22           A.   Yes.

23           Q.   So maybe covers a time period up to six

24     months before she was relocated --

25           A.   Yes.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 54 of 250
                                  WARREN - CROSS                  505


 1           Q.   -- is that right?

 2           A.   Yes.

 3           Q.   How long have you held management positions

 4     for the State of Illinois?

 5           A.   27 years.

 6           Q.   And back in 2008, if you know, how long had

 7     Mr. Nance held management positions with the State

 8     of Illinois?

 9           A.   In 2008, that would have been probably about

10     eight years.

11           Q.   Eight years.      So collectively, you had

12     nearly 30 years of experience managing state

13     employees?

14           A.   Yes.

15           Q.   As a manager, did you receive any training

16     on doing a performance evaluation for a subordinate?

17           A.   Yes.    I believe so.       I'm pretty sure I did.

18           Q.   Okay.    And can we agree that at the time

19     Plaintiff Exhibit 2 was prepared, you had lost count

20     of the number of performance evaluations you had

21     been involved with with a subordinate employee?

22           A.   Yes.

23           Q.   Now, you signed this document, did you not?

24           A.   Yes.

25           Q.   And you had, in signing it, you approved the

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 55 of 250
                                  WARREN - CROSS              506


 1     evaluation; is that also correct?

 2           A.   That is correct.

 3           Q.   All right.      Was it your practice in

 4     evaluating state employees to be honest with them?

 5           A.   Yes.

 6           Q.   To tell them what they were doing well?     If

 7     they were doing well, you would tell them that?

 8           A.   Yes.

 9           Q.   And if they were not doing well, you would

10     so indicate in the performance appraisal?

11           A.   Usually; yes.

12           Q.   It's like a report card, isn't it?

13           A.   Yes.

14           Q.   You give grades based upon performance?

15           A.   Yes.

16           Q.   Now, can we agree that there is nothing in

17     Plaintiff Exhibit 2 identifying any of the

18     shortcomings you claim Cheryl had in her first

19     position?

20           A.   That is correct.

21           Q.   Can we also agree that at no time between

22     May of -- between November of 2007 and May of 2008,

23     you did any counseling or remediation of Cheryl

24     concerning her performance?

25           A.   That is correct.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 56 of 250
                                  WARREN - CROSS                       507


 1           Q.   So Cheryl was a rotten employee, but you

 2     didn't tell her she was a rotten employee?

 3           A.   No.     I spoke with her unofficially

 4     throughout the course of days.              You know, it's --

 5     like I -- I followed up on things that needed to be

 6     taken care of.

 7           Did I sit down and talk to her about being

 8     better organized or anything like that?              No.   It was

 9     mostly -- there was a lot of stuff going on.               It was

10     mostly, I need this done, I need this done, I need

11     this done.

12           Q.   Okay.     So you had something you wanted done,

13     you wanted to know where it was, you would ask

14     Cheryl, and she would respond to it?

15           A.   Yes.

16           Q.   Okay.     But you never sat down and said,

17     "Cheryl, I think you could do better?"

18           A.   No.     Not officially, no.

19           Q.   Well, I'm not sure what the difference is

20     between official and unofficial?

21           A.   Official.

22           Q.   Okay.     Well, did you ever sit down, just

23     call her into your office, you had an open door

24     policy, call her into the office and say, "Hey,

25     Cheryl, I think we've got some problems here?"

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 57 of 250
                                  WARREN - CROSS                   508


 1           A.   I'd say I spoke with her at times about

 2     organization.

 3           Q.   Do you recall any of those times as you sit

 4     here?

 5           A.   No.     I mean can I give you a specific date

 6     or the topics discussed?          No.

 7           Q.   Did you make any note of the conversation?

 8           A.   No.

 9           Q.   Okay.     Now, you indicate there were customer

10     complaints?

11           A.   Yes.

12           Q.   Customers being other state agencies

13     sayings, "Where are things?"

14           A.   Yes.

15           Q.   Okay.     Would these customers typically voice

16     these complaints in written form like an email?

17           A.   A lot of them were calls.        Some could be

18     emails.     Yes, a lot of them were phone calls.       And a

19     lot of them were phone calls to my boss.

20           Q.   Okay.     Did you ever get any emails

21     complaining about Cheryl?

22           A.   I don't remember.

23           Q.   Okay.

24           A.   I can't say yes or no.

25           Q.   All right.      Do you recall any of the

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 58 of 250
                                  WARREN - CROSS              509


 1     agencies that complained about Cheryl?

 2           A.   DHS, DOT, Revenue.

 3           Q.   Do you recall what their complaints were?

 4           A.   Just things weren't getting taken care of.

 5     I can't give you specifics, user accounts weren't

 6     being created, people weren't being -- no, I can't

 7     give you specifics.

 8           Q.   Did you ever look into why things weren't

 9     getting done?

10           A.   No.     Other than going and talking to Cheryl

11     and Rod and trying to get things done; no.

12           Well, I can't say that, because I knew why

13     things weren't getting done.

14           Q.   How did you know?

15           A.   Through observation.

16           Q.   So you were personally observing Cheryl's

17     work?

18           A.   There was a pattern; yes.

19           Q.   Pattern of observation?

20           A.   Pattern of things not being completed in a

21     timely manner.

22           Q.   Okay.     So things weren't getting completed

23     in a timely manner, it was going on, there was a

24     pattern and you never did nothing either officially

25     or in writing to raise those concerns with Cheryl?

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 59 of 250
                                  WARREN - CROSS                    510


 1           A.   Nothing in writing; no.          Not at this time;

 2     no.

 3           Q.   All right.      Now, I take it early on things

 4     were going well with Cheryl?

 5           A.   Yes.

 6           Q.   Okay.

 7           A.   I'll say yes.

 8           Q.   Okay.    She completed her probation?

 9           A.   Yes.

10           Q.   And if she was not competently performing

11     her job, she would not have completed her probation?

12           A.   Correct.

13           Q.   Okay.    I'm going to ask that you turn to

14     what I believe is Exhibit 15.

15                 THE COURT:      Which one?

16                 MR. BAKER:      Plaintiff's, I'm sorry.

17                 THE COURT:      Plaintiff's 15.

18           Mr. Baker, would it be a good time to take a

19     break?

20                 MR. BAKER:      That would be fine.

21                 THE COURT:      Any objection?

22           No, all right.       Let's take a break.       Let's take

23     twenty minutes, and we'll be ready to go again.

24           Thank you, everyone.

25           (The jury left the courtroom.)

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 60 of 250
                                  WARREN - CROSS                       511


 1           (A recess was taken.)

 2           (The jury entered the courtroom.)

 3                 THE COURT:      Thank you, everyone.        Please be

 4     seated.

 5           All right, we're all in place.             Mr. Baker, you

 6     may continue.

 7                 MR. BAKER:      Thank you.

 8           Q.   (BY MR. BAKER:)       Mr. Warren, I have put on

 9     this screen the infamous WUG report.               And I have

10     some questions about it.

11           A.   Yes.

12           Q.   Taking a step back and looking at the broad

13     picture, what is the WUG report supposed to

14     identify?

15           A.   Servers that are in need of additional disk

16     space.

17           Q.   All right.      And I believe there are --

18           A.   Actually, more nearing capacity would be a

19     better term.

20           Q.   All right.      So there are 50 servers on this

21     page, if my count is correct.               Would you agree with

22     that?

23           A.   Yes.

24           Q.   And can we agree that the WUG report is

25     typically a multi-page report?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 61 of 250
                                  WARREN - CROSS                     512


 1           A.   Yes.

 2           Q.   Okay.     So there can be as many as several

 3     hundred servers on the WUG report?

 4           A.   Possibly thousand plus.

 5           Q.   Okay.     So I may not be asking this question

 6     correctly, but Mr. Gordon, Monday, talked about a

 7     97 percent.        Is 97 percent kind of at the point that

 8     it's critical that something be done about disk

 9     space?

10           A.   It's very critical.         We prefer it not get

11     that close.

12           Q.   Okay.     I guess that's my question.      When is

13     close?     When is a point where you really need to do

14     something?

15           A.   90 percent -- I mean you need to start

16     planning for it then.         That gives you some heads-up.

17     It allows you time to get the equipment that you

18     need or the additional drives, and plan for, you

19     know, to upgrade it.

20           Q.   Okay.

21           A.   So that's 90 percent.

22           Q.   All right.      Now, on this document, I see two

23     columns that have percentages?

24           A.   Yes.

25           Q.   Okay.     And as I'm looking at them, and maybe

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 62 of 250
                                  WARREN - CROSS                   513


 1     I'm missing something, I don't see any that are at

 2     90 percent?

 3           A.    That is correct.

 4           Q.    Okay.   So does this mean that these servers

 5     are not at the point where some planning needs to be

 6     done?

 7           A.    That is correct.

 8           Q.    Okay.   So this is not necessarily servers

 9     that are low on disk space?

10           A.    Correct.

11           Q.    Okay.   Typically, how many servers in a WUG

12     report would be at the point where something needed

13     to be done?

14           A.    And I can't now say -- I mean it might be

15     for -- you may go months where nothing needs to be

16     done, then you might have a few that need to be

17     done.      I mean it could vary.

18           Q.    All right.

19           A.    It depends on how much -- usually, the

20     system volume is fairly consistent.            Unless you

21     upgrade to a new version of the operating system,

22     then it may take more space.            The data volume where

23     the users store that just continues to grow usually

24     over time, so it increases gradually.

25           Q.    Okay.   So if a server is at 90 percent, and

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 63 of 250
                                  WARREN - CROSS                  514


 1     that's the point where you really get started on

 2     doing something --

 3           A.   Mm-hmm.

 4           Q.   -- what would be the best estimate of how

 5     long you would have before it got to the 97 percent

 6     or higher?

 7           A.   It varies from server to server.        So if you

 8     have a server and say you have 2,000 users on that

 9     server saving data to it, that could fill that up 7

10     percent quickly.       It could be a day, it could be a

11     week.

12           Now, if you only have 200 users on that server,

13     and they're the only ones writing to it, you could

14     go months maybe before you'd reach that.

15           Q.   Okay.     So when you go through the process of

16     putting additional disk space in a server, what is

17     involved with that?

18           A.   It depends.      You have so many slots of --

19     available for disk drives to go into a box.          If

20     those are already full, then you have to basically

21     go to larger disk drives and replace them all or you

22     have to replace the entire box; put a new server in.

23           So -- and if you've only got five slots in it,

24     or five drives and you've got a six-slot box, then

25     all you have to do is put another disk in.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 64 of 250
                                  WARREN - CROSS                     515


 1           But no matter what, you still have to, more

 2     than likely, make sure you've got a good backup, you

 3     have to coordinate with the agency the outage, and

 4     then have you to do the work.

 5           Q.   Okay.   And do you have to order parts too?

 6           A.   It depends.      You might have spare parts on

 7     hand, additional drives on hand.            If you're gonna

 8     replace a server, you may have a server on hand with

 9     the needed capacity or you may have to order one.

10           Q.   Okay.

11           A.   So that's why you got to give a little bit

12     of leeway.     You know, some time -- some lead time to

13     be able to make sure you've got everything you need.

14           Q.   Okay.   So it takes a while to do it?

15           A.   Yeah.

16           Q.   Do you recall when Warren Foster complained

17     to you about Cheryl?

18           A.   Specific date?       No.

19           Q.   Did you seek him out or did he come to you?

20           A.   He came to me.       And in actuality, I think it

21     was more of just, I don't remember -- he brought up

22     the topic, I know that.          I mean I didn't approach

23     him on it, he brought it up.            And I don't remember

24     whether it was in my office or Rod's office.

25           Q.   Okay.   And you don't remember the context

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 65 of 250
                                   WARREN - CROSS                      516


 1     for that conversation, I take it?

 2            A.    There was something that he had been told to

 3     do, and there had been several other things that he

 4     was upset about, and he just brought it up.

 5            Q.    So he was upset because he was told to do

 6     something?

 7            A.    He was told to do something, but it wasn't

 8     necessarily the correct thing to do or the -- I

 9     can't remember the exact conversation other than him

10     complaining about something.             And it wasn't, no,

11     "I've been told to do work."             No, it wasn't like

12     that.       It was something that she had asked him to

13     do, but it wasn't what needed to be done.

14            Q.    Okay.    Mr. Foster was a hardware technician?

15            A.    Yes.

16            Q.    He had training in that particular area?

17            A.    Yes.

18            Q.    Okay.

19            A.    He had years of experience.         He came from

20     another agency, DHS.           I don't know what training he

21     had.    I assume he did though.

22            Q.    Fair enough.      He was not a rookie when it

23     came to --

24            A.    No.

25            Q.    -- hardware technology?

                           KATHY J. SULLIVAN, CSR, RPR, CRR
                                OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 66 of 250
                                  WARREN - CROSS                      517


 1           A.   No.

 2           Q.   He had done it for a long time?

 3           A.   Right.

 4           Q.   And he was concerned or he was upset because

 5     of something he was supposed to do?

 6           A.   Yes.

 7           Q.   And in passing, he said, "Cheryl doesn't

 8     seem to understand this?"

 9           A.   Yes.     Because --

10           Q.   That's about it; right?

11           A.   Yes.

12           Q.   And was it something of a fairly technical

13     nature?

14           A.   And that I don't recall.          I don't remember

15     the exact context.

16           Q.   Okay.     Does Mr. Foster still work at CMS?

17           A.   I believe he's retired.          I'm not sure.

18           Q.   All right.      You've known Rod Nance for a

19     long time?

20           A.   Fair amount; yes.        14, 16 years.    2000 --

21     sorry, probably 20 years.

22           Q.   Okay.     Most of the time when he worked for

23     the state and you worked for the state, you worked

24     together?

25           A.   Since 2000.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 67 of 250
                                  WARREN - CROSS                  518


 1           Q.   Okay.    Would you say that Rod Nance is a

 2     friend?

 3           A.   Yes.

 4           Q.   Did you frequently go to lunch with him?

 5           A.   Yes.    Constantly; yes.

 6           Q.   I'm sorry?

 7           A.   Constantly.      Almost every day until he got

 8     mad at me.

 9           Q.   He didn't like your choices of lunch places?

10           A.   It wasn't that.

11           Q.   Okay.    And when you worked together, did you

12     socialize away from work?

13           A.   No.

14           I mean he lived in Springfield, I live down by

15     St. Louis, so it wasn't -- you know.            I don't know

16     if we ever met, you know, somewhere at night or

17     anything like that.         But no, we never really

18     socialized.

19           Q.   End of the day, you got on the road to head

20     south?

21           A.   Yes, yes.

22           Q.   Okay.    You identified one other person that

23     complained about Cheryl, and my notes are very poor.

24     It --

25           A.   Tad Nall, N-a-l-l.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 68 of 250
                                  WARREN - CROSS               519


 1            Q.   Okay.     T-a-d?

 2            A.   T-a-d, yes.

 3            Q.   All right.     And was he also a hardware

 4     technician?

 5            A.   Yes, he was.

 6            Q.   And would --

 7                 THE COURT:         Who was that again?

 8            Q.   Tad, T-a-d, Nall, N-a-l-l?

 9                 THE COURT:         Thank you.

10            Q.   And Mr. Nall, like Mr. Foster, had a lot of

11     experience in hardware technology?

12            A.   Yes.

13            Q.   Do you recall the context of him talking to

14     you?

15            A.   No.     I mean it was similar to Warren

16     Foster's complaints.

17            Q.   So he didn't come to you directly

18     complaining about Cheryl, her name came up in the

19     conversation?

20            A.   In Tad's case, I believe he came to me

21     directly complaining.

22            Q.   Do you recall what his complaint was?

23            A.   No, I do not.

24            Q.   Was it similar to Mr. Foster's, that Cheryl

25     didn't seem to know what she was doing?

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 69 of 250
                                  WARREN - REDIRECT                520


 1           A.   Yes.

 2           Q.   She didn't have the hardware experience to

 3     know --

 4           A.   And I don't remember the context, so I can't

 5     say whether it was directly related to the hardware

 6     side or something else.

 7           Q.   Okay.     So best you can say from your chair

 8     is that at some point in time, Tad spoke to you and

 9     complained about Cheryl, but you don't recall the

10     nature of the complaint?

11           A.   No.     Not the exact context, no.

12           Q.   Okay.     I have no further questions.

13                 THE COURT:       Thank you, Mr. Baker.

14           All right.      To the defendant.

15                 MS. BARNES:       Could I have one question?

16                 THE COURT:       Surely.

17                           REDIRECT EXAMINATION

18     BY MS. BARNES:

19           Q.   Mr. Warren, Mr. Baker asked you about your

20     relationship with Mr. Nance.             Could you look at this

21     jury and tell them whether you are testifying

22     falsely just to protect your friend?

23           A.   No.

24           Q.   Thank you.

25                 MR. BAKER:       I have nothing further.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 70 of 250
                                  RUSH - DIRECT                    521


 1                 THE COURT:      All right.      Redirect.

 2                 MR. BAKER:      No.

 3                 THE COURT:      None.    Very good.    Very well,

 4     you may step down, sir, Mr. Warren.

 5           (The witness was excused.)

 6                 THE COURT:      Now, are we ready to come back

 7     with a witness on your side?

 8                 MR. BAKER:      Yes, we are.

 9                 THE COURT:      Thank you, Mr. Baker.

10           All right.     Now, we're going back to the

11     plaintiff's.

12           (The witness was sworn.)

13                 THE COURT:      Right up here, please.

14                          LISA JANE RUSH

15     called as a witness herein, having been duly sworn,

16     was examined and testified as follows:

17                          DIRECT EXAMINATION

18     BY MR. BAKER:

19           Q.   Good morning, Ms. Rush.

20           A.   Good morning.

21           Q.   Would you state your name and address for

22     us?

23           A.   Lisa June Rush.

24           Q.   Can you speak a little more in the

25     microphone and pretend like I'm way back at the end

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 71 of 250
                                  RUSH - DIRECT                    522


 1     of the room?

 2           A.   Lisa June Rush.

 3           Q.   Ms. Rush, where are you employed?

 4           A.   At the Data Center.

 5           Q.   All right.

 6                 THE COURT:      At where?

 7           A.   The Data Center.

 8           Q.   The Data Center.

 9                 THE COURT:      Thank you.

10           Q.   Before we get to your job, can we agree

11     you're an African-American female?

12           A.   Yes.

13           Q.   All right.      You're not employed by the State

14     of Illinois, are you?

15           A.   No.     I'm a contracted employee.

16           Q.   And what company do you work for?

17           A.   Allied Universal.

18           Q.   Okay.     And how long have you had a job at

19     the Data Center?

20           A.   17 years.

21           Q.   And can you tell me generally what your job

22     is at the Data Center?

23           A.   I'm a security officer.          And anything that

24     goes in and out, we have to check it.

25           Q.   All right.      When you say anything that goes

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 72 of 250
                                  RUSH - DIRECT                523


 1     in and out --

 2           A.   Far as equipment.

 3           Q.   Far as equipment?

 4           A.   Mm-hmm.

 5           Q.   Okay.     And back in the time period say

 6     between 2008 and 2012, would your job have involved

 7     checking in equipment?

 8           A.   Yes.

 9           Q.   What type of equipment would you check in?

10           A.   It would be servers, server racks.

11           Q.   And once the equipment was checked in, where

12     would it go?

13           A.   To the third floor usually.

14           Q.   All right.      And did you check equipment out

15     as well?

16           A.   Yes.

17           Q.   And can you tell me what your process was in

18     checking equipment in?

19           A.   To match the serial numbers with the serial

20     numbers on the paper with the servers that went in

21     and out.

22           Q.   Okay.     So you matched the serial number on

23     the paper with the actual serial number --

24           A.   Yes.

25           Q.   -- to make sure they were correct?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 73 of 250
                                  RUSH - DIRECT                   524


 1           A.   Correct.

 2           Q.   All right.      Did you do anything else with

 3     respect to checking the servers in?

 4           A.   Just we had to match the numbers and

 5     everybody had their copy that they kept.

 6           Q.   So you -- when you matched the numbers, you

 7     put something in writing?

 8           A.   Yes.    You had to check it off of the paper

 9     that it matched to the server you were checking in.

10           Q.   All right.      So there was something on paper

11     identifying the server and the serial number?

12           A.   Yes.

13           Q.   And your job was to check the server and the

14     serial number and make sure it matched?

15           A.   Matched.

16           Q.   And if it matched, then you'd check it off?

17           A.   Yes.

18           Q.   All right.      Back in the time period we're

19     talking about, 2008 to 2012, how frequent was it

20     that servers would either come into the Data Center

21     or leave the Data Center?

22           A.   Two or three times a week.

23           Q.   And typically, when servers came in, how

24     many would come in?

25           A.   It would be different amounts of numbers.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 74 of 250
                                  RUSH - DIRECT                      525


 1                 THE COURT:      I beg your pardon, what was

 2     that?

 3           A.   It would be different amount of number of

 4     servers that went in and out.

 5                 THE COURT:      Thank you.

 6           Q.   Okay.    And when servers -- was -- was there

 7     a process to relocate servers at the Data Center

 8     back at this time period?           If you know?

 9           A.   They were changing out a lot of different

10     servers.     They were going from the bigger servers

11     down to the smaller.

12           Q.   Okay.    So that increased the volume of

13     servers either coming in or going out?

14           A.   Yes.

15           Q.   All right.      Do you know Cheryl Johnson?

16           A.   Yes.

17           Q.   How did you meet her?            Was it in connection

18     with your work?

19           A.   Yes.

20           Q.   And was Cheryl Johnson, can you tell me how

21     you doing your work and Cheryl doing her work

22     brought you together?

23           A.   Because when Cheryl would come down to check

24     in servers, I had to be on the dock with her also to

25     compare the numbers to the servers that were going

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 75 of 250
                                   RUSH - DIRECT                526


 1     upstairs or going out the building.

 2           Q.   Okay.    So Cheryl had to account for servers

 3     as well, I take it?

 4           A.   Yes.

 5           Q.   And she would prepare some sort of document?

 6           A.   Yes.

 7           Q.   Based upon her examination of the servers?

 8           A.   Yes.

 9           Q.   And then you and she would compare your

10     documents?

11           A.   Yes.

12           Q.   And why would you do that comparison?

13           A.   Because I'm responsible for what goes in and

14     out of that Data Center.

15           Q.   Okay.    Cheryl had some responsibility in

16     that area as well?

17           A.   Yes.    Right.     She was head of that

18     department that took the servers in and out.

19           Q.   Okay.    So was it important that your

20     document reconciled with Cheryl's document?

21           A.   They had to match.

22           Q.   All right.       What would happen if it didn't

23     match?     What would you do?

24           A.   We have to figure out if it was just a

25     mistake in the number made, or they would have to

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 76 of 250
                                   RUSH - DIRECT                 527


 1     find out why the numbers didn't match up.

 2            Q.   Okay.     And all that would be done while you

 3     and Cheryl were together?

 4            A.   Yes.

 5            Q.   How frequently would you and Cheryl do this

 6     process?

 7            A.   Two to three times a week sometimes.

 8            Q.   Every time servers either came in or went

 9     out?

10            A.   Mm-hmm.

11            Q.   Okay.     Generally, did Cheryl's numbers and

12     your numbers match?

13            A.   Yes.

14            Q.   And in the situation where they didn't

15     match, what would you do before Cheryl left and went

16     back to her area of work?

17            A.   She would have to figure out what to do, or

18     call and make sure that what was sent to them was

19     the proper numbers on the paperwork.

20            Q.   And she would do all that before she left?

21            A.   No.     She would go upstairs and match it up,

22     what she had to do, then she'd come back with the

23     stuff on the dock.         It didn't leave the dock until

24     it matched up with the paperwork.

25            Q.   Okay.     So before anything left the dock,

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 77 of 250
                                    RUSH - CROSS                      528


 1     your paperwork had to match up with her paperwork?

 2            A.   Yes.

 3            Q.   And did it, before anything left the dock?

 4            A.   Yes.

 5            Q.   Okay.    I have no further questions.

 6                 THE COURT:      Okay.    You may cross.

 7                           CROSS EXAMINATION

 8     BY MR. OKON:

 9            Q.   Good afternoon, Ms. Rush.

10            A.   Good afternoon.

11            Q.   So you previously testified that when pieces

12     of equipment would come in or out, you would create

13     a piece of paperwork and Ms. Johnson would also

14     create a piece of paperwork?

15            A.   They would give me the paperwork.           They had

16     to give me the paperwork before the equipment went

17     out or the equipment came in.               They did all the

18     writing, I just checked off to make sure that the

19     serial numbers matched up to the paperwork that I

20     had.

21            Q.   Okay.    And after that happened, each of you

22     would have a separate document; correct?

23            A.   Right.

24            Q.   With the same information?

25            A.   Yes.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 78 of 250
                                  RUSH - REDIRECT                     529


 1           Q.   Now, did Cheryl -- excuse me, did

 2     Ms. Johnson ever come down to you asking for your

 3     copy of the documents because she lost her's?

 4           A.   She would ask to see the paperwork, but they

 5     couldn't leave because we had to be accountable for

 6     our own paperwork.

 7           Q.   So was it your understanding that she was

 8     coming down to see your copy because she misplaced

 9     her's or couldn't find it?

10           A.   She misplaced it or couldn't find it, she

11     wanted to make sure the specific servers or whatever

12     came in on that day.

13           Q.   Okay.    And did that help -- excuse me, did

14     that occur more than once?

15           A.   Oh, yes.

16           Q.   Quite often?

17           A.   Several different times it did.

18           Q.   Okay.    No further questions.         Thank you.

19                 THE COURT:      All right.       Back to you.

20                           REDIRECT EXAMINATION

21     BY MR. BAKER:

22           Q.   Just to clarify; when Cheryl had lost her

23     paperwork, she'd come down to reverify what had

24     already been done?

25           A.   Yes.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 79 of 250
                                  RUSH - REDIRECT                 530


 1           Q.   Okay.     And you recall several times during

 2     this four year time period that she came down and

 3     had misplaced or didn't have her paperwork --

 4           A.   Yes.

 5           Q.   -- is that correct?

 6           A.   Yes.

 7           Q.   All right.      And what would happen then?

 8           A.   She would review the paperwork to make sure

 9     that what came in on that day was there, or

10     whatever, and look at the paperwork.            And I'd have

11     my paperwork back.

12           Q.   Okay.     And that occurred after you and

13     Cheryl had earlier verified paperwork?

14           A.   Mm-hmm.

15           Q.   So at the time Cheryl came down, that was

16     after you and she had gone through the process you

17     described earlier?

18           A.   Yes.

19           Q.   Okay.     Thank you.

20                 MR. OKON:      No follow-up, Your Honor.

21                 THE COURT:      Thank you.

22           All right.      Ms. Rush, you may step down.

23                 THE WITNESS:      Thank you.

24                 THE COURT:      Thank you very much.

25                 THE WITNESS:      You're welcome.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 80 of 250
                                  RUSH - REDIRECT                      531


 1           (The witness was excused.)

 2                 MR. BAKER:      Your Honor, I believe we have

 3     offered all of plaintiff's exhibits.                 And assuming

 4     that's the case, the plaintiff will rest.

 5                 THE COURT:      All right.       All exhibits have

 6     been, I believe.       Do you understand that to be true,

 7     Ms. Barnes?

 8                 MS. BARNES:      I believe so, Your Honor.

 9                 THE COURT:      All right.       Good.

10           All right.     All the exhibits have been

11     admitted, and we are here and the plaintiff has

12     rested her case.

13           All right.     To the defendants.

14                 MS. BARNES:      We have a motion, Your Honor.

15                 THE COURT:      Fine.    Please come up.

16           (The following sidebar discussion was held at

17           the bench, out of the hearing of the jury.)

18                 MS. BARNES:      I have some brief

19           argument on our Rule 50 with respect to --

20                 THE COURT:      Do you have it in writing?

21           You're gonna give it orally?

22                 MS. BARNES:      I have it in writing, but

23           I could give it orally.          I planned -- you

24           know what we do, we plan to -- I will have

25           a written draft at the end of everybody's

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 81 of 250
                                  RUSH - REDIRECT                  532


 1           case.

 2                 THE COURT:      Sure.

 3                 MS. BARNES:      But I'd like to make a

 4           few points.

 5                 THE COURT:      Okay.    Can we do that

 6           right now in here, or would you prefer to

 7           have the jury removed from the courtroom

 8           and we'll hear you in-depth?

 9                 MS. BARNES:      Well, I prefer to make

10           that record at the close of the plaintiff's

11           case with the jury out.

12                 THE COURT:      Yeah, okay.      Any problem

13           with that?

14                 MR. BAKER:      I think that's her right.

15                 THE COURT:      I think it is too.

16                 Very good.      I tell you what, why don't

17           we -- I'm going to send them out.

18                 MS. BARNES:      Okay.

19                 THE COURT:      And then I'll hear your

20           motion and we'll have them come back in.

21           All right.     Fine.

22           (The following proceedings were held in

23           open court.)

24                 THE COURT:      Ladies and gentlemen, we're

25     going to have some motions argued.             And I think it

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 82 of 250
                                  RUSH - REDIRECT                      533


 1     best that it be done here in the courtroom and, of

 2     course, on the record.          But it must be out of your

 3     presence.

 4           So I'm going to ask you all to step back into

 5     the jury room, if you don't mind.              And we'll take

 6     care of the paperwork and the procedure and give you

 7     an opportunity to have a cup of stale coffee or

 8     whatever is available back there.

 9           Okay.    Thank you so much.           Please follow the

10     bailiff.

11           (The jury left the courtroom.)

12           THE COURT:     Very good.       The record may show

13     that the jury has left the courtroom.

14           Please be seated, everyone.

15           (A discussion was held off the record.)

16                 THE COURT:      The defense has a motion that

17     we are going to hear on the record here in open

18     court.

19           Ms. Barnes, you may proceed.

20                 MS. BARNES:      Thank you, Your Honor.

21           The case here, as we know, is about racial and

22     gender discrimination.          And I would like to note

23     that we recognize that at this stage, the Court

24     doesn't go through the familiar steps set forth in

25     McDonnell-Douglas; that is, whether the plaintiff

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 83 of 250
                                  RUSH - REDIRECT                 534


 1     has met a prima facie case.            The Court's decision on

 2     a Rule 50 motion is whether there has been

 3     sufficient evidence to permit a jury to consider the

 4     ultimate question of discrimination.            That is,

 5     whether the evidence was sufficient to pave a

 6     rational path to the jury's finding of intentional

 7     discrimination.       And that's Davis versus Wisconsin

 8     Department of Corrections 445 F3d 971.

 9           Now, the evidence has been that there's been no

10     direct evidence of discrimination.            No one has

11     testified that Rod Nance said or did anything

12     directly that indicated that he harbored a

13     discriminatory animus either based on race or gender

14     toward Ms. Johnson.         No direct evidence.

15           So the plaintiff is relying on a theory of

16     liability that relies on the indirect evidence which

17     is she's targeting Ed Gordon, and Ed Gordon is a

18     similarly situated supervisor, manager, that was

19     treated better than she was, and therefore, that

20     creates an inference because she was discharged and

21     he wasn't, of discrimination.

22           Well, the Seventh Circuit has flatly stated

23     that an employee who does not have a similar

24     disciplinary history and performance record as the

25     plaintiff is not similarly situated.            That is

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 84 of 250
                                  RUSH - REDIRECT                      535


 1     Simpson versus Franciscan Alliance, 827 F3d 656.

 2           The employee must be directly comparable in all

 3     material respects.         This includes showing that this

 4     co-worker who is the similarly situated comparator

 5     was engaged in comparable rule or policy violations.

 6     And that is Naik, N-a-i-k, versus Boehringer

 7     Ingelheim Pharmaceuticals, 627 F.3d 596.

 8           And I'd like to talk about what lack of

 9     evidence there is that Ed Gordon was similarly

10     situated.     And the first thing I would like to point

11     out is that the Seventh Circuit has said that the

12     plaintiff's own self-serving testimony disputing her

13     performance evaluations, standing alone, is not

14     sufficient to prove discrimination by a

15     preponderance of the evidence.              That is Aungst,

16     A-u-n-g-s-t, v. Westinghouse, 937 F.2d 1216.

17           So we can discount Ms. Johnson's testimony

18     that, "Well, I was doing a good job."              That falls

19     out of the mix.       What she must show is that Ed

20     Gordon was similarly situated to her.

21           And what we have is a failure to show that Ed

22     Gordon had the same deficiencies in his performance

23     evaluation and that his supervisors overlooked them

24     and gave him good evaluations compared to the

25     plaintiff's.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 85 of 250
                                  RUSH - REDIRECT                 536


 1           The plaintiff has offered no evidence that

 2     Gordon engaged in the same type of deficient work

 3     performance for which she was disciplined, and that

 4     Rod Nance, the man she claims is discriminating

 5     against her, ignored these shortcomings.            In fact,

 6     there is no evidence other than that Ed Gordon was a

 7     good employee who kept up with his work obligations.

 8           Now, we acknowledge that the Seventh Circuit

 9     has said that a -- whether a comparator is similarly

10     situated is usually a question for the fact-finder.

11     But the Seventh Circuit has also stated that summary

12     judgment is appropriate when no reasonable

13     fact-finder could find otherwise.            And that is

14     Coleman versus Donahoe, 667 F.3d 835.

15           The United States Supreme Court addressed this

16     whole issue of the sufficiency of the evidence in an

17     employment case in the Reeves case.            And it said the

18     Court should not treat these discrimination

19     questions differently from any other ultimate

20     questions of fact.         And apply the same analysis to

21     whether a reasonable jury could find whether there

22     is a reasonable path to discrimination.

23           That Reeves case is Reeves versus Sanderson

24     Plumbing, 530 F.3rd 533.

25           And in Reeves, the Court reminded the District

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 86 of 250
                                  RUSH - REDIRECT                   537


 1     Courts that to hold otherwise is this, would be to

 2     effectively insulate an entire category of

 3     employment discrimination cases from review under

 4     Rule 50.     And the Court stated, "We have reiterated

 5     that trial courts should not treat discrimination

 6     differently from other ultimate questions of fact."

 7           In other words, the Reeves Court said, for

 8     instance, and I'm quoting:           "An employer would be

 9     entitled to judgment as a matter of law if the

10     record revealed some other non-discriminatory

11     decision for the employer's decision, or the

12     plaintiff created only a weak issue of fact as to

13     whether the reason was untrue, and there was

14     abundant and uncontroverted independent evidence

15     that no discrimination had occurred.           And that is on

16     page 148 of the U.S. -- of the case.

17           And what we have here is there has been no

18     evidence that the employer's decisions made here are

19     untrue.     There's been no evidence of pretext.

20           So we believe, Your Honor, that because Ed

21     Gordon -- there's no direct evidence that Ed Gordon

22     is not, as a matter of law, similarly situated

23     because he did not have these shortcomings, and was

24     winked at or overlooked and permitted to stay while

25     Ms. Johnson was fired.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 87 of 250
                                  RUSH - REDIRECT                   538


 1           Mr. Baker and I have discussed this, and

 2     Mr. Baker says, "Well, the reason he got good

 3     employment decisions is because Rod Nance

 4     discriminated against her and favored him."              That's

 5     not what the law says.          The law says the behavior,

 6     the conduct, has to be the same.             And she had to be

 7     fired for it and he didn't.            And there is no

 8     evidence in this case that Ed Gordon was anything

 9     but an exemplary employee.

10           And therefore, as a matter of law, we are

11     suggesting, he is not similarly situated.             There's

12     no direct evidence, there's no similar situation,

13     and there is no evidence suggesting that the reasons

14     given by these -- this employer are unworthy of

15     belief.

16           And so that is why, at the close of plaintiff's

17     case, Your Honor, we believe the defendant is

18     entitled to judgment as a matter of law.

19                 THE COURT:      Thank you, Ms. Barnes.

20           Mr. Baker.

21                 MR. BAKER:      Thank you, Your Honor.

22           May it please the Court?

23                 THE COURT:      It does.

24                 MR. BAKER:      In this case, it is the

25     ultimate burden of Ms. Johnson to convince a jury by

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 88 of 250
                                  RUSH - REDIRECT                    539


 1     the preponderance of the evidence that if everything

 2     else had been the same but for her status as a black

 3     female, she would not have been terminated.

 4           I will concede--and we never attempted to make

 5     an issue of this--that Ed Gordon was a good

 6     employee.     We're not contending that he screwed up

 7     in the hardware unit and got a pass.            That's --

 8     that's not our point.

 9           What we are saying, though, is that if you

10     compare Cheryl Johnson's work duties with Ed

11     Gordon's work duties, they were significantly

12     different.     Significantly different in the sense

13     that they were more burdensome, more time-consuming

14     than those of Ms. Johnson.

15           We had, yesterday, Ms. Higgerson testify

16     concerning tickets that were assigned in the name of

17     Ms. Johnson and tasks that were assigned in the name

18     of Ms. Johnson.       And just one report produced a

19     stack of paper 18 inches high of tasks and

20     assignments she had that Mr. Gordon did not.

21           The evidence in this case is that prior to

22     Ms. Johnson going to the Hardware Unit, she was a

23     good employee.      She met her requirements for

24     becoming a regular employee.            She satisfied her

25     probation.     She got a good job evaluation.         There

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 89 of 250
                                  RUSH - REDIRECT                       540


 1     were no issues raised concerning her performance.

 2           The evidence is she was assigned to a work unit

 3     where she had virtually no -- no prior experience

 4     which contrasted with Mr. Gordon who had 20 plus

 5     years of hardware experience before he went to work

 6     for the state.

 7           The evidence is that -- and Ms. Johnson did

 8     more than pat herself on the back and said, "I'm a

 9     good employee."       In fact, she didn't say that she

10     had completed her objectives.               Instead, in almost

11     tedious detail yesterday, she went through the

12     assignments given to her, what they required, and

13     the burden she had in meeting them.

14           And it's almost like building a wall of bricks.

15     Started with some tasks, another layer of tasks is

16     put in, another layer of tasks are put in, another

17     layer of tasks were put in.            Where it got to the

18     point that she conceded she could not do everything.

19           Now, Ms. Barnes, I think, is treading slippery

20     ground legally.       Her argument is Mr. Gordon did a

21     good job, so therefore, they're not similarly

22     situated.     And the Donahoe case, Coleman versus

23     Donahoe, which I think she cited, basically says

24     that a person does not have to be a mirror image to

25     be comparable.      There has to be some sort of common

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 90 of 250
                                  RUSH - REDIRECT                      541


 1     sense inquiry so that you can make a valid

 2     comparison.

 3           And in this case, we have individuals that did

 4     the same job, each supervised the Hardware Unit, and

 5     reported to the same supervisor.              The difference is

 6     the job duties each was assigned there.              And those

 7     duties go directly to the adequacy of performance.

 8           Our position simply is if -- if Ms. Johnson had

 9     been given reasonable job requirements, like

10     Mr. Gordon, there would have been no performance

11     issues.     And that didn't occur.           And the question

12     is, why did it not occur?           Was it because of her

13     performance?      Was it because of her status as an

14     African-American?

15           Based upon the record at the close of the

16     plaintiff's case, I think a reasonable jury could

17     conclude, based upon the evidence, that Ms. Johnson

18     was not treated the same as Mr. Gordon, and the

19     difference in that treatment led to her termination.

20           I think that this is a case that is clearly

21     well suited for a jury.          CMS can, of course, advance

22     the arguments Ms. Barnes made.              The way she

23     presented them, it's clearly a fact issue that

24     should be decided by the jury.

25           We, therefore, ask that the motion be denied.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 91 of 250
                                  RUSH - REDIRECT                   542


 1                 THE COURT:      Thank you, Mr. Baker.

 2           Ms. Barnes, back to you.

 3                 MS. BARNES:      The only note I would like to

 4     make is that that big stack of paper was explained

 5     by Jo Higgerson as, of course it was a big stack of

 6     paper, it was because it was all the tickets that

 7     were assigned in her name.            Joe Higgerson explained

 8     that.    Jo Higgerson said that that didn't mean she

 9     did all the work on the ticket.

10           So Cheryl Johnson has produced no evidence that

11     in that big stack of paper, with all those tickets

12     assigned to her name, she had to do all the work on

13     those tickets.      In fact, it was -- the evidence was

14     stark that her group got 1600 change records and Ed

15     Gordon's got 9,000.         The work -- and was -- he got

16     three times as much, his group got three times as

17     much work as her's did and accomplished it.            And

18     that's been -- that's not rebutted.

19           So we still believe we are entitled to judgment

20     as a matter of law.

21                 THE COURT:      Thank you, Ms. Barnes.

22           Would you like to respond?

23                 MR. BAKER:      Briefly, Your Honor.

24                 THE COURT:      Surely.

25                 MR. BAKER:      We have never claimed that

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 92 of 250
                                  RUSH - REDIRECT                     543


 1     Ms. Johnson had to do all the work in the tickets

 2     that were assigned in her name.              However, the

 3     tickets that were assigned in her name imposed

 4     addition responsibilities on her.              She had to go

 5     through a process of opening the tickets and

 6     preparing tasks and assigning the tickets.              She had

 7     to go through the process of coordinating the work.

 8     That was normally done by technicians.              She had to

 9     go through the process of verifying the completion

10     of work with the customer.            That was normally done

11     by technicians.       And that's how it was done when

12     Mr. Gordon was in the group.             So even though she

13     didn't have to do the actual work, each of those

14     tickets imposed burdens on her which occupied her

15     time.

16            The other thing that should be noted is that

17     there were task tickets assigned to her, and they

18     were in the thousands; I don't recall the precise

19     number.     But when I questioned Ms. Higgerson

20     yesterday, I asked her if those task tickets were

21     basically the summary total, was an accumulation --

22     that the tickets identified a specific task that

23     Cheryl was given.          And each of those tasks involved

24     work that she was expected to do, that she actually

25     did.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 93 of 250
                                  RUSH - REDIRECT                       544


 1           Mr. Gordon, I think that the number of task

 2     tickets he got you could count on one hand.               They

 3     were not in the thousands.

 4           The other anything that I think is noteworthy

 5     is that Ms. Barnes is somehow comparing apples to

 6     oranges.     She's saying that Mr. Gordon got -- group

 7     got thousands of tickets and Ms. Johnson's group got

 8     a whole lot less.          Well, there are two points.

 9           First point is that those assignments that

10     Mr. Gordon had were not when he was in the Hardware

11     Group.     It covered a broad period of time when he

12     was in another group.          The other thing is, according

13     to Mr. Johnson -- or Mr. Gordon's count, he had

14     eight technicians to handle those tickets, and

15     Ms. Gordon -- Ms. Johnson's group, she had three.

16     So he had five more.          Multiple times.      So I think

17     that comparison is flawed.

18                 THE COURT:       Thank you.      Ms. Barnes, any

19     last bite?

20                 MS. BARNES:       No, Your Honor.

21                 THE COURT:       All right.      Thank you.

22           The motion is denied.           And we will proceed with

23     the trial as is.

24           Now, it is 11:30.         I'll give counsel the option

25     to pick right back up now or have early lunch so

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 94 of 250
                                  RUSH - REDIRECT                   545


 1     that we will be back here at 1:00 instead of 1:30,

 2     if we break now, or we will call the jury back in.

 3     So I give this -- and continue until 12.            I give

 4     counsel the option.         Whichever you would like.

 5           Do you want to confer?          And since the jury

 6     isn't here, you can make your statements right from

 7     the -- from the counsel tables, if you'd like.

 8                 MS. BARNES:      When do you want us back if we

 9     leave now?

10                 THE COURT:      Oh, we'd be back here at say

11     quarter after one.

12                 MS. BARNES:      Okay.     Well, all we have left

13     now is Mr. Nance and Vicki Spencer.

14                 THE COURT:      Okay.

15                 MS. BARNES:      I think I would rather go to

16     lunch now and then coast through and get this put to

17     rest.

18                 MR. BAKER:      I'll defer to Ms. Barnes.

19     Whatever she wants to do is fine with me.

20                 THE COURT:      Well, by deferring to her, that

21     means you'd rather -- you're agreeing.

22                 MR. BAKER:      Correct.

23                 THE COURT:      So I think that's probably a

24     wise thing to do.

25           Madam Clerk, would you please be good enough to

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 95 of 250
                                  RUSH - REDIRECT                      546


 1     step to the jury room, along with the Marshall, and

 2     advise the jury that we are going to recess for

 3     lunch now, and we will be back at, did I say 1:15?

 4     Is that an hour and a half?            A little more good?

 5     Then I'm sure nobody will argue with an extra

 6     15 minutes.      Very good.

 7           All right.     Then let's stay in recess for

 8     lunch, and we'll be back at, what did I say, 1:15?

 9           1:15 it is.     Nobody disagrees with that, so I

10     assume that the vote is unanimous.

11           We'll stand in recess until 1:15.            Thank you,

12     everyone.

13           (A lunch recess was taken.)

14           (The jury entered the courtroom.)

15                 THE COURT:      Thank you, everyone.      Please be

16     seated.

17           All right.     Everybody have lunch okay?

18           All right.     We've all been to the trough, so

19     we're all back in place and ready to proceed.

20           Now, let's see, we are now at that point where

21     the defense will take the lead, and we're ready for

22     first witnesses on behalf of the defendant.

23                 MS. BARNES:      Yes.    And, Your Honor, mind if

24     I remind the Court that Mr. Warren testified as

25     defense's first witness in the defense case.             We had

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 96 of 250
                                  GORDON - DIRECT                     547


 1     to take him out of order.

 2                 THE COURT:      Yes.

 3                 MS. BARNES:      Okay.     Our next witness will

 4     be Ed Gordon.

 5                 THE COURT:      Oh, that's right.      We did do

 6     that, did we not?

 7                 MS. BARNES:      Yeah.

 8                 THE COURT:      Excellent.

 9           (The witness was sworn.)

10                 THE COURT:      Please, right up here to the

11     chair.

12                          EDWARD GORDON

13     called as a witness herein, having been duly sworn,

14     was examined and testified as follows:

15                          DIRECT EXAMINATION

16     BY MR. OKON:

17           Q.   Good afternoon, Mr. Gordon.

18           A.   Hello.

19           Q.   And welcome back to the stand.

20                 THE COURT:      You understand you're still

21     under oath?

22           A.   I do.

23                 THE COURT:      Okay.    Thank you.

24           Q.   I will represent to you that there's been

25     testimony from Ms. Johnson that the hardware manager

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 97 of 250
                                  GORDON - DIRECT              548


 1     position was so difficult that it required prior

 2     experience within hardware.

 3           Was there, on any occasion, that Ms. Johnson

 4     ever made a comment to you suggesting otherwise?

 5           A.   There was.      We were -- Cheryl and I were in

 6     a training class for -- CMS had at the time for

 7     managers with, I don't know, another dozen or more

 8     of our peers.      And as part of the class, the

 9     instructor interacted with each of the students,

10     which was us, and asked kind of a little bit about

11     our job details and what we do.

12           And at one point, they were asking Cheryl.       And

13     she became a little flustered, and she just blurted

14     out that not everybody could have a job like Ed

15     Gordon.

16           Q.   And when she said this, what position did

17     you hold?

18           A.   I was the hardware manager.

19           Q.   And when you were the hardware manager and

20     she said, "And not everybody could have a job like

21     Ed Gordon," what did you take that to mean?

22           A.   I took it as that it was kind of a simple,

23     easy, cake-walk type of the position.

24           Q.   Okay.   No further questions, Your Honor.

25


                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 98 of 250
                                  GORDON - CROSS                  549


 1                          CROSS EXAMINATION

 2     BY MR. BAKER:

 3           Q.   I can't resist asking, Mr. Gordon, a

 4     question or two.

 5           What was your interpretation of what you

 6     thought chasm or chasm was in her comment; right?

 7           A.   Well, based on the reactions of my peers as

 8     well, I believe that was definitely my

 9     interpretation.

10           Q.   Okay.    At that point in time, she was in

11     another job?

12           A.   Yes.

13           Q.   So she really didn't know the day-to-day

14     details of your job, did she?

15           A.   Never.

16           Q.   Okay.    Did you disagree with her?       Did you

17     think it was a simple, ordinary, easy job?

18           A.   I was just so shocked at the time by her

19     saying that in front of our peers that I didn't

20     really think much about beyond it was an insult.

21           Q.   Okay.    Well, putting aside the insult, and

22     having thought about your interpretation of what she

23     said, do you believe she was correct that the

24     hardware job was simple and easy?

25           A.   Well, no, I don't think it was simple and

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 99 of 250
                                   GORDON - CROSS                        550


 1     easy.       No.

 2            Q.    It was a hard job?

 3            A.    It was a challenging job.           It was obviously

 4     different than the five different groups that you

 5     had asked me about last time.                So it had its own set

 6     of challenges and there -- they were unique to that

 7     job.

 8            Q.    Right.    So in difficulty, it was comparable

 9     to other jobs?

10            A.    Probably the difficulty level; sure.           The

11     level of difficulty.          But they were all challenging

12     in their own way.          I didn't have the other jobs, so

13     it would be hard to compare myself either.

14            Q.    Sure.    And as I recall from your testimony

15     on Monday, when you came to the hardware job, you

16     brought with you the 20 years of hardware

17     experience?

18            A.    Well, you said inventory experience.           But

19     e24 years of inventory experience, I --

20            Q.    What about hardware experience?

21            A.    Working on hardware.        Probably 20 years.

22            Q.    Okay.    I have no further questions.         Thank

23     you, Mr. Gordon.

24            A.    You're welcome.

25                   THE COURT:     Back to you, Mr. Okon.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 100 of 250
                                  GORDON - REDIRECT                  551


 1                          REDIRECT EXAMINATION

 2      BY MR. OKON:

 3           Q.   Just a brief follow-up, Mr. Gordon.

 4            Despite not being the manager of hardware at

 5      that time, would Cheryl have any idea what the

 6      Hardware Group did?

 7           A.   It would be hard to determine.           I can't

 8      speak to that.

 9           Q.   Would you say that the groups interact with

10      one another to some extent?

11           A.   Cheryl was the manager supervisor of the

12      Administration Group at the time.             So there would be

13      some interaction.         We did server -- servers were

14      being moved into the Data Center where we both --

15      all worked.     So there'd be some awareness that

16      you're working with physical hardware.             Her group at

17      the time did the permissions, and was helping with

18      the migrations.      In other words, when the agency

19      staff started to integrate in with CMS at the time

20      from whatever respective agency they came from.

21           So there would be some understanding about

22      servers, and certainly from the permission

23      standpoint and the physical asset side of it.

24           Q.   And isn't it true that there would be these

25      tickets, these work logs that would have numerous

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 101 of 250
                                  NANCE - DIRECT                      552


 1      tasks under them, and oftentimes, they would require

 2      technicians from other groups; correct?

 3             A.   Frequently.

 4                  MR. OKON:     No further questions.

 5                  MR. BAKER:     I have no further questions,

 6      Your Honor.

 7                  THE COURT:     Thank you.

 8             Are we all finished?

 9                  MS. BARNES:     Yes, Your Honor.

10                  THE COURT:     Everybody finished?     All right.

11             Then, Mr. Gordon, you may step down.         Thank

12      you.

13                  THE WITNESS:      You're welcome.

14             (The witness was excused.)

15                  MS. BARNES:     Our next witness is Rod Nance.

16             (The witness was sworn.)

17                  THE COURT:     Please come right up here to

18      the witness chair.        And be sure to pull in close to

19      the mic.     Thank you.

20                          RODNEY NANCE

21      called as a witness herein, having been duly sworn,

22      was examined and testified as follows:

23                          DIRECT EXAMINATION

24      BY MS. BARNES:

25             Q.   Good morning, Mr. Nance.        Good afternoon,

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 102 of 250
                                  NANCE - DIRECT                553


 1      Mr. Nance.     Would you state your name for the

 2      record, please.

 3           A.   My name is Rodney Nance.

 4           Q.   Where do you live?

 5           A.   In rural Petersburg.

 6           Q.   Do you work or are you retired?

 7           A.   I'm retired.

 8           Q.   And when did you retire?

 9           A.   April of this year.

10           Q.   Where did you retire from?

11           A.   The Department of Innovation and Technology.

12           Q.   Could you tell the jury your work history,

13      starting -- and I'm primarily interested in the work

14      history that got you into information technology?

15           A.   Sure.     In 1989, I was hired by the

16      Department of Transportation as an engineering

17      technician.       And after approximately one year of

18      being a technician, I was asking some questions of

19      the computer people that the computer people had

20      problems answering.        So in turn, the computer people

21      hired me to be part of the computer staff.

22           So at that point, I progressed my way up from

23      an entry person in the computer systems up into in

24      1995, I took over the Computer Aided Design

25      Department.       I managed that department up until

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 103 of 250
                                  NANCE - DIRECT                     554


 1      2000.     In 2000, I became the network manager for the

 2      Department of Transportation.           And in 2005, I

 3      believe it was, was when CMS consolidated and I was

 4      brought to CMS.

 5           Q.    And what did you do when you came to CMS?

 6           A.    When I first came to CMS, I was really given

 7      a chance to -- about six months just to learn the

 8      lay of the land to see what was going on because it

 9      was such a different environment from the

10      environment I came from.

11           And then at that point, I started managing a

12      group of staff that had begun to be consolidated

13      over from one of the agencies.              So I took over the

14      DHS staff at that point in time as they became CMS

15      employees.

16           A little bit after that, the person who was the

17      data -- the Wintel manager left the department.              And

18      at that point, I moved into managing the Wintel

19      Group.

20           Q.    Now, the jury has heard a lot of testimony

21      about the Wintel Group.         And just to reiterate, that

22      was a group that administered the--correct me in I'm

23      wrong--sort of the computer needs of all the offices

24      out there?     The desk -- would it be the desktop

25      needs or everything?

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 104 of 250
                                  NANCE - DIRECT                    555


 1           A.   No.     The desktops were handled by a

 2      different group.       Wintel handled the back-end server

 3      piece of the environment.          So the place where the

 4      applications actually ran; like where email ran or

 5      where the databases ran or things of that nature.

 6           Q.   Okay.     And the testimony has been that --

 7      that there were five groups.           There was

 8      Administration, Systems Software, Applications,

 9      Planning, and Hardware.         Is that right?

10           A.   That's correct.

11           Q.   Okay.     When you went into that arena for

12      Wintel, what did you do?

13           A.   I was the Planning manager and I was the

14      overall manager of the group.

15           Q.   So you sort of did double duty?

16           A.   Yes, ma'am.

17           Q.   Okay.     Do you know the plaintiff in this

18      case, Cheryl Johnson?

19           A.   Yes.

20           Q.   Could you tell the jury when -- well, how

21      did you get to know her?

22           A.   Well, originally, we interviewed her and

23      hired her for a position at the Data Center.

24           Q.   You interviewed her with whom?

25           A.   Don Warren.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 105 of 250
                                  NANCE - DIRECT                    556


 1           Q.   Okay.    Did -- did you weigh in on the

 2      decision to hire her?

 3           A.   Yes.

 4           Q.   I'm kind of short, Mr. Nance, and this is

 5      like driving with a steering wheel that's too low or

 6      something.

 7           When she first came to work for the Wintel

 8      Group, were you her supervisor?

 9           A.   No.

10           Q.   Would you tell the jury how that was -- how

11      the supervisory hierarchy was structured at that

12      time?

13           A.   Well, it was kind of a -- since everything

14      was in flux, I would call it at the time, because we

15      were -- we were doing a consolidation of trying to

16      bring in all these agencies to the Data Center under

17      the Governor.      So things were in flux at times as to

18      who worked for who and where.

19           So there were -- at that time, the Admin Group

20      I believe reported directly to Don, and the other

21      groups reported to me.

22           Q.   Now, the --

23                 THE COURT:      Excuse me.       Kind of let us know

24      what year we're talking about?

25           Q.   Oh, I'm sorry.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 106 of 250
                                   NANCE - DIRECT                      557


 1                  THE COURT:      That's all right.

 2             Q.   What year is this?

 3             A.   '06 or '07.

 4             Q.   Okay.    Yeah, I think Ms. Johnson has

 5      testified that she came to work for that group in

 6      '06.    Yeah, about November '06?

 7                  THE COURT:      So when we're talking about

 8      2006?

 9             Q.   Yes.

10                  THE COURT:      Okay.    Thank you.

11             Q.   There should be a book up there that says

12      Plaintiff's Exhibits.          It says Witness Copy?

13             A.   Sorry.

14             Q.   Would you turn to Plaintiff's Exhibit 2,

15      please.

16             Do you recognize what that is?

17             A.   Yes.

18             Q.   And turn to the last page.

19             A.   Yes.

20             Q.   Did you sign that -- well, what is it?

21             A.   It's an evaluation.

22             Q.   You have to talk into the microphone or

23      nobody can hear you.          You can move it.        That's it.

24             A.   It's an evaluation for Ms. Johnson.

25             Q.   Okay.    And did you sign that?

                           KATHY J. SULLIVAN, CSR, RPR, CRR
                                OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 107 of 250
                                   NANCE - DIRECT                  558


 1             A.   Yes, I did.

 2             Q.   All right.     Would you explain to the jury

 3      then how you came about signing and -- or signing

 4      this as Ms. Johnson's supervisor?

 5             A.   I'm not quite sure what you mean.

 6             Q.   Well, were you her direct supervisor --

 7             A.   Yes.

 8             Q.   -- in November of -- from November, '06 to

 9      November, '07?

10             A.   Yes.    If I signed it; yes.

11             Q.   Okay.    And at that time, what was her

12      position?

13             A.   She was a Public Service Administrator --

14             Q.   Well, that's her payroll title, but what was

15      she doing for Wintel?

16             A.   It doesn't -- it didn't note on here.     And I

17      -- my memory is not one -- I couldn't answer that.

18             Q.   Okay.    You don't remember what she was doing

19      at that time?

20             A.   No.

21             Q.   Well, let's take a look at the evaluation

22      that you signed off on at page 2.

23             A.   Okay.

24             Q.   Would you have participated in filling those

25      out?

                           KATHY J. SULLIVAN, CSR, RPR, CRR
                                OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 108 of 250
                                  NANCE - DIRECT                   559


 1           A.   Yes.

 2           Q.   And at that time, this evaluation, she

 3      apparently was, according to her supervisor,

 4      meeting -- meeting expectations; right?

 5           A.   Correct.

 6           Q.   Do you recall anything about that period of

 7      time that would suggest otherwise?

 8           And I'm talking about drawing on your memory of

 9      the work performance beginning in the very start of

10      the time you started supervising her which would

11      have been when she was in the Administration Group?

12           A.   Well, there were issues when she was in

13      Administration also of performance problems where

14      there were things not getting done.            And some along

15      those lines.

16           Q.   Okay.    You've got to keep talking into the

17      microphone.

18           A.   Sorry.

19           Q.   That's all right.

20           The fact that there may have been some

21      problems -- well, did the fact that there may have

22      been some performance problems dissuade you from

23      indicating that she was meeting expectations shortly

24      after she started working there?            Within a year that

25      she started working there?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 109 of 250
                                  NANCE - DIRECT              560


 1           A.   I'm not sure I understand.

 2           Q.   Well, you have met expectations here, and

 3      then you said she had some performance problems.       So

 4      how do you square those?

 5           A.   They probably weren't significant enough to

 6      have been brought to the attention in an evaluation.

 7           Q.   Okay.    At some point during the time she was

 8      working for Administration, did performance issues

 9      become more problematic?

10           A.   Yes.

11           Q.   Could you tell the jury how that happened?

12      Or your observations during that period of time?

13           A.   Well, there was more -- more feedback was

14      coming in, I guess, from staff and from other people

15      that were working with her.

16           Q.   Just staff?

17           A.   Staff and the other people who were working

18      with her.    In other words, the people who were

19      requesting the work to be done.

20           Q.   Would that be the customers?

21           A.   Yes.

22           Q.   Okay.    And what was the nature of that

23      feedback?

24           A.   That it wasn't being done in a timely manner

25      or wasn't being done -- you know, in a timely

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 110 of 250
                                  NANCE - DIRECT                      561


 1      manner.

 2           Q.    Okay.     At some point, did you participate in

 3      a decision to move Ms. Johnson to the Hardware Unit?

 4           A.    I was not involved in that decision.

 5           Q.    You were not?

 6           A.    No.

 7           Q.    Okay.     Once that was done, who was her

 8      supervisor?

 9           A.    I was.

10           Q.    Okay.     Once she became the group manager of

11      the Hardware Unit, did she do well?

12           A.    No.

13           Q.    When did issues -- or when did the problems

14      start popping up?

15           A.    Pretty quickly.

16           Q.    What was the nature of those problems?

17           A.    Boy.     Trouble keeping track of work to be

18      done.     Trouble assigning work.           Trouble keeping up

19      on things that needed to be done.              Trouble with

20      keeping things moving or working.

21           Q.    Okay.     What did you do about that?

22           A.    Well, I started documenting things and

23      started to write some objectives for her to try to

24      help her and to determine what things needed to be

25      done.     And how.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 111 of 250
                                  NANCE - DIRECT                   562


 1           Q.    Did those objectives appear in her

 2      performance evaluations?

 3           A.    Yes.

 4           Q.    Okay.     Ms. Johnson got more than an annual

 5      evaluation; is that correct?

 6           A.    Correct.

 7           Q.    In fact, she was getting quarterly

 8      evaluations?

 9           A.    Correct.

10           Q.    And why was that?

11           A.    They're required by -- they're required by

12      personnel when more than two or three objectives are

13      not met.

14           Q.    So you did not require the quarterly

15      evaluations, CMS rules required them?

16           A.    Correct.

17           Q.    Okay.     There has been -- I'm not going to go

18      over ad nauseam everything that has been testified

19      to, but let's just talk about some of the broad

20      issues that she was required to address as a

21      hardware manager.

22           There's been an issue about monitoring Monday

23      morning Low Hard Drive Space Reports.            Did Ed Gordon

24      have to do this?

25           A.    He did.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 112 of 250
                                  NANCE - DIRECT                    563


 1           Q.   Tell the jury what that is?

 2           A.   Basically, it's keeping track of servers so

 3      they do not run out of space so they crash, is

 4      basically what it is.         It's a -- it's a --

 5      eventually, I mean, a hard drive will fill up.             When

 6      the hard drive fills up, the server crashes.             Server

 7      crashes, people can't work.           So it's a task to keep

 8      track.

 9           Q.   Did Ed Gordon have to provide Monday morning

10      Low Hard Drive Space Reports?

11           A.   No, Ed did not have to provide reports.

12           Q.   Why not?

13           A.   Because Ed was keeping track of servers on

14      his own and was making sure they weren't running out

15      of space.

16           Q.   And so why did you have to -- well, tell the

17      jury why you imposed this requirement on

18      Ms. Johnson?

19           A.   Well, we continually started having servers

20      that were running out of space.             So in order to try

21      to help her to determine the lists that were there

22      and the servers that needed to be worked on, we

23      asked that she start compiling reports so she would

24      know which ones needed to be there to be dealt with.

25           Q.   Okay.   What is -- there's been some

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 113 of 250
                                  NANCE - DIRECT                   564


 1      testimony about what a decommission is.             It's

 2      essentially bringing a server -- taking it offline;

 3      is that correct?

 4            A.   Correct.

 5            Q.   Okay.   And you required her to provide a

 6      weekly decommission list for servers at some point.

 7      Did Ed Gordon have to do this?

 8            A.   Ed did not have to provide a list; no.

 9            Q.   Why not?

10            A.   Because Ed was keeping track on his own of

11      which ones needed to be decommissioned and was

12      getting them decommissioned in a timely manner.

13            Q.   Okay.   And you imposed this requirement on

14      Ms. Johnson for what reason?

15            A.   For the same reason as the other, to try to

16      help her, to show her a list of what things -- what

17      items there were and what items needed to be worked

18      on.

19            Q.   Did this requirement that she make weekly

20      lists to tell her what needs to be done help?

21            A.   No.

22            Q.   Okay.   Did her performance improve?

23            A.   No.

24            Q.   At some point, Mr. Nance, did you begin

25      taking daily notes of the issues with respect to her

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 114 of 250
                                   NANCE - DIRECT                        565


 1      performance?

 2            A.    Yes, I did.

 3            Q.    And why did you start doing that?           Or what

 4      was the occasion for doing that?

 5            A.    Well, I was asked to by my supervisor.

 6            Q.    Who was that?

 7            A.    Don Warren.

 8            Q.    Do you know why he asked you to do that?

 9            A.    My assumption is so we could keep track --

10      help keep track of the issues that we were having.

11            Q.    Okay.    Now, I am going to show you on the

12      screen Defendant's Exhibit 39.               And I'm going to ask

13      you if you recognize that first page?

14                   MR. OKON:     This hasn't been admitted yet.

15            Q.    It shouldn't be shown yet.           Yeah, we will

16      lane a foundation for it.

17            Do you recognize what this is?

18            A.    Yes.

19            Q.    Now, I'm going to hand you the paper copy of

20      it.     And ask you if that's the set of notes that you

21      took?      And ask you to identify from what date to

22      what date you kept these notes?

23            A.    I started November 9th of 2009, and they end

24      on July 23rd of 2012.

25            Q.    November 9, 2009, was how long into her

                           KATHY J. SULLIVAN, CSR, RPR, CRR
                                OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 115 of 250
                                  NANCE - DIRECT                    566


 1      tenure as the hardware manager?

 2             A.   Probably approximately a year to year and a

 3      half.

 4             Q.   Okay.   And then the very -- the last date

 5      here, July 2012, that's the day she was discharged;

 6      right?

 7             A.   I don't know the answer to that question.

 8             Q.   Okay.   That's fine.      The record shows --

 9      will show that.

10             I want to -- I want to -- I'm not gonna go

11      through -- Ms. Wang here was kind enough, at my

12      request, to count how many of these entries that you

13      made over the period of time from November '09 to

14      July 2012, and Ms. Wong counted 673 entries.

15             So it would be fair to say that you were fairly

16      assiduous about your -- the request by Mr. Warren

17      that you keep some documentation and keep track of

18      what's going on; right?

19             A.   That would be correct.

20             Q.   Okay.   Now, I'm going to ask you about a few

21      of them.     I think the room will be relieved to know

22      that we're not going to go through every single one

23      of them.

24             But I want to -- take a look at December 2nd,

25      '09.

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 116 of 250
                                  NANCE - DIRECT                   567


 1           Oh, I need to admit it into evidence.

 2           Your Honor, I'd like to admit these notes into

 3      evidence so that the jury can follow along as we

 4      talk about them.

 5                 MR. BAKER:      No objection.

 6                 THE COURT:      Very well, so admitted.   And

 7      you may pop it on the screen.           All right.

 8           (Defendant's Exhibit 39 admitted.)

 9           Q.   Now, on December the 2nd of '09, there was a

10      comment about -- what was the issue on that date?

11           A.   Well, there were two issues that date.       Are

12      we talking the second one or the first one?

13           Q.   Oh, well, both of them for that matter.

14           A.   Well, the first one, apparently, I asked for

15      a training plan for her staff that was due on the

16      1st and I hadn't received that, so I sent her an

17      email concerning that, telling her.

18           And then in the second one, I had sent her an

19      email telling her that she had missed whatever the

20      Wednesday objective was.          And then I had a

21      discussion with her where she said that she had --

22      she needs 21 days.        She said it a couple of times.

23      When I asked what that meant, she said it was a

24      psychological thing, and after doing something for

25      21 days, she would get it right.

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 117 of 250
                                  NANCE - DIRECT                    568


 1           She also told me she had several degrees.          I

 2      have caught her multiple times telling me one thing,

 3      and when I questioned her on it, she suddenly

 4      changes her story to tell me something different.

 5           Q.   Where did that come from?         I mean, tell the

 6      jury the context of that?

 7           A.   To be honest, I don't think I could.

 8           Q.   Well, you made an observation about asking

 9      her to do something in 21 days and her response was

10      she needed a couple of 21 days to get it right?

11           A.   That is correct.

12           Q.   Okay.

13           A.   That's what I noted.

14           Q.   All right.      Well, let's take a look at

15      February the 1st, 2010.         Did a lot of your

16      observations look like this?

17           A.   Yes.

18           Q.   Okay.    And tell the jury what this is

19      supposed to document?

20           A.   Basically, it's -- what it is, it's -- I'm

21      sending an email to her showing her the outstanding

22      tickets that she has that have not either been

23      worked on or are waiting to be worked on or need to

24      be worked on or that.         But basically, the backlog of

25      work that she has at this time.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 118 of 250
                                  NANCE - DIRECT                 569


 1           Q.    Okay.    Now, there's another note -- notation

 2      for February 1st, 2010.         If you need an opportunity

 3      to read that, go ahead, because it's kind of

 4      lengthy.    And I'll ask you some questions about it.

 5                 MR. BAKER:      What was the date again?

 6           Q.    February 1st, 2010.

 7            Did you finish that?

 8           A.    Yes.

 9           Q.    Okay.    It looks as if you actually met with

10      Cheryl to discuss her quarterly evaluation; which is

11      a notation that you made; right?

12           A.    Correct.

13           Q.    And her response was what?

14           A.    Her response was that she believes she's

15      working towards her goals.

16           Q.    And you gave her -- according to this

17      notation, you gave her a copy of her evaluation.

18      And what was her response?

19           A.    That she stated that she wasn't looking

20      closely at her objectives in her eval, which is why

21      she did not meet any of them.

22           Q.    Okay.    The next -- or the second to the next

23      sentence says, (as read:)          I talked to Cheryl to try

24      and explain that of the objectives, this one is

25      probably the least critical.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 119 of 250
                                  NANCE - DIRECT                     570


 1           Was that an effort to talk to Cheryl and

 2      counsel her on assigning priorities to what she

 3      needed to be doing?

 4           A.   It was.     And it's in reference to the

 5      sentence above to where she stated that her goal is

 6      to get a met on a Wednesday objective for

 7      decommissions at least once.           And I was trying to

 8      explain to her that of all the objectives that there

 9      was, that that one was probably the one that was the

10      least critical of the things that she had to be done

11      to try to concentrate on.

12           Q.   Okay.     And then the rest of it, apparently,

13      was a discussion of some other issues.             And you gave

14      her a list.       That last sentence, (as read:)        I also

15      provided Cheryl with two additional lists of

16      misplaced or mislabeled equipment.

17           Do you remember what was going on there?

18           A.   We were actually in the middle of an

19      inventory at that time.         And there was equipment

20      that couldn't be found.         The auditors had provided

21      us a list of equipment that couldn't be found.             So

22      it was -- in turn, I gave that to her in order to

23      try to find the equipment that was missing.

24           Q.   Okay.     Let's go to February 8th, 2010.        And

25      not the first one, but the second one.

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 120 of 250
                                  NANCE - DIRECT                   571


 1           Well, let's stop on the first one for -- this,

 2      again, was an email you sent to her about some

 3      objectives not met on tickets; right?

 4           A.    Correct.

 5           Q.    And what about the second one?

 6           A.    The second one is where I had -- I had

 7      created a -- or I had created or I had given her a

 8      help desk ticket on January 22nd to find six

 9      servers.    And she had stated that she couldn't find

10      the six servers.        And in turn, I went to the third

11      floor of the Data Center and I found five of the six

12      of them before lunch.         And after a little bit of

13      investigation on the remaining item, I found that

14      one also around 2:00 that same day.

15           Q.    Okay.    Let's go to March 31st, 2010.       Looks

16      like there are several entries there.            Starting with

17      the first one, was this the same issue?

18           A.    Yes.

19           Q.    And would you tell the jury what was going

20      on there?

21           A.    Basically, inventory, as it's done, is

22      tracked via sheets, AMAF sheets --

23           Q.    What are AMAF sheets?

24           A.    I knew you was probably going to ask me what

25      that stood for.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 121 of 250
                                  NANCE - DIRECT                    572


 1           Q.   What is it suppose it track?

 2           A.   Tracks the specific hardware that we're

 3      moving from location to location.           So it would have

 4      the serial number, the state tag ID, and a

 5      description of the device.          And location of where it

 6      was coming from and where it was going to.           So

 7      basically, it was a tracking document for a piece of

 8      hardware is what it was.

 9           Q.   Okay.   And on March the 30th, 2010, there's

10      still inventory issues; correct?

11           A.   Correct.

12           Q.   Or the 31st, I'm sorry.

13           And the final one there is, (as read:)          More

14      inventory is continuing to be found.

15           What was going on there, do you know?

16           A.   Well, additional staff had started looking

17      for devices so that we could try to determine where

18      the equipment that we couldn't find was located.

19           Q.   Okay.   Let's move ahead to April 29th, 2010.

20           Now, I have to tell you, Mr. Nance, I took a

21      look at these, and -- so you started doing this in

22      December of 09.      So by April of 2010, this

23      observation, (as read:)         While I do not normally

24      document this, today is unbearable.

25           This was an observation on some office attire

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 122 of 250
                                  NANCE - DIRECT                    573


 1      and hygiene.      Before we start talking about it, out

 2      of the 673 items that you noted over this several

 3      year period, was there any other observation in this

 4      packet about office attire and hygiene?

 5           A.   No.

 6           Q.   Well, it kind of pops up here, so could you

 7      tell the jury why you documented the observation --

 8      well, observations about hygiene and attire on that

 9      date?

10           A.   Well, I had had several complaints that day

11      and -- from other staff.          And when I met with Cheryl

12      about something, I don't even know what it was we

13      were meeting about that day, but I noticed that

14      myself.    So in turn, I documented what I noted and I

15      took it to my supervisor to let them know.

16           Q.   Okay.    And who was that?

17           A.   Would be Don Warren.

18           Q.   So you had a discussion about her -- this

19      thing does not work.        There we go.    Her office

20      attire and hygiene that day; right?

21           A.   That would be correct.

22           Q.   Were other -- did you ever notice this with

23      any other people you supervised?

24           A.   No.

25           Q.   Okay.    In your experience no.      All right.

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 123 of 250
                                  NANCE - DIRECT                 574


 1           Did you talk to her about it?

 2           A.   No.

 3           Q.   Why not?

 4           A.   It's not my -- that's not my job to -- I

 5      don't -- I'm union.        I was union, she was union.      So

 6      it wasn't up to me to be getting involved in any

 7      disciplinary actions.         Or any type of actions like

 8      that.

 9           Q.   Okay.    As a supervisor, however, do you

10      think it's important that you sort of monitor the

11      people -- the office attire and hygiene of the

12      people you supervise?

13           A.   Yes.

14           Q.   Okay.    And you had been asked by Mr. Warren

15      to document work performance, and you decided to put

16      this in there as part of that package?

17           A.   Correct.

18           Q.   Okay.    Was she ever disciplined for hygiene

19      or office attire?

20           A.   Not to my knowledge, but I didn't do

21      discipline.

22           Q.   Okay.    And you did not make this an issue in

23      any of your evaluations that you signed; is that --

24      would that be fair to say?

25           A.   That would be correct.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 124 of 250
                                  NANCE - DIRECT                 575


 1           Q.    Would it be fair to say that you were more

 2      concerned about her performance in doing her job?

 3           A.    That would be correct.

 4           Q.    Okay.   Did you, by this note, mean to make

 5      anything -- well, you didn't share this note with

 6      anyone, did you?

 7           A.    No.

 8           Q.    In fact, no one -- you shared this first

 9      with me when this lawsuit arose; right?

10           A.    That would be correct.

11           Q.    Because you told me you had these notes, and

12      I asked you to give them to me; right?

13           A.    Correct.

14           Q.    So this was not published to anyone;

15      correct?

16           A.    Correct.

17           Q.    And it was only discussed with your direct

18      supervisor; correct?

19           A.    Correct.

20           Q.    And it doesn't appear anywhere else in any

21      of these observations?

22           A.    Correct.

23           Q.    And you just went on?

24           A.    Correct.

25           Q.    All right.     Let's go to June 14th, 2010.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 125 of 250
                                  NANCE - DIRECT                 576


 1      There's a couple of June 14th, 2010s there.

 2           Looks like you sent another email about updates

 3      on some HD, is that --

 4           A.    Help desk.

 5           Q.    Help desk and change tickets.       And how did

 6      you know these were behind?

 7           A.    I physically went into the Remedy system and

 8      looked.

 9           Q.    Because you were -- that was -- you were

10      told to keep track of her --

11           A.    Correct.

12           Q.    Yeah.   So you went in and looked at what was

13      pending?

14           A.    Correct.

15           Q.    Compared to what should have been done, and

16      then noted it?

17           A.    Correct.

18           Q.    Which is exactly what Mr. Warren had asked

19      you to do?

20           A.    That is correct.

21           Q.    All right.     Look at the next note, 6/14/10.

22      (As read)    Email received from Cheryl concerning

23      DOT -- is that computer-assisted design?

24           A.    Yes, computer-assisted design and drafting.

25           Q.    Talk to the microphone?

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 126 of 250
                                  NANCE - DIRECT                  577


 1           A.    Computer-assisted design and drafting.

 2           Q.    All right.     What happened there?     What was

 3      your observation?

 4           A.    Cheryl -- it appears she missed doing some

 5      of the paperwork for the servers to be completely --

 6      to be built.

 7           Q.    That microphone will move if it will make

 8      you more comfortable.

 9           A.    But I keep having to go back and forth.

10           Q.    Well, you're trying to read and talk at the

11      same time, so I was trying to help you out.

12           A.    Thank you.

13           Q.    Okay.    So explain to the jury what's going

14      on here?

15           A.    Well, we had gotten a request from one of

16      the agencies, Department of Transportation, to build

17      some servers.       And the servers were -- according to

18      that note, the servers were due on the 15th of June.

19      And here it is the 14th and none of the paperwork

20      had been done yet to ensure that the IP addresses,

21      which are the numbers that the computers use to talk

22      to each other, have been gotten.

23           Q.    Okay.    So the next item is you asked her

24      what was up.       And what happened there?

25           A.    I was told by one of her staff that some of

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 127 of 250
                                  NANCE - DIRECT                     578


 1      the hardware was missing.

 2             Q.   And what happened after that?        What did she

 3      say?

 4             A.   That's an email to her at 2:52.          She still

 5      had not told me of the missing equipment yet.             And

 6      then finally her response to me was yes, one of the

 7      cards was missing.        I then asked her what the plan

 8      was, and she answered that, "We need to come up with

 9      a plan."

10             Q.   What was your response -- I mean what did

11      you think when she said that?

12             A.   I mean -- what do you think?        It's like, you

13      know -- I'm it's -- I'm sorry, I keep moving away

14      from the --

15             I mean your first thought is how am I going to

16      explain to the agency that the work they requested

17      to be done by that date isn't going to be done,

18      right?      I mean that's my first responsibility is to

19      them.

20             Q.   Okay.   Do you remember whatever happened

21      with that?

22             A.   No.

23             Q.   Okay.   Up here with all these tickets, let

24      me ask you something about that.            Were these tickets

25      that she was required to do all the work on herself?

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 128 of 250
                                   NANCE - DIRECT                       579


 1           A.   No.

 2           Q.   How did -- tell the jury what your

 3      expectation was with respect to her administration

 4      of those open tickets?

 5           A.   I might expect -- my expectation was for her

 6      to manage those tickets in order to get them

 7      completed by the assigned dates that they were due.

 8           Q.   Okay.     Let's take a look at -- jump to

 9      August 30, 2010.       On -- it looks like on 8/23, she

10      had asked you to take a class on 8/24.              And there's

11      been some testimony here about how Cheryl had asked

12      you if she could take certain classes.

13           So this note indicates that about a week

14      before, she'd asked to take a class on 8/24.              And

15      what was your response to that?              Tell the jury what

16      you did according to your notation here?

17           A.   Well, I immediately went to my supervisor

18      with the request.         Since it was such short notice

19      that, you know, I went to him for guidance.

20           Q.   Okay.     And what happened?

21           A.   He denied it.

22           Q.   Okay.     And then you just documented that.

23      (As read:)       This morning, 8:30, Don Warren signed

24      and denied the class request?

25           A.   Yes.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 129 of 250
                                  NANCE - DIRECT                  580


 1           Q.    Okay.   Did you -- did you yourself have the

 2      ability to deny or prevent her from taking the

 3      classes?

 4           A.    I -- excuse me.      I -- there -- I did.    I was

 5      first-level supervisor --

 6           Q.    Okay.

 7           A.    There were four level of supervisors that

 8      signed off on a training request.           So any one of the

 9      four could have denied or overridden and approved

10      the class.

11           Q.    All right.     So if you denied it, Don Warren

12      could have overridden that?

13           A.    Absolutely.

14           Q.    She could have taken it to Mr. Warren?

15           A.    Absolutely.

16           Q.    Did she know that?

17           A.    I would assume.

18           Q.    Okay.   Do you remember if she ever said,

19      "Now, Rob, I need to take some specific classes on

20      hardware."     Did she ever talk to you about that?

21           A.    I -- I'm I know she did at times bring

22      classes to the attention of us; yes.

23           Q.    Okay.   Just so you know, her training record

24      is in the record, and I'm not gonna ask you to

25      comment on that, but I just want to let -- I just

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 130 of 250
                                   NANCE - DIRECT                     581


 1      wanted you to tell the jury about what your role was

 2      in her attending classes.

 3             A.   Well, in her evaluation every year, I always

 4      went through and set some class goals for her to try

 5      to help her in areas that I thought would help her

 6      in her job.

 7             Q.   Okay.     Let's skip up to October 12, 2010.

 8      Once you take a look at that, would you tell the

 9      jury what was going on there?

10             A.   Yeah.     I was approached by Nick, and Nick is

11      one of the union stewards at the Union Center.               And

12      he approached me and said Cheryl wanted to have a

13      meeting and have Nick there.            And I asked Nick what

14      for.    And Nick said that Cheryl wanted to discuss

15      having one thing she can focus on for the week.

16             We talked about a few things, tickets, hard

17      drive space issues, upgrades.            And after some

18      discussion, that Cheryl couldn't not just focus on

19      one thing and let everyone -- and let everything

20      else lapse.         It was determined that the hard drive

21      space issue was a focus.

22             Q.   Well, what does that mean, Cheryl cannot

23      just -- let me ask you this:            Did the -- did the

24      managers of these groups, for lack of a better word,

25      have to multi-task?

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 131 of 250
                                  NANCE - DIRECT                       582


 1           A.    Absolutely.

 2           Q.    Okay.   And tell the jury, in the context of

 3      what their responsibilities were and what you

 4      expected of them, that meant?

 5           A.    Well, I mean you have to juggle many things

 6      at once.     I mean it wasn't just you could

 7      concentrate on maybe one area.              You could have, in

 8      one case, in that case, there could be a server that

 9      needed to be built, there could be a server that was

10      low on hard drive space, there could be -- I mean

11      there could be multiple things happening at one

12      time.     It was a very dynamic environment.

13           Q.    And all of the group managers were required

14      to do that?

15           A.    Absolutely.

16           Q.    Okay.   The upshot of the encounter with Nick

17      on October 12, 2010, was what?              I mean all you say

18      is hard drive space was a focus.              What happened?

19           A.    Well, I think Nick probably went back to her

20      at that point to --

21                  MR. BAKER:     I'm going to object.        I think

22      the witness is speculating.

23                  THE COURT:     Say that again?        I didn't hear

24      what you said, Mr. Baker.

25                  MR. BACKER:     I think the way the witness

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 132 of 250
                                  NANCE - DIRECT                     583


 1      was answering the question, he was speculating on

 2      what occurred.       I don't think that's his direct

 3      knowledge.

 4                  THE COURT:     Okay.    Let's nail it down.

 5           Q.   Just -- don't guess what Nick did, just tell

 6      the jury what happened after this?

 7           A.   I mean it appears that Cheryl was told that

 8      she can't just focus on one thing and let everything

 9      else lapse.       It was determined the hard drive space

10      issue was a focus.        I --

11           Q.   Okay.     Was she ever able to manage the hard

12      drive space issues?

13           A.   No.

14           Q.   Okay.     Let's look at November 18, 2010.         If

15      you need some time -- wait a minute.           There's two

16      rather lengthy notes here.

17           Oh, this is a day when a lot was going on.

18      Could you take a look at -- there are three entries

19      on 11/18/2010, if you need some time to take a look

20      at those.       And would it -- would you read faster if

21      I give you the paper?

22           A.   No.

23           Q.   Okay.     I just want you to read those and

24      then tell the jury what was going on on that day?

25           A.   Are we starting 11/18/10 on the 17th?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 133 of 250
                                  NANCE - DIRECT                       584


 1             Q.   Yeah.

 2             A.   Okay.    Basically, on the 17th, I'd asked

 3      Cheryl for an update on some new servers that were

 4      asked to be built.        And they were asked to be built

 5      by 11/4.     Refer above to that incident, so there

 6      must be some information above on that.

 7             And then on 11/4, she stated that she would

 8      like to do the build sheets for the servers.               I

 9      received the form on the 18th that stated, "Rod, I

10      did put in server orders on the 3rd November, and

11      some of the server I found were delivered on the

12      9th.    I planned to work on these last week, but was

13      not able to be here for two days.              I've been

14      catching up.        And Tuesday I was completely without a

15      computer the entire day because of Windows 7

16      install.

17             And then Mark Jarvis, who is one of her staff,

18      would not work on these even though he had talked to

19      Mark Anderson, who was the guy who had requested

20      these, on the 3rd of November.              Mark Jarvis was here

21      last week when the servers were delivered, but would

22      not work on them because he did not have

23      step-by-step details on a form.

24             Q.   Was Mark Jarvis a problem employee or

25      something?

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 134 of 250
                                  NANCE - DIRECT                 585


 1           A.    I never had any issues with Mark Jarvis.

 2           Q.    Okay.    At any rate, the rest of this note is

 3      you completed the server build form and gave her

 4      some instructions and emailed it to her; right?

 5           A.    That's correct.      I went ahead and completed

 6      the form for her and told her she could copy the

 7      form that I did to make the forms for the other five

 8      servers that needed to be built.

 9           Q.    Okay.    The next notation, she came -- you

10      noted that she had come into your office.          Could you

11      explain to the jury what was going on there?

12           A.    Well, she was rather upset that day with her

13      staff.     And then she -- she had stated to me that

14      she needed to go after her guys, as she put it.          And

15      I talked to her for a while about that, trying to

16      explain to her that she needed to document issues

17      that she's having, bring me the documentation, and

18      then I could review it and it would be sent on.

19           I asked her if she had documented anything; she

20      said no.     I then asked her what was going on, and

21      she said that Mark Jarvis is refusing to do work.

22      When I asked her what happened, she said that she

23      asked Mark to fill out a server build sheet and he

24      told her no.       I asked her did he specifically tell

25      you no.     She replied that, well, no, he didn't say

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 135 of 250
                                   NANCE - DIRECT                     586


 1      that.      He then stated that he said it's not my job

 2      to do it, it was my job to do it.

 3            Asked Cheryl if she had created a task with

 4      that request in it and assigned it to Mark.             Cheryl

 5      stated no.         I told her to create the request and

 6      assign it to Mark; let's see what he does with the

 7      task.

 8            Q.    So you were trying to help her there manage

 9      her employee?

10            A.    Absolutely.     He was supposedly refusing to

11      do some work, so I told her to create a task, assign

12      it to him, and tell him to do so.

13            Q.    Okay.

14            A.    And let's see what he does.          If he refuses

15      at that point, we have some documentation.

16            Q.    All right.     Keep going.       What happened?

17            A.    Let's see.     She also asked about

18      something -- about doing something to Tad, who was

19      another person who worked for her, in relationship

20      to the issue on the 17th where another staff person

21      asked her where the server that she requested was

22      and it was assigned to Tad, but Tad had not worked

23      on it.      Yet.

24            I asked her if she had documented it.            She said

25      no.     I talked to Cheryl concerning her getting her

                           KATHY J. SULLIVAN, CSR, RPR, CRR
                                OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 136 of 250
                                  NANCE - DIRECT                   587


 1      staff's evaluations completed and up-to-date so that

 2      she could write some of these issues she's having in

 3      their evaluations as objectives.            Also told her that

 4      she should use her evaluation as a basis to write

 5      their evaluation objectives.           I told her I would go

 6      over the objectives after she had them completed in

 7      order to help her get them worded correctly.

 8           Q.   Okay.   So you were telling her to document

 9      the shortcomings of her employees; correct?

10           A.   Correct.

11           Q.   Just as you were told to document the -- the

12      work performance of Ms. Johnson by your supervisor?

13           A.   Correct.

14           Q.   And did she do that?

15           A.   No.

16           Q.   All right.

17           Let's look at December 9, 2010.           What was going

18      on there?

19           A.   What are we talking about?          10/28?

20           Q.   Yeah, that one.       That one.

21           A.   Okay.   On every two or three years, I can't

22      remember, the -- DOS supervisor would require us to

23      create a five-year plan for the group.

24           So each one of the areas was responsible for

25      coming up with a plan of their vision of the next

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 137 of 250
                                  NANCE - DIRECT                   588


 1      five years for their areas.           So I had asked all of

 2      my managers for input and updates to what their

 3      vision was for their sections of the roadmap so I

 4      could incorporate it into what mine were and then

 5      present an overall plan.

 6           Q.   Okay.    And what happened?

 7           A.   Well, I'd given them a due date of

 8      November 3rd for updates to the doc that we had, and

 9      a timeline by November 5th.           And on December

10      the 6th, Cheryl asked me if she was gonna turn in

11      anything on her portion of the road map.            I told her

12      I needed it by the 8th.         I also assigned a calendar

13      event for Cheryl and myself for Wednesday at

14      eight -- Wednesday the 8th at 1:00.

15           Q.   So you put a reminder on her calendar

16      yourself.    Apparently, it was on her calendar?

17           A.   Yes, I did.

18           Q.   Okay.

19           A.   So then on the 9th, which is this day,

20      Cheryl came into my office and said that she didn't

21      have anything on the roadmap.           When I asked why, she

22      told me she forgot.

23           Q.   Even though you put it on her Outlook?

24           A.   Yes.

25           Q.   All right.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 138 of 250
                                  NANCE - DIRECT                     589


 1           A.   Yes.

 2           Q.   Take a look at May 9, 2011.         So we're

 3      jumping ahead a little bit.

 4           Would you tell the jury what was going on on

 5      that day?    Looks like there's a couple of entries.

 6           A.   Well, it looks like at the beginning of it,

 7      she had -- Cheryl had closed some tickets that

 8      should not have been closed.           We discussed closing

 9      some of her old tickets, and I told her previously

10      that I would consider closing them if she could

11      produce some paperwork that went with the tickets so

12      at least I could tell that some of the work had been

13      done on them.      No paperwork was given to me, and

14      Cheryl closed the tickets anyway.           I've asked for

15      the supporting paperwork and have not gotten it yet.

16           Q.   So the -- the paperwork that went for the

17      tickets would reflect that the work had been done;

18      right?

19           A.   Correct.

20           Q.   But she closed the ticket anyway?

21           A.   Correct.     While I was gone.

22           Q.   What about the next entry?         There was an

23      email about meeting an objective to maintain -- or

24      manage and maintain an effective stock of hardware?

25           A.   Yeah.    That -- what we tried to do was, in

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 139 of 250
                                  NANCE - DIRECT                  590


 1      order to minimize some of the costs associated with

 2      serve breakdowns and things like that, is we would

 3      cannibalize some of the old hardware that would come

 4      in and keep parts of it that were viable to

 5      equipment that we already had out in the field.

 6           So we would keep track of that equipment so we

 7      knew what we had in inventory to help save money

 8      basically is what we were doing.

 9           Q.   Okay.

10           A.   And it looks like that the information that

11      she turned in that day for that equipment that we

12      supposedly had was incorrect.           And it's just spare

13      number 4, which I don't know -- I would assume that

14      meant in spare cabinet number 4, but I --

15           Q.   Okay.    At any rate, you had incorrect

16      paperwork, but we're not gonna run down and check

17      that?

18           A.   Correct.

19           Q.   All right.      Our final -- let's talk about

20      one last one.      October 28th, 2011.

21           First thing I note is that you say auditors are

22      in-house.

23                  THE COURT:     That's October 28th?

24           Q.   Yes.    10/28/11, Your Honor.

25                  THE COURT:     Thank you.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 140 of 250
                                  NANCE - DIRECT                        591


 1           Q.    Auditors are in-house.           Does that perk up

 2      the ears of every supervisor?

 3           A.    Absolutely.

 4           Q.    Tell the jury what was going on that day?

 5           A.    They were --

 6           Q.    Well, tell them what the significance of

 7      auditors is?

 8           A.    Well, I mean auditors --

 9           Q.    What do they do?

10           A.    How do you explain an auditor?           I mean, they

11      compare physically what you have to what you say you

12      have.     And if there are any discrepancies between

13      the two things, they write bad reports about you, is

14      basically what an auditor does.

15           Q.    Well, an auditor makes sure that you're

16      keeping track of your inventory; right?

17           A.    Correct.

18           Q.    So that state employees aren't walking out

19      the back door with all of it; right?

20           A.    That's correct.

21           Q.    And that's why it's so important?

22           A.    Correct.

23           Q.    Okay.   What was going on that day with

24      respect to that?

25           A.    Well, we had 277 discrepancies.           That

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 141 of 250
                                   NANCE - DIRECT                      592


 1      devices that showed that they were in-house or at

 2      the Data Center, but they were not there, is

 3      basically what that's saying.            So we had 277 devices

 4      that weren't found.

 5                 THE COURT:       Now, what are devices?

 6           A.   A device could be any -- many things.           It

 7      could be a big tape drive, it could be a server, it

 8      could be a monitor.         It could be anything along

 9      those lines.

10                 THE COURT:       Parts of equipment?

11           A.   Parts of equipment; yes.           Parts of server

12      equipment; yes.

13                 THE COURT:       Thank you.

14           A.   You're welcome.

15           Q.   Was this all part of hardware?

16           A.   Yes.

17           Q.   What happened after this?           Do you remember?

18      I realize this is seven years ago.

19           A.   No, I don't really recall.

20           I mean, eventually, we would find parts and

21      pieces over time.         I mean eventually, we would track

22      stuff down and find it there.            But I know there is

23      some stuff that's never been found.            At least when I

24      left.

25           Q.   Okay.    I'm not suggesting at all that

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 142 of 250
                                  NANCE - DIRECT                  593


 1      Ms. Johnson is walking out the back door with

 2      equipment.        My point here is is that when the

 3      auditors come in and they can't track 277 people --

 4      or 277 devices, how does that reflect on how CMS is

 5      managing its hardware?

 6             A.   Not very well.

 7             Q.   Okay.    We can take the rest of that down

 8      now.    Let's move to a different topic.

 9             There's been some testimony that Ms. Johnson

10      had all kinds of different duties added to her that

11      Ed didn't have to do.         And I want you to kind of

12      tell the jury about that -- about that.

13             The process of changing over to a centralized

14      location for all of the state's computers was --

15      would it be fair to say sort of a dynamic process?

16             A.   Absolutely.

17             Q.   So when Ed had Hardware, was it like he was

18      doing -- would he be like a robot, doing exactly the

19      same thing every day.         And then when Cheryl

20      inherited it, it would have been robotic; she had to

21      do exactly the same thing every day?

22             A.   No.

23             Q.   Okay.    Would you explain to the jury how the

24      dynamic environment changed in the requirements of

25      hardware as you all worked to bring computer -- the

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 143 of 250
                                  NANCE - DIRECT                    594


 1      computer system into a central location for the

 2      state?

 3           And what I'm talking about is explain why

 4      additional or different duties would have been in

 5      or -- her evaluations, or required of her, that may

 6      not have been -- that Ed may not have been doing?

 7           A.    First of all, a lot of the same duties would

 8      have still been required --

 9           Q.    Okay.   I understand that.

10           A.    I mean it's monitoring servers for being up,

11      down, hard drive space, those kind of things would

12      always have been there.         And still are to this day,

13      I would hope, you know.

14           But as the environment was -- it was growing.

15      I mean is basically the best way to put it.             I mean

16      we started out by -- with DHS, I believe, was the

17      first agency that we pulled in.             And then we went to

18      DCEO and then -- I'm sorry about the --

19           Q.    DCEO means Department of Commerce and

20      Economic Opportunity?

21           A.    Economic Opportunity, yes.          And then I

22      forget after DCEO.        But anyway, we targeted certain

23      agencies as we went along to incorporate their

24      computer equipment and their people at the same

25      time.     So as we took their computer equipment, we

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 144 of 250
                                  NANCE - DIRECT                     595


 1      also took their people and brought them into the

 2      Data Center.

 3                 THE COURT:      And brought them what?

 4           A.   Into the Data Center.

 5                 THE COURT:      Thank you.

 6           A.   You're welcome.

 7           Q.   I want to establish who else you supervised

 8      at this time besides Ms. Johnson.           Who was Leslie

 9      Domgowski?

10           A.   She was in charge of the Administrative

11      Group.

12           Q.   And Randy Anderson?

13           A.   He was in charge of the Systems Software

14      Group.

15           Q.   Okay.    And then there was Ed Gordon?

16           A.   He was in charge of the Application Group.

17           Q.   So there was Ms. Johnson, Domgowski,

18      Anderson, Gordon --

19           A.   Planning.

20           Q.   And who did that?

21           A.   I did.

22           Q.   Okay.    And why is it that you did those

23      groups and you also had to supervise all these

24      people?

25           A.   Ask that guy.

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 145 of 250
                                   NANCE - DIRECT                   596


 1             Q.   Ask Don?

 2             A.   Yes.

 3             Q.   Okay.     That was -- he just told you what to

 4      do and you did it?

 5             A.   Absolutely.

 6             Q.   Okay.

 7             A.   Blindly.

 8             Q.   Who ran the Hardware Group after Ms. Johnson

 9      was discharged?

10             A.   A short time after there, we did interviews,

11      and we hired Ms. Vicki Johnson -- or Vicki Spencer.

12      I'm sorry.

13             Q.   And who decided to hire her?         Was that your

14      decision or somebody else's?

15             A.   No.     We did -- we did a Rutan interview

16      process.     Which I did sit in on.

17             Q.   Let me go back for a minute.         Leslie

18      Domgowski; was that a woman?

19             A.   Yes.

20             Q.   Okay.     So you supervised two women and two

21      men?

22             A.   Yes.

23             Q.   Okay.     And was Ms. Domgowski a Caucasian or

24      African-American, person of color?

25             A.   She was Caucasian.

                           KATHY J. SULLIVAN, CSR, RPR, CRR
                                OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 146 of 250
                                  NANCE - DIRECT                597


 1           Q.   Okay.   Now, let's go to Ms. Spencer.      When

 2      Ms. Spencer took over the Hardware Group, you were

 3      still supervising her; correct?

 4           A.   Correct.

 5           Q.   How did she do?

 6           A.   Excellent.

 7           Q.   Who evaluated her?

 8           A.   I believe I did initially.

 9           Q.   Okay.   How did her performance compare to

10      Ms. Johnson's?

11           A.   There was no real comparison.

12           Q.   Well, explain that to the jury, please?

13           A.   Well, Vicki, in a very short time, had

14      cleaned up a lot of the issues that we had in the

15      Hardware Group.      A lot of the open tickets that were

16      there were now closed.         Inventory that had been lost

17      had been found.      I mean it was a one hundred percent

18      turn around.

19           Q.   Okay.   May I have a moment with my

20      co-counsel, Your Honor?

21                 THE COURT:      You may.

22                 MS. BARNES:      Thank you, Mr. Nance.

23                 THE COURT:      You may cross.

24                 MR. BAKER:      Thank you, Your Honor.

25


                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 147 of 250
                                  NANCE - CROSS                         598


 1                           CROSS EXAMINATION

 2      BY MR. BAKER:

 3           Q.   Good afternoon, Mr. Nance.

 4           A.   Good afternoon.

 5           Q.   We've not met before.             My name is Jim Baker.

 6      I just have a few questions to ask you.

 7           As I understand it, when Cheryl first joined

 8      CMS, you did not directly supervise her; am I

 9      correct in that respect?

10           A.   Yes.

11           Q.   And what was it that brought about the

12      change so you did supervise her?

13           A.   It was not a decision that I made.             Don

14      Warren and -- it's my understanding Don Warren and

15      Kevin Rademacher decided to move her into the

16      Hardware Group.

17           Q.   Okay.    So you began supervising her when she

18      went into the Hardware Group?

19           A.   Correct.

20           Q.   Okay.    While she was in the -- is it the

21      Administration Group?         Do I have that correct?          You

22      did not supervise her?

23           A.   No.

24           Q.   Okay.    So if you go to Plaintiff Exhibit 2,

25      that's a performance evaluation for Cheryl; am I

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 148 of 250
                                    NANCE - CROSS                      599


 1      correct?

 2             A.   Yes.

 3             Q.   And it covers a period of time between

 4      November 2006 and November 2007.             Is that how you

 5      read it?

 6             A.   Yes.

 7             Q.   Assuming that it was May of 2008 when Cheryl

 8      went into the Hardware Unit, you would not have been

 9      able to offer any input into how well she was

10      performing her job during the period covered by

11      Plaintiff's Exhibit 2; would you?

12             A.   I don't know how to answer that question.

13      That -- that -- I mean Don would have discussed

14      things with me during -- at any time, so --

15             Q.   Sure.    Well, you were kind of, in a dotted

16      line sort of way, Cheryl's supervisor at that point

17      in time?

18             A.   Yes.

19             Q.   But actually, she worked under Mr. Warren?

20             A.   Yes.

21             Q.   So what you knew about how well she was

22      doing her job came from Mr. -- what Mr. Warren told

23      you?

24             A.   Yes.

25             Q.   And if she was rated as a satisfactory

                           KATHY J. SULLIVAN, CSR, RPR, CRR
                                OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 149 of 250
                                   NANCE - CROSS              600


 1      employee, that would have come from information

 2      Mr. Warren shared with you?

 3           A.    Yes.

 4           Q.    Okay.    Now, as I understand it -- well, let

 5      me ask you this, because you were involved in hiring

 6      Cheryl:    Are you familiar with the term Rutan

 7      interview?

 8           A.    Yes.

 9           Q.    That's a process that the state goes through

10      in interviewing candidates for positions; am I

11      correct?

12           A.    Yes.

13           Q.    And from time to time, you served on Rutan

14      interview panels?

15           A.    Yes.

16           Q.    Is the way the interview panel works, a

17      prepared set of questions is given to each candidate

18      and the candidates answer the questions, and then

19      they're scored on whose responses were the best?

20           A.    Yes.

21           Q.    And whoever got the highest score was

22      generally the person that was recommended for the

23      score?

24           A.    Yes.

25           Q.    Okay.    And so what you did, essentially, was

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 150 of 250
                                   NANCE - CROSS                        601


 1      be a scorekeeper?         You were -- you were evaluating

 2      Cheryl's responses to test -- to questions in

 3      comparison with how others were answering those

 4      questions?

 5           A.   Correct.

 6           Q.   Okay.

 7                 THE COURT:       Could I ask, are these written

 8      or are they oral?

 9                 THE WITNESS:        Well, the questions --

10      they're -- they're -- they're a written set of

11      questions that we have.          We read the written

12      question and then we document, by hand, what the

13      answer is that the person gives.

14                 THE COURT:       So the person responds orally

15      to you?

16                 THE WITNESS:        Yes.

17                 THE COURT:       Okay.     So you ask the question

18      in writing, it's in front of you in writing --

19                 THE WITNESS:        Correct.      It's in front of

20      us, we read it --

21                 THE COURT:       And they answer it?

22                 THE WITNESS:        Then they answer it.

23                 THE COURT:       Okay.     Thank you.

24                 THE WITNESS:        Correct.

25                 THE COURT:       Okay.

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 151 of 250
                                   NANCE - CROSS                  602


 1            Q.   (BY MS. BAKER:)      So the first time you had

 2      experience in supervising Cheryl is when she went

 3      into the Hardware Unit?

 4            A.   Yes.

 5            Q.   And you did not participate in the decision

 6      that she would go into the Hardware Unit?

 7            A.   No.

 8            Q.   No, you did not.

 9            When Cheryl went into the Hardware Unit, how

10      was she oriented concerning what her job would

11      entail?

12            A.   I'm not quite sure what you're asking, but

13      she was set with Ed Gordon.           So Ed helped mentor her

14      into the environment that Ed had already set up and

15      running for her to move into.

16            Q.   All right.     So if I understand correctly,

17      whatever orientation she got, she received from Ed?

18            A.   Concerning the hardware; yes.

19            Q.   Okay.    You didn't offer any input in that?

20            A.   No.

21            Q.   Okay.    I'm not sure what exhibit number this

22      is?   Can you help me, counsel?

23                 MS. BARNES:       Oh, that's Exhibit 39.

24            Q.   Thank you.     I want to you ask just a couple

25      of questions about Defendant Exhibit 39.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 152 of 250
                                   NANCE - CROSS                603


 1           What I see periodically in this document, is a

 2      comment you --

 3                 MS. BARNES:       Here, I'll give him my copy.

 4           Q.   Could you go to the entry on February 8,

 5      2010.

 6           A.   Okay.

 7           Q.   I see this type of entry frequently on this

 8      exhibit, and it deals with Cheryl not meeting a

 9      Monday objective.         See that?

10           A.   Yep.

11           Q.   And her Monday objective was to provide

12      what, an update on change and help desk tickets?

13           A.   Yeah.    It's on the very first page what the

14      objective is.

15           Q.   So she was to provide some sort of update

16      report on the status of all change and help desk

17      tickets that were assigned to the Hardware Group?

18           A.   Yes; that's correct.

19           Q.   Do you have any idea typically how many

20      tickets would, at any one time, be in that group?

21           A.   No.

22           Q.   No idea at all?

23           A.   No.

24           Q.   Can't even give an estimate?

25           A.   No.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 153 of 250
                                  NANCE - CROSS                  604


 1           Q.   Okay.    Would Cheryl be in a better position

 2      to give an estimate as to number of tickets?

 3           A.   Pardon me?

 4           Q.   Would Cheryl be in a position where she

 5      could have given a better estimate as to the number

 6      of tickets?

 7           A.   I can't answer.

 8           Q.   This document, it looks like it's a running

 9      diary you prepared?

10           A.   Correct.

11           Q.   Did you ever provide a copy to Cheryl?

12           A.   Pardon me?

13           Q.   Did you ever provide a copy to Cheryl?

14           A.   Yes.    She was provided copies at her pre-D,

15      I'm pretty sure.       I'm certain of it.

16           Q.   Okay.    So she was not proved a copy of this

17      until she was disciplined; is that what you're

18      saying?

19           A.   I was never involved if any discipline, so I

20      cannot answer that.

21           Q.   So you don't know whether she was provided a

22      copy at her pre-D or not?

23           A.   I believe she was, but I cannot answer --

24           Q.   All right.      You were not involved in the

25      pre-D process, so you don't know --

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 154 of 250
                                  NANCE - CROSS                    605


 1           A.   I never --

 2           (Parties speaking simultaneously; court

 3           reporter requested clarification.)

 4           Q.   Did you personally ever share any portion of

 5      this document with Cheryl Johnson?

 6           A.   I don't believe so.

 7           Q.   Now, I could -- I could spend some time

 8      going through the annual evaluations and each of the

 9      quarterly evaluations that you did of Cheryl.

10      That's the bad news; I could.           The good news is I'm

11      going to spare you that.

12           What I am going to do is ask you about your

13      process in setting objectives for her.             Okay?

14           Can we agree that in each quarterly evaluation

15      and in each annual evaluation, there is a portion of

16      the evaluation devoted to setting performance

17      objectives for the employee during the next

18      evaluation period?

19           A.   The quarterly evaluation objectives would

20      never have changed from the yearly evaluation

21      objectives, I don't believe.           I think the objectives

22      were set at the beginning of the yearly process, and

23      then the quarterlies were just going over what those

24      were as they went to the next yearly.

25           Q.   Are you sure about that?

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 155 of 250
                                  NANCE - CROSS                    606


 1           A.   No.

 2           Q.   Okay.    And out of fairness to you, I'm not

 3      asking you that question necessarily because the

 4      evaluations are in evidence and the jury can look

 5      and see what they are.         But my question is:   The

 6      objectives that are in her evaluation, were you the

 7      draftsman of those objectives?

 8           A.   I worked with my supervisor, Don, to come up

 9      with those.

10           Q.   Okay.    Who wrote them out?

11           A.   I wrote them.

12           Q.   Okay.    And then you submitted to him for his

13      approval?

14           A.   Yes.

15           Q.   Okay.    And can we agree that the objectives

16      are very explicit about what Cheryl was expected to

17      do, how she was expected to do it, and the time

18      limits she had to complete the objective?

19           A.   Over time they got that way; yes.

20           Q.   Okay.    There was no wiggle room in them, was

21      there?

22           A.   I don't know what you mean by -- well, I

23      mean she had certain things that were due on certain

24      dates; yes.

25           Q.   Quite a few things that she had to do that

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 156 of 250
                                  NANCE - CROSS             607


 1      were due on certain dates?

 2           A.   But they weren't -- they weren't all at

 3      once, I guess is what I'm gonna say there, but

 4      things were --

 5           Q.   Okay.   I mean she had reports that she had

 6      to prepare weekly?

 7           A.   That's correct.

 8           Q.   And there was a specific date and time those

 9      reports were due?

10           A.   That's correct.

11           Q.   And it was very explicit what was to be

12      included in those reports?

13           A.   That was correct.

14           Q.   Okay.   And there were also assignments that

15      she had dealing with decommissioning and relocating

16      and consolidating servers; am I correct there?

17           A.   That's correct.

18           Q.   And the evaluation was very explicit

19      concerning specifically what she was to do, the time

20      period she had to do it, what detail was included,

21      and when the project should be completed?

22           A.   Correct.

23           Q.   Did you ever discuss those with Cheryl?

24           A.   Absolutely.

25           Q.   Are you sure about that?

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 157 of 250
                                    NANCE - CROSS                   608


 1             A.   Yes.     If there was -- yes.      In the

 2      evaluations, you sit down with the employee in the

 3      evaluation, when you do the evaluation, and you go

 4      through that evaluation step by step; yes.

 5             Q.   Well, at the time the evaluation is handed

 6      to the employee, it's a typed up document, is it

 7      not?

 8             A.   It is.

 9             Q.   And that document sets forth what the

10      employee's expectations are for the next evaluating

11      period; am I correct there?

12             A.   That's correct.

13             Q.   And that's all typed up?         And that was typed

14      up by you?         And are you saying at the time you gave

15      her the evaluation, you discussed those objectives

16      with her?

17             A.   Absolutely.

18             Q.   Did you ever talk with her about the

19      objectives before you submitted the evaluation to

20      her?

21             A.   Absolutely.

22             Q.   Is there any evidence in this document of

23      you speaking with Cheryl about her -- discussing

24      with her objectives for the next evaluation period?

25             A.   I can't answer that without reading back

                           KATHY J. SULLIVAN, CSR, RPR, CRR
                                OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 158 of 250
                                  NANCE - CROSS                     609


 1      through --

 2           Q.    Well, I'm not gonna ask you to do it.          But

 3      if you did discuss with her, have an exchange with

 4      her about what her objectives would be in the next

 5      evaluation period, if you had that discussion with

 6      her, it would be in this document; am I correct?

 7           A.    I would believe so; yes.

 8           Q.    Okay, fine.     I'm gonna spare you the process

 9      of going through this document.             We'll let the jury

10      do that.

11           There was an entry, and I believe it is on

12      December 9th, 2009.

13           I think I got my date wrong.            But do you recall

14      testifying about an entry where you discussed -- had

15      a discussion with Cheryl, and in that discussion,

16      there was some conversation about her educational

17      background?      Does that ring a bell with you?

18      Because you testified to it a few moments ago.             Do

19      you recall that?

20           A.    No.

21           Q.    Did you have doubts about what Cheryl's

22      educational background was?

23           A.    I didn't -- I mean I didn't doubt.          I had no

24      reason not to believe.

25           Q.    Assuming for a moment that there is a

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101     Page 159 of 250
                                     NANCE - CROSS                      610


 1      question mark behind what Cheryl told you about her

 2      educational background, do you know why that

 3      question mark was there?

 4             A.    I don't follow.

 5             Q.    Okay.

 6                    MS. BARNES:      Mr. Baker, December the 2nd,

 7      '09.

 8             Q.    Thank you.     I appreciate that.         Can you go

 9      to the entry for December 2nd, 2009?

10                    THE COURT:     And this is what exhibit now?

11             Q.    Exhibit -- Defendant's Exhibit 39.

12                    THE COURT:     Now, the entry again?

13             Q.    I was letting the witness review it.            Have

14      you read that entry?

15             A.    Yes.

16             Q.    You see midway through that entry there is a

17      sentence you wrote --

18                    THE COURT:     I still don't know which entry.

19             Q.    I'm sorry, Your Honor.

20                    THE COURT:     Which entry?

21             Q.    December 2nd, 2009.

22                    THE COURT:     I've got it.     Thank you.

23             Q.    Okay.    This entry apparently relates to a

24      conversation you had with Cheryl on December 2nd,

25      2009.       Am I correct so far?

                            KATHY J. SULLIVAN, CSR, RPR, CRR
                                 OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 160 of 250
                                   NANCE - CROSS                         611


 1           A.    Yes.

 2           Q.    And during that conversation was there some

 3      discussion about what degrees Cheryl had earned?

 4           A.    Only the statement where she said she also

 5      told me she had several degrees.

 6           Q.    Okay.    And then how did you punctuate that

 7      sentence?

 8           A.    There's a question mark after that.

 9           Q.    And why did you put a question mark?

10           A.    In the context I can't answer.            I mean it

11      could have been a typo.

12           Q.    Well, read the next sentence.            Out loud?

13           A.    Okay.

14           Q.    Will you read that out loud for us, please?

15           A.    Oh, sure.      (As read:)        I've caught her

16      multiple times telling me one thing, and when I

17      questioned her on it, she suddenly changes her story

18      to tell me something different.

19           Q.    Were you questioning whether she had

20      degrees?

21           A.    I cannot answer that.

22           Q.    Can you tell me the context for putting that

23      sentence in?

24           A.    The last sentence?

25           Q.    Yes, sir.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 161 of 250
                                  NANCE - CROSS                      612


 1            A.   I was just documenting my thoughts as I was

 2      going through the day.

 3            Q.   Okay.   Well, I guess that begs the question,

 4      but what were your thoughts related to that

 5      sentence?

 6            A.   She doesn't always tell me the same thing

 7      twice.

 8            Q.   Okay.   It looks like the December 2nd entry

 9      is near the beginning of this document.             Do you

10      recall any other situations prior to December 2nd,

11      2009, where Cheryl was inconsistent in what she told

12      me?

13            A.   If they're not documented; no.

14            Q.   Okay.   You made a comment, I want to explore

15      this.

16            You said in response to I guess a narration by

17      Ms. Barnes, rather than a question, that the

18      environment was growing and you were pulling in more

19      servers.     And I think that talked about the time

20      period Cheryl Johnson was in the Hardware Group in

21      comparison to when Ed Gordon headed the Hardware

22      Group.     Am I correct in that respect?

23            A.   No.

24            Q.   What did you mean that the environment was

25      growing?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 162 of 250
                                  NANCE - CROSS                  613


 1           A.   It was growing from day one.        I mean it was

 2      a continuous -- it was a continuous influx of staff

 3      and equipment.

 4           Q.   Okay.     So the staff was growing?

 5           A.   Absolutely.

 6           Q.   When Ed Gordon was in the Hardware Unit, how

 7      large was his staff?

 8           A.   Three to four.

 9           Q.   If I told you it was four to five, would

10      that sound about right to you?

11           A.   It could be; yes.

12           Q.   When Cheryl was in the hardware unit, how

13      large was her staff?

14           A.   Three to four.

15           Q.   If I told you three, would that be right?

16           A.   There's at least four, to begin with.

17           Q.   When she started?

18           A.   At least.

19           Q.   And did it stay at four?

20           A.   No.

21           Q.   Did it go up?

22           A.   No.

23           Q.   Did it go down?

24           A.   It did.

25           Q.   To what?

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 163 of 250
                                   NANCE - CROSS                    614


 1           A.    It went down by one.

 2           Q.    Down to three.      So when Cheryl was in the

 3      Hardware Unit, she was, most of the time, working

 4      with fewer staff members than Ed Gordon?             Would you

 5      agree with that?

 6           A.    It could be; yes.

 7           Q.    Okay.     And then you say there were more

 8      servers as a part of this changing environment and

 9      growing.    What do you mean there were more servers?

10           A.    We were continually consolidating agencies.

11           Q.    Okay.     So this requires a bit of

12      explanation.        When you say consolidating agencies,

13      it's my understanding in state government that at

14      one time, each of the agencies that was under the

15      Governor's office had its own IT department and its

16      own set of servers that were managed by its own IT

17      department.        Am I correct?

18           A.    Yes.

19           Q.    And at some point in time, someone got the

20      idea that it made sense to consolidate all those

21      agencies into one area where IT services would be

22      provided.     Am I correct there?

23           A.    Yes.

24           Q.    And the lucky agency that got the

25      responsibility for dealing with servers after the

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 164 of 250
                                   NANCE - CROSS                    615


 1      consolidation was CMS?

 2             A.   That's correct.

 3             Q.   So when was it that this consolidation

 4      began?

 5             A.   Approximately 2005 or 6.         I can't remember

 6      exactly.

 7             Q.   Okay.     All right.    So at about the time Ed

 8      Gordon went into the Hardware Unit?

 9             A.   I don't believe that to be correct.         I don't

10      remember the exact date when he started, but it

11      wasn't -- he was not there at first.

12             Q.   All right.     And over the time period between

13      2005 or 2006 and 2012, more agencies came into CMS

14      at least in terms of IT?           Am I correct?

15             A.   Probably -- it probably leveled out around

16      2008 or so.         Somewhere in that vicinity, it leveled

17      out.

18             Q.   Leveled out meaning?

19             A.   We completed the first phase.

20             Q.   So the first phase was just what?

21             A.   Twelve agencies under the Governor that was

22      required.

23             Q.   Okay.     So what was involved in the first

24      phase?

25             A.   Pardon me?

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 165 of 250
                                  NANCE - CROSS                 616


 1           Q.   What was involved in the first phase?

 2           A.   Physically going to their Data Center,

 3      physically picking up their equipment, and

 4      physically bringing it to our Data Center.

 5           Q.   Okay.    And what about equipment that

 6      remained in the field?

 7           A.   As far as?

 8           Q.   Servers?

 9           A.   There was some servers that remained in the

10      fields if they were at remote locations; yes.

11           Q.   Okay.    For example, an agency like the

12      Department of Children and Family Services, they had

13      a lot of field offices?

14           A.   We didn't support DCFS, nor do we now.

15           Q.   Okay.    What about the Department of Human

16      Services?

17           A.   They do.

18           Q.   They have a lot of field offices?

19           A.   They do.

20           Q.   And a lot of those offices had servers?

21           A.   They do.

22           Q.   And would the same be true for the

23      Department of Unemployment Security?

24           A.   Yes.

25           Q.   They had a lot of field offices and they had

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 166 of 250
                                   NANCE - CROSS                       617


 1      a lot of servers?

 2           A.   They didn't have a lot of servers, but they

 3      had a lot of field offices.

 4           Q.   Okay.

 5           A.   And DHS did a major job of combining a lot

 6      of those offices too.

 7           Q.   Okay.    So at the time, Cheryl Johnson took

 8      over the Hardware Group, were you still in the

 9      process of consolidation?

10           A.   Yes.

11           Q.   Okay.    And did that continue while she was

12      in the Hardware Group?

13           A.   For a little while; yes.

14           Q.   Okay.    And in fact, if there was

15      consolidation ongoing, and Cheryl had job objectives

16      related to the consolidation, those would be spelled

17      out in her evaluations; am I correct?

18           A.   Yes.

19           Q.   Your Honor, may I have a moment?

20                 THE COURT:      Sure.

21           Q.   Oh, wait.       Before I do.      Ms. Barnes asked

22      you about the naughty word, audits and auditors.               Do

23      you recall who was conducting this audit?

24           A.   We got audited by different people, but the

25      main auditor was the Auditor General.            Oh, I can see

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 167 of 250
                                  NANCE - CROSS                          618


 1      her face.

 2           Q.   You don't have to give me a name.             Auditor

 3      General is good enough.

 4           A.   The Auditor General.

 5           Q.   Typically when the Auditor General does an

 6      audit, when the audit is completed it issues a

 7      report of its findings?

 8           A.   Correct.

 9           Q.   And the findings will identify problem

10      areas.    Do you know if it identified this issue you

11      talked about as an audit finding?

12           A.   Would be above me.

13           Q.   Okay.   If it was, it would be in writing;

14      right?

15           A.   It would be above me.             I would -- I would

16      never have seen such a report if there was one that

17      came back.

18           Q.   Okay.   So you don't know if there was ever

19      an audit finding made concerning the server issue?

20           A.   Well, I heard there was, but that's

21      speculation, right?        So --

22           Q.   Okay.   If there was an audit finding made in

23      a report, it's the kind of document that could be

24      brought into court.        Am I correct?

25           A.   I would assume.       I don't know.

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 168 of 250
                                  NANCE - REDIRECT                 619


 1           Q.   Okay.   Just a moment, Your Honor.

 2                 THE COURT:       Sure.

 3                 MR. BAKER:       I have no further questions.

 4                 THE COURT:       Thank you.

 5           All right.

 6                 MS. BARNES:       I just have a follow-up, Your

 7      Honor.

 8                 THE COURT:       Fine.    Please do.

 9                          REDIRECT EXAMINATION

10      BY MS. BARNES:

11           Q.   Mr. Nance, Mr. Baker was asking you about

12      the amount of equipment being dealt with in hardware

13      during this whole period of time, consolidation.

14           How did virtualization reduce the number of

15      physical servers?         And before you answer that, what

16      is virtualization?

17           A.   Virtualization is the process of being able

18      to take one physical piece of server and combine

19      multiple virtual servers to run on top of it.         So in

20      other words, one server did one job in the past,

21      where when we started doing virtualization, one

22      server started doing, in the beginning, it was

23      around seven or eight jobs of what it did before.

24      By the time we got done, we were up to 18 and even

25      20 servers, virtual servers running on one physical

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 169 of 250
                                  NANCE - REDIRECT                  620


 1      server.

 2           So you would take one server, segment it into

 3      however many pieces that you could get it segmented

 4      into, and then you could run a server on top of that

 5      server.

 6           I hope that's --

 7           Q.   Well, that would seem to reduce the physical

 8      bulk of the equipment; right?

 9           A.   Oh, absolutely.

10           Q.   And that would make hardware easier,

11      wouldn't it?

12           A.   Absolutely.

13           Q.   Did that affect remotely located servers?

14           A.   It did.

15           Q.   How?

16           A.   In the same way.        That to where there may

17      have been multiple devices -- where there may have

18      been multiple devices at remote locations, we could

19      now put one device at that location and have it

20      emulate three, four, five devices, or however many

21      devices they needed there.

22           Q.   So as you were going through the process of

23      this consolidating all of these agency servers into

24      one central giant data brain, you were actually

25      reducing the amount of hardware that you guys have

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 170 of 250
                                  NANCE - REDIRECT                     621


 1      to deal with?

 2           A.   Absolutely.

 3           Q.   And that was the task of the Hardware Group?

 4      Accomplishing that?

 5           A.   As far as?

 6           Q.   What you were doing?         I mean --

 7           A.   There was a separate group that actually did

 8      the virtualization of the servers themselves.

 9           Q.   Oh, okay.

10           A.   But it was the responsibility of the

11      Hardware Group to actually have that hardware

12      available for the virtualization group to actually

13      used to do those reductions.

14           Q.   Okay.   All right.       Thanks.

15           A.   Your welcome.

16                 MR. BAKER:      I have no questions.

17                 THE COURT:      I do just have one.

18           This reduction in the amount of hardware, does

19      it also reduce the amount of people needed to

20      operate that hardware?

21                 THE WITNESS:       From -- the physical side of

22      the house would become littler.              So what use to be

23      17 physical devices now could become one.              Okay?     So

24      in effect, yes, it could.

25           But the -- the other side of the house, the

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 171 of 250
                                  NANCE - REDIRECT                   622


 1      software side of the house where you had 17 servers,

 2      you still have 17 devices, so you still require the

 3      staffing to manage the 17 devices.

 4                 THE COURT:      Okay.     So it really doesn't cut

 5      down on the amount of personnel?

 6                 THE WITNESS:       Not for the software side;

 7      no.

 8                 THE COURT:      Now what other side is there?

 9                 THE WITNESS:       The hardware side.       The

10      physical server itself.

11                 THE COURT:      All right.        Then does it take

12      more people to maintain that physical server?

13                 THE WITNESS:       No.    It's a single device

14      now.    So it's able to -- it's able to split one

15      device into 17.      So there's only one physical device

16      to keep track of anymore.           But that one physical

17      device is now powerful enough that it can run 17

18      other devices.

19                 THE COURT:      With the same personnel?

20                 THE WITNESS:       With the same personnel on

21      the software side; yes.

22             Since you don't have 17 physical devices

23      anymore, there wouldn't be need for as many people

24      to handle 17 physical devices, but you still have 17

25      software devices.

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 172 of 250
                                  NANCE - RECROSS                623


 1                 THE COURT:      Within the consolidated?

 2                 THE WITNESS:       Correct.

 3                 THE COURT:      Okay.    Now, does that trigger

 4      any additional questions?

 5                 MR. BAKER:      I do have one question to ask.

 6      Or maybe one area.

 7                 THE COURT:      Fine.

 8                 MR. BAKER:      I'll be brief.

 9                 THE COURT:      Yes, this is -- you must

10      understand that I'm -- I'm a neophyte in this arena

11      of -- and I would assume that there are probably a

12      couple of numbers of the jury -- of the jury that

13      are probably not as well versed in this arena.

14      Perhaps more so than I, but --

15           In other words, go ahead, Mr. Baker.

16                          RECROSS EXAMINATION

17      BY MR. BAKER:

18           Q.   Mr. Nance, is -- kind of an

19      oversimplification perhaps, but virtualization meant

20      that there was not a need for as many servers as

21      there had been prior to virtualization?

22           A.   That's correct.

23           Q.   Okay.   And are we talking about, in

24      virtualization, putting a virtualized server in the

25      same physical location where the other servers were

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 173 of 250
                                  NANCE - RECROSS                      624


 1      located?

 2           Well, let me ask you this:             Let's assume the

 3      Department of Human Services had a server in

 4      Pittsfield, for example, at a field office.             And

 5      let's assume that it had another server in

 6      Jacksonville.       Would virtualization be able to have

 7      one server serve both Pittsfield and Jacksonville?

 8           A.    Yes.

 9           Q.    Okay.    So as I understand it, the process

10      that was in place was to reduce the number of

11      servers?

12           A.    Correct.

13           Q.    So when the number of servers were reduced,

14      that meant that the -- that the old servers were no

15      longer needed?

16           A.    Correct.

17           Q.    And what would your unit have to do when

18      there was a server that was no longer needed?

19           A.    It would be decommissioned.

20           Q.    And what -- decommission means what?

21           A.    That the paperwork would be started so that

22      it could be tracked through the inventory system so

23      it could be marked off the inventory so the auditors

24      wouldn't ding us for it next year when they couldn't

25      find it.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 174 of 250
                                  NANCE - RECROSS                    625


 1           Q.   Okay.    So what becomes of the server?

 2           A.   It goes to the surplus area.         And then they

 3      end up selling it, I believe.

 4           Q.   Okay.    So someone has to remove the server?

 5           A.   Say again?

 6           Q.   Someone would have to remove the server say

 7      from the Pittsfield field office?

 8           A.   Yes.

 9           Q.   And who would do that?

10           A.   Normally it would have been the hardware

11      staff.

12           Q.   Okay.    So one of the tasks of the Hardware

13      Unit in this whole virtualization would be to remove

14      servers and get them to the surplus unit?           Have I

15      got that correct?

16           A.   Actually, they would remove them and bring

17      them to the Data Center so the paperwork could be

18      done correctly.

19           Q.   And then who -- excuse me.

20           A.   To the Data Center.         So -- and normally what

21      they would do is that they would leave it so there

22      would be four or five or six servers that needed to

23      be picked up in an area.          So they would take a swoop

24      and swoop through and pick up all six servers, bring

25      all of them back to the Data Center.           And then the

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 175 of 250
                                  NANCE - RECROSS                  626


 1      paperwork would be completed at the Data Center in

 2      order to start moving it to where they could be

 3      moved to the surplus.

 4            Q.   Who would complete the paperwork?

 5            A.   It should have been the staff picking them

 6      up.

 7            Q.   The Hardware Unit?

 8            A.   Yes.

 9            Q.   And who put together the plan for picking

10      them up?

11            A.   It should have been hardware manager.

12                 MR. BAKER:      Fine.    I have no further

13      questions.        Thank you very much.

14                 THE COURT:      Thank you.

15            All right, back to Government.          Any questions?

16                 MS. BARNES:       No.   No, Your Honor.

17                 THE COURT:      Okay, fine.

18            Anyway, well, I think perhaps I understand it

19      just a little bit better.          But in any event, thank

20      you for the explanation.

21                 THE WITNESS:       You're welcome.

22                 THE COURT:      Okay.    You may step down.    And

23      it's time for us, in fact, just a little past time

24      for us to take our afternoon break.            So let's stand

25      in recess for 20 minutes, and we will reconvene at

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 176 of 250
                                  SPENCER - DIRECT                     627


 1      3:30.     Okay?

 2           (The jury entered the courtroom.)

 3           (A recess was taken.)

 4                  THE COURT:     Thank you, everyone.          Please be

 5      seated.

 6           All right.       Where are we now?

 7                  MS. BARNES:      Your Honor, the defense has

 8      one final witness.

 9                  THE COURT:     Very well.        Mr. Okon.

10                  MS. BARNES:      Vicki Spencer.

11                  THE COURT:     Come right in.

12           (The witness was sworn.)

13                  THE COURT:     Right up here, please.          That is

14      the second best seat in the house.

15                  THE WITNESS:      Thanks.

16                           VICKI SPENCER

17      called as a witness herein, having been duly sworn,

18      was examined and testified as follows:

19                           DIRECT EXAMINATION

20      BY MR. OKON:

21           Q.    Good afternoon, Ms. Spencer.

22           A.    Good afternoon.

23           Q.    Would you please state and spell your name

24      for the record?

25           A.    It's Vicki Spencer.        V-i-c-k-i.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 177 of 250
                                  SPENCER - DIRECT            628


 1      S-p-e-n-c-e-r.

 2           Q.    And, Ms. Spencer, where do you currently

 3      live?

 4           A.    In Florida.     Ft. Myers, Florida.

 5           Q.    And are you currently employed?

 6           A.    No.

 7           Q.    Retired?

 8           A.    Yes.

 9           Q.    And prior to your retirement, where did you

10      work?

11           A.    I worked for CMS.

12           Q.    And were you employed at CMS within the IT

13      field?

14           A.    Yes.

15           Q.    Okay.    And before we dive a little further

16      into your work history, just want to briefly discuss

17      your educational background.

18           Did you complete any higher education courses

19      following high school?

20           A.    I have some college.

21           Q.    And what type of classes did you complete in

22      college?

23           A.    They were actually is psychology and

24      sociology.

25           Q.    Okay.    So you didn't take any IT courses in

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 178 of 250
                                  SPENCER - DIRECT                     629


 1      college?

 2           A.    No.

 3           Q.    Okay.    How did you eventually work your way

 4      into the IT field?

 5           A.    Well, I started right out of high school and

 6      I worked my way up starting out mounting tapes.

 7      Then into what we call the command center which was

 8      kind of the main area for all the Data Center.             It

 9      was used -- we watched all the computers throughout

10      the state for any problems.

11           Then I eventually went into EUC which was more

12      computers, installing computers.             And then we got

13      consolidated into -- back over to the Data Center.

14      I was currently DHS.

15           Q.    Okay.    So were you ever employed within the

16      Midrange Wintel Group at CMS?

17           A.    Yes.

18           Q.    And when did that start?

19           A.    Around 2007, I believe was when we got

20      transferred into the agency.

21           Q.    And what were you employed as initially?

22           A.    An Information Systems Software Specialist

23      2, I believe.

24           Q.    Is that --

25           A.    Or Analyst 2.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 179 of 250
                                  SPENCER - DIRECT                  630


 1           Q.    Is that a technician, is that a fair --

 2           A.    Yeah, it was a technician.

 3           Q.    Okay.    And do you recall what group you were

 4      initially a technician within?

 5           A.    Yes.    I was in the Software Application --

 6      or Midrange Software Server Group, Application

 7      Group, I can't remember.          It was under Ed Gordon.

 8           Q.    Okay.    So Ed Gordon was your immediate

 9      supervisor?

10           A.    At the time, it was first John Meneghetti,

11      but he left and it was Ed.

12           Q.    Was Ms. Johnson ever your direct supervisor

13      during your tenure at CMS?

14           A.    No.

15           Q.    Okay.    But you said at least initially -- or

16      your second supervisor, I guess, was Mr. Gordon;

17      correct?

18           A.    Yes.

19           Q.    Any thoughts as how Mr. Gordon was as a

20      supervisor?

21           A.    He was a fair supervisor.         I never had any

22      problems with him.        He pretty much gave me my

23      assignments and I did them.           He was available

24      whenever I needed any help.

25           Q.    Did your group run efficiently under Mr.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 180 of 250
                                  SPENCER - DIRECT                631


 1      Gordon?

 2           A.   Yes.

 3           Q.   Okay.     And despite never having Ms. Johnson

 4      as your direct supervisor, did you ever work with

 5      Ms. Johnson or collaborate with her?

 6           A.   Yes.

 7           Q.   How so?

 8           A.   We had a lot of inventory that we took care

 9      of that I believe Ed brought over from the Hardware

10      Group.    And a part of it, we had what we call the

11      asset management forms which had to do with our

12      inventory.       And it was keeping track of where the

13      inventory was.       And at the time, we used a system

14      called Remedy.       And I was kind of the lead worker

15      for the Remedy system.         So I did a lot of making

16      sure the AMF forms were correct and in the right

17      place.    I'd have to go into the Remedy system and

18      check to see that the location codes were where they

19      were supposed -- the servers or equipment were where

20      they were supposed to be within the location codes.

21           Q.   Okay.     And I'm gonna get to those AMF asset

22      management forms briefly, but just before that;

23      would Ms. Johnson just kind of generally, maybe in

24      regards to that or other things, ask you for help

25      with assignments?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 181 of 250
                                  SPENCER - DIRECT                  632


 1           A.   Yes.    And I also would have to go to her and

 2      work with her on some of the paperwork.

 3           Q.   And during this time period, was she the

 4      supervisor of the Hardware Group?

 5           A.   Yes.

 6           Q.   Would she often times ask you the same

 7      questions on similar topics?

 8           A.   Yes.

 9           Q.   Anything stand out in particular?

10           A.   There was a lot of asking about how we did

11      our forms.

12           Q.   Okay.    And after you helped her, did she

13      seem to grasp and understand what you were conveying

14      to her?

15           A.   No.

16           Q.   And why do you say that?

17           A.   Because there were a lot of discrepancies

18      within the forms.

19           Q.   And discrepancies within forms that

20      Ms. Johnson was filling out?

21           A.   Yes.    Her and her staff.

22           Q.   Okay.    And despite Ms. Johnson kind of

23      continual asking for assistance on the same topics,

24      would you still help her?

25           A.   Yes.    I did for a while.         And it got to the

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 182 of 250
                                  SPENCER - DIRECT                633


 1      point that it was affecting my work and my job, so I

 2      final had to go to Ed and talk to Ed.           And then we

 3      talked to her supervisor, who was Mr. Nance.

 4           Q.   Okay.     So despite not being in her group,

 5      her performance was affecting you as a technician in

 6      other group; is that correct?

 7           A.   Yes.

 8           Q.   Okay.     Did you ever believe that Ms. Johnson

 9      ever improved her ability to manage her Hardware

10      Group?

11           A.   Not if my opinion.

12           Q.   And why would you say that?

13           A.   Because the mistakes just -- they just kept

14      piling up.       And it really affected our inventory

15      system.    There was a lot of times when one of our

16      servers was supposed to be moved to a certain

17      location and the location code would be entered

18      wrong on the form and it would come back to me.           And

19      then I would have to track down to where it actually

20      went.

21           Q.   Okay.     Are you aware of when Ms. Johnson's

22      employment from CMS was terminated?

23           A.   I don't remember when exactly it was.

24           Q.   If I were to represent to you that there's

25      testimony that that occurred in 2012, does that

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 183 of 250
                                  SPENCER - DIRECT                    634


 1      sound accurate?

 2             A.   Yes.

 3             Q.   Okay.    And following her departure, who

 4      became the next manager of the Hardware Group?

 5             A.   I did.    I actually went through a Rutan

 6      interview and got the job.

 7             Q.   And how soon after her departure were you

 8      moved to manage the Hardware Group?

 9             A.   I think the next year.           In 2013, I believe.

10             Q.   Okay.    And again, if my memory serves me

11      correctly, I believe she was terminated towards the

12      end of 2012, around November I believe?

13             A.   Yeah.    And it was probably -- it usually

14      takes a while to actually fill the position.              So it

15      was probably later in the next year.

16             Q.   Sure.    When you become manager of the

17      Hardware Group, who was your immediate supervisor?

18             A.   Mr. Nance.

19             Q.   And prior to Ms. Johnson's termination, did

20      you ever see Mr. Nance interact with Ms. Johnson?

21             A.   No, not really.

22             Q.   Okay.    And you previously -- or let me back

23      up.    In regards to Mr. Nance, describe your attitude

24      or opinion of his management style?              What would you

25      say?

                           KATHY J. SULLIVAN, CSR, RPR, CRR
                                OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 184 of 250
                                  SPENCER - DIRECT                 635


 1           A.    He was fair but he was not lenient when it

 2      came to doing your job.         He believed that you should

 3      do your job and he should not hear from anybody else

 4      that your job wasn't being done.

 5           Q.    So he, as a manager, required his

 6      subordinates to complete their job; correct?

 7           A.    Absolutely.

 8           Q.    And you've brought these up a couple times,

 9      these AMAF forms?

10           A.    Uh-huh.

11           Q.    And can you just explain.         These forms were

12      filled out by Hardware Group in order to track

13      assets out in the field; correct?

14           A.    Yes.

15           Q.    And were the duties associated with this

16      form, did they fall under the umbrella of the

17      Hardware Group?

18           A.    Yes.    There would be occasions where if

19      someone else moved a server, they would also have to

20      do the form.

21           Q.    Okay.     And what aspect of these forms did --

22      was completed by Ms. Johnson?

23           A.    Well, the form was supposed to be done, the

24      serial numbers, the tag numbers, the location to and

25      from.     Then it had to have a signature by the person

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 185 of 250
                                  SPENCER - DIRECT               636


 1      at the office, or at the Data Center, depending on

 2      where it went.       It had to have a signature from

 3      whoever was accepting it.          And it had to go through

 4      the guard also in the building.

 5           Then the forms would get attached to the tasks

 6      that fell within the change tickets.          And there was

 7      always a lot of times when the ticket wasn't

 8      attached in the change ticket.

 9           Q.   And what was your involvement with these

10      forms?

11           A.   I had a task after they had finished, like,

12      moving them, I had a task to go in and update the

13      Remedy system.       So I would have to have that

14      paperwork in order to do that.

15           Q.   Okay.   So correct me if I'm wrong.       In

16      regards to kind of tracking and locating where

17      different assets are going, there's the front end,

18      completing the paperwork, completing these forms,

19      and that was done by Ms. Johnson; correct?

20           A.   Correct.

21           Q.   And then there would be you on the back end

22      with those forms and you have to take the data

23      that's reflected within those forms and enter it

24      into the Remedy application system; correct?

25           A.   Correct.

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 186 of 250
                                  SPENCER - DIRECT             637


 1           Q.   And in regards to entering that data into

 2      the Remedy system, was it time-consuming?

 3           A.   Yeah, it was very time-consuming.

 4           Q.   And what -- again, what was the purpose of

 5      physically entering that data into the Remedy

 6      system?

 7           A.   Well, we needed to keep track of all the

 8      inventory.       If it got lost, the auditors would come

 9      in and they would want to know where it was.

10           Q.   Okay.     And those duties, as far as entering

11      data from the AMAF forms into the Remedy system, did

12      those belong to hardware managers?

13           A.   It started out as -- in the Hardware Group.

14           Q.   Okay.     And did you perform those duties

15      while Ms. Johnson was the hardware manager?

16           A.   Yes.

17           Q.   Were you ever a technician within the

18      Hardware Group?

19           A.   No.

20           Q.   Did Ms. Johnson instruct you to complete

21      this duty?       Delegate it to you?

22           A.   No.

23           Q.   If you were not a technician within the

24      Hardware Group, but you assisted in these duties

25      that fall under the umbrella of hardware managers,

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 187 of 250
                                  SPENCER - DIRECT             638


 1      how did you get involved in doing these duties as

 2      far as entering the form data into the Remedy

 3      system?

 4           A.    Well, at the time, Ed Gordon was my boss.

 5      And he, I believe, had brought it from the Hardware

 6      Group.     So I kind of was the one, since I was in

 7      charge of the Remedy, he would assign tasks to me to

 8      manage that.

 9           Q.    So your understanding is that Ed Gordon,

10      when he was manager of Hardware Group --

11           A.    Yes.

12           Q.    -- he took that back-end duty of entering

13      the data into Remedy with him when he left hardware;

14      correct?

15           A.    That's correct.

16           Q.    And as he was your immediate supervisor, he

17      tasked those responsibilities to you to enter the

18      data into Remedy; correct?

19           A.    That's correct.

20           Q.    And this is a duty that falls under the

21      umbrella of hardware managers; correct?

22           A.    Correct.

23           Q.    And this is something that Ms. Johnson never

24      had to complete; is that your understanding?

25           A.    Correct.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 188 of 250
                                  SPENCER - DIRECT               639


 1           Q.    And when you took over as hardware manager

 2      in early 2013 or so, did you also assume these

 3      duties and continue entering data into the Remedy

 4      system?

 5           A.    Yes, I did.

 6           Q.    Yes?

 7           A.    Yes.    I did that, and I also had to do some

 8      of my old job before it got transferred into -- or

 9      to other technicians.

10           Q.    So aside from doing the complete duties in

11      regards to these forms and Remedy system that

12      Ms. Johnson did not have to do, you also continued

13      doing duties from your previous job as a technician;

14      correct?

15           A.    Correct.

16           Q.    And this is all going on when you were

17      manager of the Hardware Group?

18           A.    Correct.

19           Q.    When you became manager in 2013, did you put

20      all change tickets into your name?

21           A.    Yes.

22           Q.    Why would you do that?

23           A.    Well, I felt like it was the only way I

24      could keep track of them.          When there was a change

25      ticket, there were multiple tasks underneath that

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 189 of 250
                                  SPENCER - DIRECT                   640


 1      change ticket.        And it -- for me, I wanted to keep

 2      track of how the work was going on and how it was

 3      getting done.

 4           Q.    So when you put these change tickets into

 5      your name as the manager, did this create more work

 6      for you?

 7           A.    Yes, it created some more work.           But I just

 8      wanted to make sure that the change tickets were

 9      done correctly.        And I followed up, more or less.

10      It probably wasn't so much more work, it was just

11      being able to keep track of what was going on as a

12      manager.

13           Q.    And I suppose it would require you to put

14      the ticket in your name; correct?

15           A.    Yes.

16           Q.    And then would you also complete

17      verifications for completed tasks and completed

18      tickets?

19           A.    Yes.     At the end of the ticket, there was a

20      verification task.        And that would also be assigned

21      to myself.        And I would have to close -- make sure

22      everything was closed out, close that ticket out,

23      and then the change would be closed out.

24           Q.    So you had all of these change tickets in

25      your name.        Did that mean that you had to complete

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 190 of 250
                                  SPENCER - DIRECT               641


 1      every single task associated with those tickets?

 2           A.   No, not at all.

 3           Q.   And as the manager of hardware, regardless

 4      of whether a ticket was specifically in your name or

 5      assigned to somebody in your group, who was

 6      responsible for completion of that ticket?

 7           A.   Well, the change ticket would have been the

 8      hardware manager, but underneath that change ticket

 9      were multiple tasks.         Those tasks would all get

10      assigned to different groups and different

11      technicians, so those technicians would actually do

12      all the work.

13           Q.   Correct.

14           A.   You were just really managing the ticket.

15           Q.   Sure.    And what would you do as manager if

16      those technicians started to not doing that work?

17           A.   I would either send them an email, or their

18      immediate supervisor, and ask what the status of the

19      task was.

20           Q.   So would it be fair to say that as a

21      manager, you managed your staff?

22           A.   Yes.

23           Q.   And would it be fair to say that as the

24      manager, the buck stops with you?

25           A.   Absolutely.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 191 of 250
                                  SPENCER - DIRECT                      642


 1           Q.   Okay.     And you kind of touched on it a

 2      little bit.       How would you describe the management

 3      position of the Hardware Group?              Was it -- was it

 4      very technical as far as getting into the system

 5      itself and undoing stuff and building stuff, or was

 6      it more so management and organization?

 7           A.   It was more management and organization.

 8           Q.   Why do you say that?

 9           A.   Well, you had to organize because there were

10      lots of tasks that were in some of the same

11      districts.     And in order to do that, you didn't want

12      to send your technician out to do one task and then

13      the next day be sending him back to do another one.

14      You wanted to manage that so that you could do

15      multiple tickets and tasks while you were going out.

16           There was a lot of times when we would have to

17      do break/fix calls.        And if there was something

18      going on at that site, you could have them fix

19      the -- fix the server and also do maybe another task

20      while they were there.

21           Q.   And so you previously testified that you

22      were the next manager of the Hardware Group

23      following Ms. Johnson; correct?

24           A.   Correct.

25           Q.   Upon your arrival in the Hardware Group,

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 192 of 250
                                  SPENCER - DIRECT                 643


 1      what were your initial impressions?

 2           A.    It was in disarray.        There were many

 3      tickets.    There were probably over 300 change

 4      tickets that needed to be cleaned up.            There was a

 5      lot of servers that were out of hard drive space

 6      that needed to be cleaned up.           There was still

 7      projects going on that I had to take over and do.

 8           Q.    Did it seem organized?

 9           A.    No, not at all.

10           Q.    Did it seem like it was well managed?

11           A.    No.

12           Q.    And when you were a technician under the

13      management of Ed Gordon, within his group, did it

14      ever fall into disarray much like how Ms. Johnson's

15      Hardware Group did when you inherited it?

16           A.    No.    At least not to my knowledge.

17           Q.    And approximately how long did it take --

18      well, let me back up.         Did you -- were you able to

19      correct and fix those issues you inherited from

20      Ms. Johnson's group?

21           A.    Yes.    In about six, maybe eight months.

22           Q.    Six to eight months?

23           A.    Hm-mmm.

24           Q.    And did you have to work 60 hours a week

25      every single week to complete that within the six to

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 193 of 250
                                  SPENCER - DIRECT                      644


 1      eight months to get the Hardware Group again running

 2      efficiently?

 3           A.   No, I did not.

 4           Q.   You did not.       What would you say you would

 5      work to complete this?

 6           A.   I would work my normal work week.            There

 7      would be an occasion when there would be an issue

 8      that a server would go down, that we'd have a

 9      problem like in the middle of the night or something

10      like that, and I'd have to go in and get ahold of

11      staff to go out and fix things.              But no, I mostly

12      worked my normal work week.

13           Q.   Okay.   And again, this took you about six to

14      eight months to get the Hardware Group running

15      efficiently again as it should; correct?

16           A.   Correct.

17           Q.   Now, Ms. Spencer, I will represent to you

18      that Ms. Johnson previously testified that

19      initially, at least, she had four technicians under

20      her supervision within hardware during a portion of

21      her tenure, but at least for majority of it, she had

22      three technicians during her time as a manager.

23           Immediately when you became manager of Hardware

24      Group, how many technicians did you have under your

25      supervision?

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 194 of 250
                                  SPENCER - DIRECT                     645


 1           A.   I had two.

 2           Q.   Two technicians under your supervision?

 3           A.   Correct.

 4           Q.   And with the two technicians you had, were

 5      these two technicians that were previously under the

 6      supervision of Ms. Johnson?

 7           A.   Correct.

 8           Q.   And any thoughts -- or let me back up.              Who

 9      were those two technicians you had?

10           A.   Mark Jarvis and Warren Foster.

11           Q.   And any thoughts on the abilities or

12      competence of those two technicians you inherited?

13           A.   Their abilities were fine.            I felt like they

14      needed to be managed.         They had a lot of problems

15      with their own time management.              But other than

16      that, they were perfectly capable of doing the job.

17           Q.   And with those two technicians you

18      inherited, were you able to correct the disarray, as

19      you stated, of the Hardware Group within that six to

20      eight-month period?

21           A.   Yes.    I also had use of a company that we

22      called Sentinel which I believe had been around for

23      quite a while that we could use for any issues that

24      we had also.

25           Q.   Sure.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 195 of 250
                                  SPENCER - DIRECT             646


 1           A.   So I -- I did use those, besides my two

 2      technicians.

 3           Q.   Absolutely.      And Sentinel, we've heard some

 4      testimony on Sentinel.         That would be a group

 5      that -- our understanding is that there are no

 6      limits to how much you could use them; correct?

 7           A.   Correct.

 8           Q.   And as the manager of Hardware Group, you

 9      could put in a request for them to complete

10      something you needed done; correct?

11           A.   Correct.

12           Q.   But those people, they weren't state

13      employees; correct?

14           A.   Correct.

15           Q.   And they were considered the two technicians

16      you had within your group; correct?

17           A.   Correct.

18           Q.   And also, the Sentinel -- those people could

19      be utilized by Ms. Johnson as well?

20           A.   Absolutely.

21           Q.   Okay.   Now, again, during this entire time

22      period, the six to eight months you had two

23      technicians, who was your immediate supervisor?

24           A.   It was Mr. Nance.

25           Q.   And did you think Mr. Nance was helpful

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 196 of 250
                                  SPENCER - DIRECT                      647


 1      during this time period?

 2           A.   Yes.

 3           Q.   And how so?

 4           A.   Any time I had any issues, I could go to him

 5      and he would either show me or train me or go with

 6      me and help me figure out the issues that I had.

 7           Q.   And did you think Mr. Nance was helpful

 8      following the six to eight months it took to get the

 9      Hardware Group running efficiently?

10           A.   Yes.

11           Q.   Okay.    And did that continue until the --

12      until you retired?

13           A.   Yes.

14           Q.   Okay.    Ms. Spencer, I will again represent

15      to you that Ms. Johnson testified that when she was

16      manager of Hardware Group, she had a really big

17      project called the ILO project.              Are you aware of

18      what the ILO project is?

19           A.   Yes.    It's Integrated Lights Out Boards.

20           Q.   And was the ILO project still ongoing when

21      you inherited the Hardware Group?

22           A.   Yes.

23           Q.   So you complete -- you continued to do this

24      project; correct?

25           A.   Yes.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 197 of 250
                                  SPENCER - DIRECT               648


 1           Q.   Were you able to finish that project?

 2           A.   Yes.

 3           Q.   Okay.     Did you have any other large-scale,

 4      time-consuming projects after you started and took

 5      over as manager of hardware?

 6           A.   Yes.     At the time, we started our Novell

 7      migrations.       We were taking servers and turning them

 8      to like DM servers so that we wouldn't have so much

 9      hands-on; that we could do a lot of stuff from the

10      Data Center.

11           Q.   And this big project was called the Novell

12      migration?

13           A.   Mm-hmm.

14           Q.   Okay.     And between the ILO project and --

15      well, excuse me.       Were you doing both the ILO

16      project and the Novell migration project at the same

17      time?

18           A.   Yes.

19           Q.   You were?

20           A.   Yes.

21           Q.   And between the ILO project and the Novell

22      migration project, which would you say was more time

23      consuming?

24           A.   The Novell migration project.

25           Q.   And how so?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 198 of 250
                                  SPENCER - DIRECT               649


 1           A.   Well, it required a change ticket.        We had

 2      to -- we had to request servers from the warehouse.

 3      We had to go to every site there was to -- that we

 4      have Novell server at to replace it.

 5           Q.   Okay.     And again, you were able to work on

 6      the Novell migration project and the ILO project,

 7      and complete the ILO project; correct?

 8           A.   Yes.

 9           Q.   When you became manager of hardware, did you

10      have any previous experience within the Hardware

11      Group?

12           A.   No.     I had just started -- started to go

13      over some of the server stuff with some of the

14      Novell guys, but I didn't have hardly any hardware

15      experience.

16           Q.   So without any -- or hardly any previous

17      experience within hardware--and correct me if I'm

18      wrong--within six to eight months, you were able to

19      address a backlog of hundreds of tickets that you

20      inherited from Ms. Johnson, and you did so when

21      starting with only two technicians under your

22      supervision; correct?

23           A.   Correct.

24           Q.   And you did all of that while assuming

25      additional duties of entering data into the Remedy

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 199 of 250
                                  SPENCER - CROSS                650


 1      system, which Mrs. Johnson never had to complete;

 2      correct?

 3           A.    Correct.

 4           Q.    And you had all change tickets entered in

 5      your name; correct?

 6           A.    Correct.

 7           Q.    And Rod Nance was your manager during this

 8      entire time period; correct?

 9           A.    Correct.

10                  MR. OKON:     No further questions.

11                  THE COURT:     Thank you, Mr. Okon.

12           To you, Mr. Baker.

13                  MR. BAKER:     Thank you, Your Honor.

14                            CROSS EXAMINATION

15      BY MR. BAKER:

16           Q.    Welcome to the sunny north, Ms. Spencer.

17           A.    Thank you.

18           Q.    I just have a few questions to ask you.

19           A.    Okay.

20           Q.    When did you retire from the State of

21      Illinois?

22           A.    I retired three years ago.       So 2015.

23           Q.    All right.     And when, precisely, did you

24      become manager of the Hardware Group?

25           A.    I want to say it was middle of September --

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 200 of 250
                                  SPENCER - CROSS                651


 1      the middle of 2013.        Maybe September of 2013.

 2           Q.   Okay.     So if Cheryl Johnson left CMS in

 3      August of 2012 --

 4           A.   Mm-hmm.

 5           Q.   -- you would have taken over the Hardware

 6      Unit roughly 13 months later?

 7           A.   Correct.

 8           Q.   Who was managing the Hardware Unit between

 9      Ms. Johnson leaving and you coming?

10           A.   Well, Mr. Nance would have been -- I mean

11      taking over it, but he had a couple technicians and

12      I also helped with some of the work.

13           Q.   Okay.     Who was assigning tickets during that

14      13-month period?

15           A.   It was either Mr. Nance, or he had Randy

16      Anderson or Ed Gordon doing it.

17           Q.   Okay.     By the way, when you were managing

18      the Hardware Unit, did you ever take a vacation?

19           A.   I'm sure I did.

20           Q.   And when you were on vacation, what would

21      happen to the tickets that came into the Hardware

22      Unit?

23           A.   Well, I would try to set it up while I was

24      on vacation so that my technicians would take care

25      of the tickets and the tasks.

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 201 of 250
                                  SPENCER - CROSS                      652


 1           Q.   So the tickets would go directly to the

 2      technicians?

 3           A.   They would go in my name, but the

 4      technicians would know that they had their tasks

 5      underneath them.

 6           Q.   How did that work?

 7           A.   As --

 8           Q.   Ticket came into --

 9           A.   Someone would put the ticket in my name

10      because they knew I was the hardware manager.             So

11      they would put it into my name.             And then probably

12      Ed or Randy would assign those tickets out.

13           Q.   Okay.     So Ed or Randy would do the actual

14      assigning of the tickets?

15           A.   Or Rod.

16           Q.   Or Rod.     So there was someone in a

17      management position that was assigning tickets when

18      you were gone?

19           A.   I would believe so.

20           Q.   And assuming Randy or Ed went on vacation --

21           A.   Mm-hmm.

22           Q.   -- from time to time, do you know who

23      assigned tickets for their group?

24           A.   I do not know.

25           Q.   Okay.     You said you put tickets in your

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 202 of 250
                                  SPENCER - CROSS                     653


 1      name.     And I know you indicated you put change

 2      tickets in your name.         What about help desk tickets?

 3           A.    Help desk tickets would go to whoever was --

 4      whoever was responsible for doing them.

 5           Q.    Okay.     So let me ask you this:         When a help

 6      desk ticket would come in, it would be assigned in

 7      the name of the technician that was actually doing

 8      the work?

 9           A.    Correct.

10           Q.    Okay.     How frequently did help desk tickets

11      come in?

12           A.    Daily.

13           Q.    Average day, how many tickets?

14           A.    Oh, possibly ten.

15           Q.    Okay.     Sometimes more, sometimes less?

16           A.    Yeah.

17           Q.    And did you do any of the verification for

18      the help desk tickets?

19           A.    Yes.     As a manager, I would write down the

20      help desk tickets and then I would keep track of how

21      they got done.

22           Q.    And how did you do that?

23           A.    How would I write them down?         Because you

24      could go into the system and see what was assigned

25      to the Hardware Group.         You could see any change

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 203 of 250
                                  SPENCER - CROSS               654


 1      tickets, you could just -- there was a field in

 2      there that you could go in and type in Midrange

 3      Wintel Hardware and it would show you change

 4      tickets, help desk tickets, tasks.

 5           Q.   So you would basically track the progress of

 6      a ticket by clicking on the Remedy system?

 7           A.   Yes.

 8           Q.   Okay.    And with the verification process,

 9      that again would involve you looking at the Remedy

10      system?

11           A.   Yes.

12           Q.   With help desk tickets, did you make any

13      personal contact with the customer?

14           A.   Yes.

15           Q.   To verify it?

16           A.   Yes.

17           Q.   Did you do that with each help desk ticket?

18           A.   No, not every help desk ticket.

19           Q.   How many?

20           A.   It would depend on if I got an email or a

21      phone call, then I would check in on the help desk

22      ticket to see how it was progressing.

23           Q.   Okay.    So if a customer called you, or

24      someone else called you about a specific ticket,

25      then you would perhaps contact the customer?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 204 of 250
                                  SPENCER - CROSS                     655


 1           A.    If I saw that a ticket sat out there for

 2      more than a couple of days, especially a help desk

 3      ticket--because help desk tickets were supposed to

 4      be done pretty quick--then I would reach out to

 5      someone to find out where it was, what was going on

 6      with it.

 7           Q.    When you say you would reach out; you're

 8      talking about reaching out to your staff?

 9           A.    I would reach out to the staff.          And then I

10      would also check with the office sometimes to see

11      what the update was there.          It could have been a

12      Sentinel tech that was going out and working on it,

13      so --

14           Q.    Okay.     But would you contact the customer?

15           A.    On occasion.

16           Q.    But not every time?

17           A.    No.

18           Q.    Okay.     And as a matter of course, you didn't

19      contact the customer to verify the satisfactory

20      completion of a help desk ticket?

21           A.    No.     Usually, I would possibly get an email

22      saying that they were satisfied.            But no, not all

23      the time.

24           Q.    You relied upon the technician to take care

25      of that?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 205 of 250
                                  SPENCER - CROSS                     656


 1           A.    Yes.

 2           Q.    And with respect to change tickets, do I

 3      understand a change ticket is usually a little

 4      larger project than a help desk ticket?

 5           A.    Correct.

 6           Q.    Average day, how many change tickets would

 7      you get?

 8           A.    It would just depend.            There could be three,

 9      there could be 15 that came in.

10           Q.    Would typically there be more help desk

11      tickets that your unit would deal with than change

12      tickets?

13           A.    Yes.

14           Q.    Just looking at the volume of tickets?

15           A.    Yes.

16           Q.    And with respect to change tickets, when the

17      project was completed, what did you do to verify

18      that the work was done?

19           A.    Well, most of the time it was calling the

20      office and checking to see if everything was done

21      satisfactory before I close out my change ticket.

22           Q.    When you say the office, you're talking

23      about what office?

24           A.    Like most of the change tickets dealt with a

25      certain person, whether it be upgrading a server or

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 206 of 250
                                  SPENCER - CROSS                 657


 1      changing out a board or something like that.

 2           Q.    So would that be the customer you would

 3      contact?

 4           A.    Correct.

 5           Q.    All right.     Roughly how frequently would you

 6      contact a customer in that respect?

 7           A.    I would try to do it on quite a few of my

 8      change tickets.

 9           Q.    Quite a few?

10           A.    Yes.

11           Q.    But not all?

12           A.    The majority of them.

13           Q.    Okay.

14           A.    There were -- I mean there were some that I

15      wouldn't feel it was necessary to.           We always had,

16      in our tasks or ticket, you could put notes in

17      there.     And sometimes there would be notes in there

18      that made me feel like the ticket was completed and

19      I didn't need to follow-up on it.

20           Q.    So if the note on a change ticket indicated

21      that the task was completed and the technician had

22      contacted the customer, in that situation, you

23      probably would not contact the customer?

24           A.    No, I would not.

25           Q.    Okay.    I'm not going to ask you a whole lot

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 207 of 250
                                  SPENCER - CROSS             658


 1      of detail about this Novell migration project, but I

 2      am going to ask you when the project began?

 3           A.   The project began as soon as I started

 4      there.

 5           Q.   Okay.

 6           A.   I think it was actually a little bit in the

 7      works before, but it started pretty much when I took

 8      over.

 9           Q.   Okay.   That would have been roughly

10      September 2013?

11           A.   Correct.

12           Q.   When was the project completed?

13           A.   The project wasn't completed when I left.

14      There were a lot of Novell servers, and it was very

15      time-consuming, so the project was still ongoing

16      when I left.

17           Q.   Okay.   How many servers are we talking

18      about?

19           A.   There's probably -- I know DHS alone had

20      over 300, so --

21           Q.   That sounds like a lot?

22           A.   Yeah.   So counting the other agencies, there

23      was probably close to 1500 maybe, I would say, or

24      more.

25           Q.   Okay.   And these were servers that had been

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 208 of 250
                                  SPENCER - CROSS                  659


 1      with the customer?

 2           A.    Yes.

 3           Q.    And were they out in the field?

 4           A.    Yes.

 5           Q.    And what exactly did your unit have to do

 6      with respect to these servers as a part of this

 7      migration project?

 8           A.    Well, we had to send a technician to every

 9      site and they did a Novell migration.            Which lasted

10      most of the evening.         And then once the migration

11      was successful, then they would have to wait around

12      and they would have to bring the server back.

13           As far as my part of it, I assigned the change

14      ticket and the tasks to who they belonged to.

15           Q.    Okay.    Between the time you started and the

16      time you left, how many servers had you migrated?

17           A.    We had probably done maybe close to a

18      hundred.

19           Q.    Okay.    Hundred servers migrated in a span of

20      what, two years?

21           A.    Roughly little less than two years.

22           Q.    Okay.    Were you under any timeline to

23      complete that project?

24           A.    Yes.

25           Q.    And what was that timeline?

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101     Page 209 of 250
                                  SPENCER - CROSS                    660


 1           A.   Well, they were broke up into agencies.            And

 2      so the timeline was sort of that you would get this

 3      many servers done in this many days.           So the

 4      timeline just depended on whether we had the servers

 5      in the inventory, whether we could get them from the

 6      warehouse.       It was just a long process.        So the

 7      timeline was kind of like we would set a timeline

 8      and try to meet that.

 9           Q.   Did you always meet it?

10           A.   Not always.

11           Q.   Did you have to coordinate that work with

12      the customer?

13           A.   Yes.

14           Q.   Was the server taken out of service while

15      this migration was ongoing?

16           A.   We usually did them at night.         During the

17      evenings.

18           Q.   During their down -- the customer's down

19      time?

20           A.   Yes.     Right.

21           Q.   So that meant the technician would go out in

22      the evening?

23           A.   Mm-hmm.

24           Q.   And his work shift would be changed to --

25           A.   Correct.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 210 of 250
                                  SPENCER - CROSS                  661


 1           Q.   -- working a night rather than a day?

 2           A.   Correct.

 3           Q.   Do you recall how many servers -- how many

 4      servers you had to migrate per month or per quarter?

 5           A.   Well, like I said, it really -- it wasn't --

 6      it was more that we set a goal and tried to meet

 7      that goal.       It wasn't always that we would get that

 8      many done.

 9           We would try to do -- we would set up a

10      schedule for like a month, and we tried to do one a

11      night.    But that always depends.          Like in December,

12      you know, we would have bad weather, so a technician

13      couldn't drive to Chicago for that one, it would get

14      canceled.

15           Q.   So you tried to do one a month?

16           A.   One a night.

17           Q.   One a night.

18           A.   Yes.

19           Q.   Okay.

20           A.   We might do four a week and have one night

21      of not doing them.

22           Q.   Okay.     Who set the schedule?

23           A.   I did.

24           Q.   Okay.     Mr. Nance did not?

25           A.   No.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 211 of 250
                                  SPENCER - CROSS                  662


 1           Q.    You indicated that you supervised a

 2      Mr. Jarvis and a Mr. Foster?

 3           A.    Correct.

 4           Q.    I think you said there was some sort of

 5      problem that each had in time management?

 6           A.    Yes.

 7           Q.    What was that problem?

 8           A.    At first, they just had -- not managing

 9      their time basically.         Being able to set up where

10      they needed to go and how long it was gonna take

11      them.     And so I just would set up schedules for

12      them.

13           Q.    And how diligent were they in following the

14      schedules?

15           A.    Very good.

16           Q.    Did you ever have to make follow-ups with

17      them about completing tasks and assignments?

18           A.    No.

19           Q.    Never did?

20           A.    No.

21           Q.    I'm a little confused about this asset

22      management form.

23           A.    Uh-huh.

24           Q.    I do understand that's a form that sets

25      forth what exists in terms of inventory and has

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 212 of 250
                                  SPENCER - CROSS               663


 1      information relating to each piece?

 2           A.   Yes.

 3           Q.   Like the serial number?

 4           A.   Yes.

 5           Q.   All right.       As I understand it, you didn't

 6      prepare those forms?

 7           A.   No.

 8           Q.   That was not your responsibility?

 9           A.   No.

10           Q.   And I'm a little unclear about what Ed

11      Gordon brought to his new unit with respect to

12      inventory?

13           A.   Well, the inventory -- the AMAF forms were

14      something that you filled out if you were going to

15      take a piece of equipment from one location to

16      another location.         I believe that started out in the

17      Hardware Group, but it was brought over with Ed.

18      And that form was really important because the

19      auditors would ask us where equipment was, so it was

20      important to make sure that you got that entered

21      into the system, that it got moved from one location

22      to another.

23           Q.   Okay.    And you were the person that entered

24      it into the system?

25           A.   Yeah -- well, the tag number, the serial

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 213 of 250
                                  SPENCER - CROSS                  664


 1      number, everything would be in the system.           It would

 2      be my responsibility to move it to its new location.

 3      To where it's going or where it's coming from.

 4           Q.   Okay.    But as I understand it, you were

 5      taking information from a paper report and putting

 6      it into the Remedy system?

 7           A.   The location of it.

 8           Q.   You were just inputting some information?

 9           A.   Yes.

10           Q.   You didn't prepare the form?

11           A.   No.

12           Q.   Do you know who did?

13           A.   I think it was Ed and his group -- when he

14      was in the Hardware Group.          He started the form.

15           Q.   After Ed left the Hardware Group, did the

16      responsibility for preparing the form follow Ed to

17      his group or did it remain in the Hardware Group?

18           A.   I believe it followed Ed to his group.

19           Q.   Okay.    So then what was Cheryl Johnson's

20      responsibility for the AMF form?

21           A.   Well, any technician that were to take a

22      piece of equipment -- if they were to pick up this

23      monitor and take it to a building across the street,

24      any technician had to fill out that form.           And then

25      there was a task within all the change tickets or

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 214 of 250
                                  SPENCER - CROSS                    665


 1      help desk tickets that that form was supposed to go

 2      into.

 3           Q.   So assuming that a technician was given the

 4      assignment of installing a new server at the

 5      Jacksonville Correctional Center --

 6           A.   Right.

 7           Q.   -- that technician would go to the storage

 8      site where the servers were, would take the server,

 9      and he was expected to fill out a form?

10           A.   Correct.

11           Q.   Is that the asset management form?

12           A.   Correct.

13           Q.   All right.      And then what would become of

14      the form after he did that?

15           A.   Well, the form would be signed.          It would be

16      signed by him, and it would also be signed by I

17      believe the -- I don't know if the guard signed it

18      or just got a copy of it; I can't remember.           But

19      then the person at the site they were taking it to

20      would sign it.       And then they would bring it back,

21      bring back the form and attach it to the task.              Or

22      the help desk ticket or whatever they were doing.

23           Q.   Okay.    So basically, the responsibility for

24      preparing the form rested with the technician?

25           A.   Technician.

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 215 of 250
                                  SPENCER - CROSS                      666


 1           Q.   Maybe I asked you this question, and I

 2      apologize for being redundant.              During that time

 3      span, 13 months when you were -- before you came

 4      into the Hardware Unit, who assigned the tasks, the

 5      tickets that came in.

 6           A.   Like I said, I believe it was Rod or Ed

 7      Gordon or Randy Anderson.

 8           Q.   You did answer that.         I apologize for asking

 9      you again.

10           Could I have a moment, Your Honor?

11                 THE COURT:      Surely.

12           Q.   Just one last area.

13            When you became the manager of the Hardware

14      Unit, what responsibilities did you have for

15      overseeing the hardware inventory?

16           A.   I was responsible for it.

17           Q.   What did you do?

18           A.   Well, we did inventory every year.

19           Q.   We?

20           A.   Well, I had the job before and it continued

21      to be my job --

22           Q.   Okay.   So you --

23           A.   -- as the hardware manager.            We did an

24      annual inventory.

25           Q.   Okay.   When a piece of equipment came into

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 216 of 250
                                  SPENCER - CROSS                     667


 1      the Data Center --

 2           A.    Hm-mmm.

 3           Q.    -- did you have to do anything in terms of

 4      logging it in?

 5           A.    Me personally?

 6           Q.    Yes.

 7           A.    If I had taken it out and brought it back in

 8      I would.    But otherwise, it would be the

 9      responsibility of the technician.

10           Q.    Okay.     So let's assume that some new servers

11      come in from Chicago that are being relocated to

12      Springfield.

13           A.    Hm-mmm.

14           Q.    Would you have any responsibility in terms

15      of logging those servers in when they came in?

16           A.    No.     I don't think so.

17           Q.    Okay.     And when servers left the Data

18      Center, or other pieces of equipment left the Data

19      Center to go elsewhere, did you have any personal

20      responsibility for accounting for them?

21           A.    No.

22           Q.    Okay.     I have nothing further.         Thank you.

23                 THE COURT:      Okay.    Mr. Okon?

24                 MR. OKON:      No further questions, Your

25      Honor.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 217 of 250
                                  JOHNSON - DIRECT                    668


 1                  THE COURT:     Very good.        Are we all finished

 2      then?     All finished with Ms. Spencer?

 3           Very good.       You are excused, you may step down.

 4      Thank you, Ms. Spencer.

 5           (The witness was excused.)

 6                  THE COURT:     All right.        Next?

 7                  MS. BARNES:      Defendant rests, Your Honor.

 8                  THE COURT:     Thank you.        Defense rests.

 9      And back to the Plaintiff.

10                  MR. BAKER:     I'd like to call Ms. Johnson.

11                  THE COURT:     I beg your pardon?

12                  MR. BAKER:     I'd like to recall Ms. Johnson.

13                  THE COURT:     Of course.        Come right up.

14      Ms. Johnson has been sworn before, so she may take

15      the stand.        You are still under oath.

16                  THE WITNESS:      Yes, Your Honor.

17                            CHERYL JOHNSON

18      recalled as a witness herein, having been duly

19      sworn, was examined and testified as follows:

20                            DIRECT EXAMINATION

21      BY MR. BAKER:

22           Q.    Cheryl, I'm going to hand you what is marked

23      as Defendant's Exhibit 39.

24           A.    Yes.

25           Q.    And as I have reviewed this document, it

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 218 of 250
                                  JOHNSON - DIRECT              669


 1      seems like there's a reoccurring entry that Mr.

 2      Nance made about your Monday objective not being

 3      met --

 4           A.   Yes.

 5           Q.   -- with respect to not updating many change

 6      and hard desk tickets.         And then he identifies the

 7      tickets, I assume, by reference to a ticket number.

 8      You understand what I'm talking about?

 9           A.   Yes, I do.

10           Q.   Your responsibility when it came to updating

11      tickets in your Monday report, did that include all

12      tickets that were in the Hardware Unit?

13           A.   Every help desk, every change, and every

14      task ticket had to have my personal update in it.

15           Q.   Regardless of when the ticket came into the

16      unit?

17           A.   Yes.

18           Q.   Okay.    Best estimate, at any one time, how

19      many tickets would be in the Hardware Unit being

20      worked on at some level?

21           A.   Hundreds at one time.

22           Q.   And in this report you had to do, what did

23      you have to do for each ticket?

24           A.   I had to have some type of update in each of

25      those tickets personally.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 219 of 250
                                  JOHNSON - DIRECT              670


 1             Q.   All right.     If Mr. Nance wanted to find out

 2      what the status was of a ticket, could he have gone

 3      to the Remedy system to find that out?

 4             A.   Yes.

 5             Q.   Would it have been a difficult task for him

 6      to did?

 7             A.   No.

 8             Q.   I'm going to ask you to go to the entry on

 9      April 29th, 2010.

10             Do you have that entry in your -- in front of

11      you?

12             A.   Yes.

13             Q.   I apologize for having to ask you these

14      questions, but --

15             A.   Yes.

16             Q.   This entry relates to something about you

17      that Mr. Nance said, quote, is unbearable?

18             A.   Yes.

19             Q.   And he says that you had an odor that was so

20      intense that he had to get a can of air freshener?

21             A.   Yes.

22             Q.   And he said that there was urine on your

23      clothing?

24             A.   Yes.

25             Q.   And there were many stains on your clothing?

                           KATHY J. SULLIVAN, CSR, RPR, CRR
                                OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 220 of 250
                                  JOHNSON - DIRECT                    671


 1           A.   Yes.

 2           Q.   And you -- you looked like you brought --

 3      wore dirty clothes over and over?

 4           A.   Yes.

 5           Q.   When did you first become aware of anyone in

 6      your chain of command having any concern about your

 7      appearance?

 8           A.   None.

 9           Q.   In this case, you received a copy of this

10      document --

11           A.   Yes.

12           Q.   -- did you not?       And can we agree that at no

13      time prior to this case being initiated had anyone

14      from CMS provided this to you?

15           A.   That's correct.

16           Q.   You didn't receive it in any kind of

17      disciplinary proceeding?

18           A.   No.     The norm is that if something -- if

19      someone had that type of odor, or if they were --

20      had that kind of problem, then they would have to be

21      referred to Human Services.           And then they would

22      have to have a union representative talk to them in

23      the presence of Human Resources.             And they would

24      have it documented or given some kind of counseling

25      on it.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 221 of 250
                                  JOHNSON - DIRECT                      672


 1           Q.   Sure.     I noticed Mr. Gordon has come into

 2      court wearing blue jeans?

 3           A.   Yes.

 4           Q.   Was that typical of the way he dressed at

 5      work?

 6           A.   Yes.

 7           Q.   I understand technicians dress casually?

 8           A.   Yes.

 9           Q.   Much more causally than lawyers.            How did

10      you dress when you came to work?

11           A.   Similar to the way I've been dressing since

12      I been coming into court.

13           Q.   Okay.     So you didn't dress up a whole lot to

14      come into court --

15           A.   This is how I looked when I worked there and

16      this is how I look when I work at DHS.              I've always

17      taken good care of myself.          I've always taken pride

18      in my appearance.

19           Q.   How did you react to this entry?

20           A.   It was just really shocking.         I mean I

21      really cried when I saw it, to be honest with you.

22           Q.   I'm going to ask you to go to Plaintiff

23      Exhibit 7.       Do you have that in front of you,

24      Cheryl?

25           A.   Yes, sir.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 222 of 250
                                  JOHNSON - DIRECT                673


 1           Q.    Can you identify it for me?

 2           A.    Yes.    It's an email that I responded to Rod

 3      on one of his, I say, quote, unquote, not met

 4      objective emails I would get daily.

 5           Q.    And let's talk about the context.

 6           A.    Yes.

 7           Q.    If you go to the bottom of the first page of

 8      Exhibit 7.

 9           A.    Yes.

10           Q.    That's an email from Rod Nance to you --

11           A.    Yes.

12           Q.    -- am I correct?

13           A.    That's correct.

14           Q.    And the top page is your response to Rod?

15           A.    That's correct.

16           Q.    Okay.    Your Honor, I'd like to offer

17      Plaintiff Exhibit 7.

18                 MS. BARNES:       No objection.

19           Q.    And I'd like to publish this to the jury, if

20      I could?

21                 THE COURT:       Yes, you may.

22           (Plaintiff's Exhibit 7 admitted.)

23           Q.    Cheryl, I'm gonna refer to the second page

24      of that document.         Is that typically the type of

25      response you would get from Mr. Nance concerning

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 223 of 250
                                  JOHNSON - DIRECT                      674


 1      failing to meet an objective?

 2           A.    Yes.

 3           Q.    Okay.    And he talks about providing an

 4      incorrect tag on an AMAF form for a server with a

 5      particular serial number?

 6           A.    Yes.

 7           Q.    Was that in a report?            Or was that in --

 8           A.    It was probably -- it's saying from one of

 9      the AMAF forms.

10           Q.    Typically -- typically, in a week, how many

11      servers would you account for in these forms?

12           A.    I could account for hundreds of servers in a

13      week.     If I'm looking at the inventory, all that had

14      to go on a form.        So I would -- hundreds and

15      hundreds of serial numbers.

16           Q.    And that would be something you would have

17      to account for weekly?

18           A.    Yes.

19           Q.    So -- and that was your objective to do it

20      weekly?

21           A.    Yes.

22           Q.    So you failed to meet that objective because

23      of out of these hundreds of servers, you got some

24      incorrect tag information on one server?

25           A.    Yes.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 224 of 250
                                  JOHNSON - DIRECT             675


 1           Q.    Did you agree with him on the assertion he

 2      made that it was incorrect?

 3           A.    No.

 4           Q.    And how did you respond to him?

 5           A.    I responded back with an email and said that

 6      the tag number was written on a machine that looked

 7      like a number which a technician passed to me.

 8      Three different technicians verified the same

 9      numbers.    And you know, somehow it was still said it

10      wasn't correct.

11           Q.    Okay.     Did you ever change his assessment of

12      your meeting or not meeting that objective?

13           A.    No.     It just made -- that one item made my

14      whole entire objective for every asset management

15      form that I sign all week long, or every piece of

16      equipment that I check, made the whole objective not

17      met for the whole entire week.

18           Q.    So with respect to failing to meet

19      objectives regarding asset management forms, was

20      this the only time where one mistake out of hundreds

21      of servers was considered not meeting an objective?

22           A.    No.     It happened frequently.

23           Q.    Mr. Warren testified this morning that you

24      were reassigned to the Hardware Unit because of

25      problems with your work performance; am I correct?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 225 of 250
                                  JOHNSON - DIRECT                  676


 1           A.   Well, that's what -- I guess that's what he

 2      said this morning; yes.

 3           Q.   Did he ever tell you that?

 4           A.   No.

 5           Q.   Did Mr. Rademacher, his superior, ever tell

 6      you that?

 7           A.   No.

 8           Q.   Did anyone in your chain of command ever

 9      tell you you were being relocated because of

10      problems with your work?

11           A.   No.

12           Q.   At any time prior to being informed that you

13      were being relocated, did Mr. Warren ever meet with

14      you to talk about your need to improve your work?

15           A.   No.

16           Q.   Did he ever send you an email saying

17      anything about your need to improve your work?

18           A.   No.

19           Q.   So Mr. Warren, I think, conceded he never

20      had any official -- quote "official" conversations

21      with you about your performance.             Did he ever have

22      any quote "unofficial" conversations with you about

23      your performance?

24           A.   No.

25           Q.   I want to you to go, if you would, to

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 226 of 250
                                  JOHNSON - DIRECT                       677


 1      Plaintiff Exhibit 6.

 2           Never mind, let's -- we don't need to cover

 3      that.

 4           You had an objective about dealing with low

 5      disk space servers?

 6           A.   Yes.

 7           Q.   And we're probably treading on some area

 8      that was covered yesterday, but you had to submit a

 9      report each week?

10           A.   Yes.

11           Q.   And that report was due on Tuesday?

12           A.   Yes.

13           Q.   And it was based upon the WUG report which

14      was issued on a Monday?

15           A.   Yes.

16           Q.   And as I understand it, you had to develop a

17      plan for upgrading servers?

18           A.   Yes.    For each server.

19           Q.   Were these servers that were at the

20      97 percent of capacity?

21           A.   No.

22           Q.   Were they --

23           A.   Most of them weren't.             Some of them were,

24      but most of them weren't.

25           Q.   Were they servers of a 90 percent capacity?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 227 of 250
                                  JOHNSON - DIRECT                   678


 1            A.   Most of them were not.

 2            Q.   So what was the capacity that you had to

 3      report on?

 4            A.   Every single one that was on the report.

 5            Q.   Irregardless of what the capacity was for

 6      it?

 7            A.   That's correct.

 8            Q.   Okay.     Did anyone explain to you why you had

 9      to do that every week?

10            A.   No.     It was just I had to have a

11      complaint -- a plan where the customer agreed with

12      the scheduled date, all the equipment ordered for

13      it, and technicians assigned to each and every one

14      of those that were on a low disk space.              According

15      to my objective.

16            Q.   Okay.     Mr. Warren indicated that at the time

17      you left to join the Hardware Group, Ed Gordon had

18      that group well organized and well documented.              You

19      recall him saying that?

20            A.   I do recall him saying that.

21            Q.   When you went into that group, how much of

22      an orientation did Mr. Gordon give you?

23            A.   Not much.      I mean -- not really anything,

24      just some -- I don't know, it wasn't anything

25      official.        I can't even really recall what kind of

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 228 of 250
                                  JOHNSON - DIRECT            679


 1      orientation it would have been.

 2            Q.   Okay.    You talked about some of your tasks.

 3      And one of those tasks dealt with, as I recall,

 4      locating or identifying the location of servers?

 5            A.   That's correct.

 6            Q.   These are these servers throughout the State

 7      of Illinois?

 8            A.   Yes.

 9            Q.   Was there any documentation in the Hardware

10      Unit that Mr. Gordon had prepared that assisted you

11      in documenting the location of servers?

12            A.   There was not one place that I could go and

13      find a definitive list of every single piece of

14      equipment at every location.

15            Q.   But was there a list that had any equipment

16      at any location?

17            A.   I may be able to find some information here

18      or there.    There was -- it was random information in

19      different places that I would have to try to gather

20      up.   But really, a lot of it, when you checked it,

21      it wasn't accurate because when you look at it then

22      that equipment that used to be there is no longer

23      there anymore.       So really, I couldn't really count

24      on the information that I saw, I had to go and

25      verify it.

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 229 of 250
                                  JOHNSON - DIRECT                680


 1           Q.   Was there any plan that was in place for

 2      decommissioning servers?

 3           A.   I didn't see any kind of decommission plan

 4      in place where they had a schedule or list of

 5      servers to be decommissioned or anything like that.

 6           Q.   Did you look for one?

 7           A.   I looked in the documentation, the Share

 8      Point site.       It had some information, but it wasn't

 9      a lot of detailed information.

10           Q.   Okay.     You were supposed to prepare, as I

11      recall, a schedule or plan for upgrading servers?

12           A.   Yes; that's correct.

13           Q.   And you talked yesterday about what that

14      involved.     When you went into the Hardware Unit, did

15      it appear to you that Mr. Gordon had any plan in

16      place?

17           A.   There was no place I could go and see a plan

18      that was already documented.           A schedule, a list of

19      locations or any equipment and staff assigned, or

20      customer approvals for any upgrades.

21           Q.   You had some, as I understand it, some

22      inventory responsibilities when you joined the

23      Hardware Group?

24           A.   Yes.

25           Q.   And without being horribly redundant, can

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 230 of 250
                                  JOHNSON - DIRECT                   681


 1      you identify what those were?

 2           A.   One of the inventories that I had, I was

 3      required to do a monthly inventory of all the

 4      servers and all the equipment at the Data Center.

 5      So that was something I had to go and count every

 6      piece of equipment, all the parts, and all the spare

 7      parts.    And there may be drawers that had little

 8      pieces of cards and different things in it.              I had

 9      to go through and count every single one, every

10      piece of equipment every month.

11           Q.   Okay.   And how frequently did you have to do

12      that?

13           A.   That was due once a month, but I had to keep

14      doing it ongoing just so by the end of the month, I

15      would have some kind of count.              But the problem with

16      that was that a lot of times technicians, maybe not

17      even from my own group, because there was a lot of

18      people other than mine.         Sometimes somebody will

19      come and get a spare part and wouldn't say anything

20      and they'll just go to -- and then all of the sudden

21      now the count is not the same.

22           Q.   Now, Mr. Warren said Gordon did a great job

23      of documenting things.         Did you find anything that

24      Mr. Gordon had done to document inventory?

25           A.   I didn't see a list of every part and every

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 231 of 250
                                  JOHNSON - DIRECT               682


 1      peripheral and every server and every piece of

 2      equipment at the Data Center anywhere, because I had

 3      to develop it.

 4             Q.   What did you see that would identify

 5      Mr. Gordon accounting for inventory?

 6             A.   I didn't see -- I didn't see an inventory

 7      list.

 8             Q.   Did you ever ask Mr. Gordon if he prepared

 9      a --

10             A.   I asked -- every time I had these tasks, I

11      would go and ask Ed, say, "Do you have something I

12      can work with?"        And he'll say, "I didn't have to do

13      that."      So that was the reason I couldn't find some

14      of these things.

15             Q.   All right.     I think some of your objectives

16      dealt with relocating servers of state agencies at

17      remote locations?

18             A.   Yes.

19             Q.   Okay.    And you were given specific

20      timetables to do it.          And you were required to put

21      together a detailed plan specifying what you had to

22      do --

23             A.   That's correct.

24             Q.   -- am I correct?

25             When you were given that assignment, did you

                           KATHY J. SULLIVAN, CSR, RPR, CRR
                                OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 232 of 250
                                  JOHNSON - DIRECT                 683


 1      look and see what Mr. Gordon had done in terms of

 2      putting together a plan for removing servers at

 3      agencies while he was managing the Hardware Group?

 4           A.    I never saw any documentation of a detailed

 5      plan.     Because if I had that, that would have been

 6      something I can run with.          Everything I did, I had

 7      to start from scratch.

 8           Q.    Okay.     Well, my question is, when you were

 9      given this assignment by Mr. Nance, did you search

10      out a plan?

11           A.    I did.     I certainly did.       Because why

12      duplicate information that's already done.

13           Q.    And did you -- did you find anything?

14           A.    No.

15           Q.    Did you ask Mr. Gordon if he had one?

16           A.    I did.

17           Q.    And what did he tell you?

18           A.    "I didn't have to do that."

19           Q.    Well, I'm not going to belabor the point,

20      but with respect to the tasks that Rod Nance gave

21      you, whether it was to prepare reports, to submit a

22      plan, was it your customary practice when you got

23      that assignment to look and see what had been done

24      previously in the Hardware Unit?

25           A.    Yes.     That's the thing about IT; why do the

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 233 of 250
                                  JOHNSON - DIRECT                684


 1      same thing over if it's already done.           You can

 2      duplicate a lot of things that's already done and it

 3      will save time.

 4           Q.   And with respect to these tasks, did you

 5      ever find anything that had been done earlier by

 6      Mr. Gordon that would be of assistance to you?

 7           A.   Had it been -- had it been there, I would

 8      have used it.      But it wasn't.

 9           Q.   Okay.    And when you asked Mr. Gordon, he

10      said he didn't have to do that?

11           A.   Yes.

12           Q.   By the way, preparing these plans, was it

13      time-consuming?

14           A.   Very time-consuming; yes.

15           Q.   Okay.    Other than -- than your conversations

16      with Mr. Nance -- or Mr. Gordon, excuse me, when you

17      went into the Hardware Group, what orientation did

18      you get concerning what was needed to be done, the

19      timetable for it being done, those sorts of things?

20           A.   None.

21           Q.   Okay.    So you had to wing it?

22           A.   I did.

23           Q.   Was Mr. Nance of any assistance to you?

24           A.   Not really; no.

25           Q.   Okay.    You've heard Ms. Spencer say that Mr.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 234 of 250
                                  JOHNSON - DIRECT                    685


 1      Nance was -- was very helpful when she asked for

 2      things.    Do you agree with her assessment of Mr.

 3      Nance?

 4           A.    No.

 5           Q.    Why not?

 6           A.    Because it wasn't that for me.            I -- it was

 7      hard for me, you know, I never really got any

 8      guidance or direction.

 9           Q.    In one of his more animated moments in his

10      testimony this morning, Mr. Warren spoke about a

11      rack consolidation project?

12           A.    Yes.

13           Q.    And I think what he was saying, and I'm

14      paraphrasing this and I'm hopefully accurate, that

15      the consolidation process really involved just

16      switching things around at the Data Center?

17           A.    Yes.

18           Q.    Was he correct in part?

19           A.    Yes.

20           Q.    And the part that he was correct in was just

21      a matter of unplugging one server and plugging in

22      another?

23           A.    Well, the part of the consolidation that he

24      was referring to is that we were making room for

25      servers to be relocated to the Data Center so that

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 235 of 250
                                  JOHNSON - DIRECT                   686


 1      we were -- there was servers spread all over the

 2      place.    So we kind of put them together like based

 3      on the agency and grouped them like that so it would

 4      make space for when we brought servers from other --

 5           Q.   So was it just a matter of physically

 6      relocating the servers?

 7           A.   Well, it was more than that really.            Because

 8      even though the servers were just being moved, you

 9      still had to do the same things as if you were

10      moving it from another location.              You still had to

11      have the server out of service, you had to have down

12      time, you had to have the network and storage team,

13      you would have to have backups.              And you would have

14      to have a staff member ready for the move.              And you

15      had to have the networking team ready to do their

16      part, and all the other teams ready to do their

17      parts.    It was still the same thing, but it was at

18      the Data Center.

19           Q.   So in terms of your work as a manager,

20      because as I understand it, you didn't go out in the

21      field?

22           A.   Yes.

23           Q.   With this relocation within the Data Center,

24      did you have to do the same things as if the server

25      was out in the field?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 236 of 250
                                  JOHNSON - DIRECT                687


 1           A.   Yes.     Because I still had to work with the

 2      customer to get downtime for the server, and all the

 3      same things I would have to do if the server was

 4      being taken -- moved from a remote location, other

 5      than sending a technician on site.

 6           Q.   Okay.     Going back then to the other part of

 7      this rack consolidation, I think; was there another

 8      aspect that involved remote servers?

 9           A.   Yes.     Eventually, one of my jobs was gonna

10      be also doing some of the relocation to -- of the

11      servers to the Data Center as well.           Some of my --

12      our job was to bring some of the servers into the

13      Data Center as well.

14           Q.   Okay.     Prior to tickets being assigned in

15      your name, you were able to track the progress of a

16      ticket through the use of the Remedy system?

17           A.   Yes.     That's the purpose of Remedy, to be

18      able to track.

19           Q.   And what was your practice in terms of doing

20      that?

21           A.   Daily.     I would monitor the WUG system to

22      look for activity, just like, you know, like you can

23      see applications and all kinds of things on WUG.

24      And also, at the same time, it was -- may have been

25      a different monitoring system at that time, but we

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101    Page 237 of 250
                                  JOHNSON - DIRECT                688


 1      still had monitoring system.

 2           And also, in addition to that, I would daily

 3      look into my tickets and see what activity is going

 4      on with my staff.         Make assignments and such.

 5           Q.    Okay.    When tickets were assigned in your

 6      name, was that a help or a hindrance to you?

 7           A.    It was a hindrance.

 8           Q.    Okay.    Did it -- did it provide you with any

 9      more access or control over identifying the progress

10      of a ticket?

11           A.    All it did was bog me down with a lot of

12      extra things I had to do.           You know, just hours and

13      hours of updating tickets.

14           Q.    Okay.    Both change tickets and help desk

15      tickets?

16           A.    And tasks.

17           Q.    And tasks as well?

18           A.    Yes.

19           Q.    Okay.    We heard this morning about

20      Mr. Warren had a conversation with a Mr. Foster?

21           A.    Yes.

22           Q.    And a Mr. Nall?

23           A.    Yes.

24           Q.    How would you characterize Mr. Foster and

25      Mr. Nall as technicians in -- as technicians?

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 238 of 250
                                  JOHNSON - DIRECT                      689


 1           A.   They seemed to know their jobs as far as

 2      technician-wise; yes.

 3           Q.   Did you run into difficulties in having them

 4      make entries into the Remedy system?

 5           A.   Yes.

 6           Q.   Can you explain that?

 7           A.   Because all of the tickets had to be

 8      updated, one way it could be updated, if the

 9      technician would update the ticket, then it would

10      have the weekly update in it.           And since I held

11      tickets in my name, then it didn't make the

12      technicians personally accountable for the tickets,

13      so it didn't really matter to them if they updated

14      their tasks or not in Remedy because they weren't

15      being held personally accountable for that.             So they

16      didn't really have any skin in the game, I would

17      say, when it came to that.

18           Q.   Can you go to Exhibit 14 for me.

19      Plaintiff's, I'm sorry.

20                 THE COURT:      Is that Plaintiff's 14?

21           Q.   Yes, sir.

22           Can you tell me what -- Excuse me.             This is a

23      five or six-page document, is it not?

24           A.   Yes.

25           Q.   And each page represents an email?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 239 of 250
                                  JOHNSON - DIRECT               690


 1           A.   Yes.

 2           Q.   Is the content of the emails generally the

 3      same?

 4           A.   Generally the same.

 5           Q.   And can you tell me generally who the emails

 6      were written to?       Not in terms of name, but in terms

 7      of position?

 8           A.   Technicians.

 9           Q.   And would that be a request to the

10      technician to do something?

11           A.   Yes.    The work that they did in the Remedy

12      system, so I could know the status of the work that

13      they did.     Or either complete and close their task.

14      Because as long as their task remained open, then my

15      verified task couldn't be closed, and then that

16      would make my whole entire ticket late.

17           Q.   Okay.    Your Honor, I would like to offer

18      Plaintiff Exhibit 14 into evidence.

19                  MS. BARNES:      No objection, Your Honor.

20                  THE COURT:     Admitted.

21           (Plaintiff's Exhibit 14 admitted.)

22           Q.   Cheryl, I'm just gonna show you the first

23      page of Exhibit 14.

24           A.   Yes.

25           Q.   With -- would that be a typical way you

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 240 of 250
                                  JOHNSON - DIRECT                    691


 1      would communicate with a technician who had not made

 2      an entry into the hardware -- into the Remedy

 3      system?

 4           A.   Yes.

 5           Q.   Okay.     And would you -- do the documents in

 6      Exhibit 14 comprise each time while you were the

 7      hardware manager that you would do that?

 8           A.   Yes.     And it applied to not my staff, but

 9      even other people's -- other manager's staff that

10      had tasks open as well.

11           Q.   Okay.     Well, my question is, this document

12      is six pages?

13           A.   Yes.

14           Q.   And are you telling me that it was only

15      these emails on these six pages?

16           A.   No.     This is ongoing, all day, every day.

17           Q.   So this is an example?

18           A.   Yes, this is an example.           I did hundreds of

19      these because I was always in the tickets.            And I

20      had to go through every single ticket, and if there

21      was an update, then I had to make sure this was an

22      update.    And if the technician didn't update, I had

23      to make sure there was an update in there

24      personally.       And I would add this email inside of

25      the ticket each -- every week.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 241 of 250
                                  JOHNSON - DIRECT            692


 1           Q.   Was there a change in the practice of the

 2      technicians in making entries and doing tickets

 3      after the tickets were assigned in your name?

 4           A.   Yes.

 5           Q.   And what was the change?

 6           A.   The change was that they didn't feel

 7      obligated to have to update the task because it

 8      wasn't being -- it wasn't counted against them

 9      personally.       And so it didn't really matter to them

10      really.    I mean I would be sending emails constantly

11      to my staff and other staff, and -- just to get the

12      tasks updated.

13           And long as those tasks stayed open, then I

14      couldn't do the verify, and the whole entire ticket,

15      which was in my name, stayed open, and I was the one

16      that got every week a not met for that ticket being

17      open.

18           Q.   Mr. Warren spoke today about the options

19      available to you within CMS if you felt that you

20      were discriminated against?

21           A.   Yes.

22           Q.   Do you know a man named Fred Stewart?

23           A.   I do.

24           Q.   And back when you were at CMS, was

25      Mr. Stewart at CMS?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 242 of 250
                                  JOHNSON - DIRECT              693


 1           A.    Yes.

 2           Q.    And what was his position?

 3           A.    He was an EEOC officer.

 4           Q.    At any time while Mr. Stewart was the EEO

 5      officer, did you ever complain to him about the

 6      treatment you were receiving?

 7           A.    Yes.

 8           Q.    And how did he respond to it?

 9           A.    I didn't feel like he really --

10                 MS. BARNES:       Your Honor, I object to this

11      hearsay.

12           A.    Okay.

13           Q.    Did Mr. Stewart do anything to help you with

14      your request?

15           A.    No.

16           Q.    Did he -- did he follow-up with you at all?

17           A.    No.

18           Q.    Did he seem at all interested in your

19      problem?

20           A.    No.

21                 THE COURT:      Mr. Baker, it is five minutes

22      until five.        I assume you have additional questions?

23                 MR. BAKER:      Um.

24                 THE COURT:      And it seems to me that we

25      probably are pretty close to the time for us to --

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 243 of 250
                                                                       694


 1                 MR. BAKER:      I agree, Your Honor.

 2                 THE COURT:      -- fish or cut bait tonight.

 3                 MR. BAKER:      I agree, Your Honor.

 4                 THE COURT:      All right.       We will change this

 5      just a smidgen.      What we're going to do tomorrow

 6      morning is we're going to come in at 10:00, not

 7      nine.   And we will have no break from 10 until 12,

 8      we will go straight through, and then proceed

 9      accordingly.     But I thought I would give you a heads

10      up on that ladies and gentlemen.

11           Please recall the admonition.            Do not discuss

12      anything about this case at all until it's time for

13      you to deliberate among yourselves after I have

14      given you the final charge.           Okay?

15           Now, you have a very pleasant evening.            We're

16      going to stand in recess until 10:00 tomorrow

17      morning.    And there will be no break tomorrow

18      morning, so that means come loaded for bear at ten.

19      Okay?

20           Good night and have a very pleasant time and

21      recall my admonition.         Thank you.

22           (The jury left the courtroom.)

23                 THE COURT:      All right.       The jury has left

24      the courtroom.      Please be seated, everyone.

25           Now, what is your projection here?            You've got

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 244 of 250
                                                                      695


 1      some more questions of your client, or close?

 2                 MR. BAKER:      I may have 15 minutes more.

 3                 THE COURT:      Okay.    That's fine.       That would

 4      still have gone over our time tonight, you see.               So

 5      I wanted to get us established for tomorrow.

 6           And let me ask this from the state, do you

 7      anticipate additional evidence in rebuttal?

 8                 MS. BARNES:      No.

 9                 THE COURT:      You intend none?

10                 MS. BARNES:      Correct.

11                 THE COURT:      Correct, none.      Okay.

12           Then we will be going from you straight into

13      apparently making our record first and then going

14      into our closing arguments.           Do I say that

15      correctly?

16                 MR. BAKER:      I think you're correct.

17                 THE COURT:      Okay, good.      Good.

18           All right.     So keep that in mind as we go.

19           Now, I'm not about to preclude either party

20      from doing your entire case.           Whatever you want to

21      do it completely up to you.           But keep this in mind

22      from our timeframes; I don't want to chop up, yet at

23      the same time, I want to keep the jury in mind.               So

24      we're gonna have lunch tomorrow to worry about and

25      so forth and so on.

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 245 of 250
                                                                  696


 1           So just keep that in mind if you would as we --

 2      as we progress.      Nothing is carved in stone, as we

 3      all know.     So we will still be pliable and

 4      malleable, but at the same time, we do want to keep

 5      the jury's comfort in mind as well as getting our

 6      entire case in.

 7           Okay.    You look like you're moved to say

 8      something or other.

 9                  MR. BAKER:     I just have a comment and a

10      question.

11           The comment is, it's my sense--Ms. Barnes can

12      correct me if I'm mistaken--that we'll have a fairly

13      speedy jury instruction conference.           I think there's

14      one or two instructions that are at issue, but --

15                  MS. BARNES:     Yes.     There are two

16      instructions I have not given your clerk yet.           I've

17      given them to Mr. Baker.           All I want to do is submit

18      a written motion, the Judge knows what that is, at

19      the close of our case.

20                  THE COURT:     Mm-hmm.

21                  MS. BARNES:     I will renew it at the close

22      of all of my evidence to make my record.

23                  THE COURT:     Do you anticipate any rebuttal

24      or surrebuttal?

25                  MS. BARNES:     No.

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 246 of 250
                                                                   697


 1                 THE COURT:      Very good.

 2                 MR. BAKER:      So -- and I'll give your clerk

 3      another copy of my instructions and a clean copy as

 4      well so that --

 5                 THE COURT:      Fine.

 6                 MR. BAKER:      -- he has them.

 7           I guess my question is, what is your thought

 8      about scheduling the instruction conference?

 9                 THE COURT:      Well, that was certainly part

10      of the included thought process.            We're gonna have

11      to sandwich that in.        And so I was thinking that if

12      you -- if you are going to finish up with a few more

13      questions in say 15, 20 minutes, something like

14      that, and there's nothing additional from the state,

15      then it would seem to me that that would be the time

16      for you all to get together with Mr. O'Neill and get

17      these instructions remedied.

18           And we'll just let the jury have a repose at

19      that time.     There's plenty of coffee and soft drinks

20      and so forth back there for them.

21           How does that sound?

22                 MS. BARNES:      That's fine.      When do you want

23      us here tomorrow morning?

24                 THE COURT:      Well, I would think that --

25      we're gonna be here at 10:00 as far as the jury is

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 247 of 250
                                                                   698


 1      concerned.     And Mr. Baker will continue.

 2           Now, if we want to do that after -- if you

 3      would like to get here ahead of time and meet with

 4      Mr. O'Neill, he's here in the courtroom as we speak.

 5      And he has in his hands some of those documents that

 6      have been submitted.        If you've got some fresh ones,

 7      why don't you give them to him, and maybe get here

 8      at 9:30.

 9                 MR. BAKER:      Sounds good.

10                 MS. BARNES:      That's what I thought we could

11      do to discuss the instructions tomorrow morning.

12      And could I -- could I file this motion today?

13                 THE COURT:      Oh, absolutely.

14                 MS. BARNES:      Okay.

15                 THE COURT:      Sure.    We'll make sure that

16      that is docketed at the proper time.

17                 MS. BARNES:      Okay.

18                 THE COURT:      Absolutely.

19           Now, the question is, do you want oral

20      arguments on the motion?

21                 MS. BARNES:      Well, since I have thoroughly

22      addressed all of my evidence in my motion, I will

23      leave it to the Court -- if the Court has any

24      questions, I would be happy to answer them, but

25      otherwise, I would just like to make my record.

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 248 of 250
                                                                       699


 1                  THE COURT:     Fine.    That's excellent.        Thank

 2      you.

 3             And I tell you what we'll do; if you will file

 4      that instanter, I will take that home and I will

 5      read it tonight.

 6                  MS. BARNES:     Okay.     I have a copy for you.

 7                  THE COURT:     That's a hell of a bargain,

 8      isn't it?

 9                  MR. BAKER:     Will I get a copy too?

10                  MS. BARNES:     You get a copy too.

11                  THE COURT:     All right.       And I'm sure,

12      Mr. Baker, that comes as no surprise to you.                Thank

13      you, very much.

14             All right.   Now, is there anything more for the

15      good of the order?

16                  MR. BAKER:     I don't believe so.

17                  THE COURT:     Or this lodge in particular?

18                  MS. BARNES:     We are fine.

19                  THE COURT:     Fine.    Have a pleasant evening.

20      And we will see you all in the morning.             Counsel

21      will meet with Mr. O'Neill at 9:30, is my

22      understanding.      And you are all at your own disposal

23      until 10:00.

24             Very good.   Thank you all.          Have a pleasant

25      evening.

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 249 of 250
                                                                     700


 1           I think it might be wise for us for us to give

 2      an opportunity for both the movant state to make any

 3      oral argument on this motion, and of course,

 4      Mr. Baker to respond if that is a desire.           So we

 5      will do that just before you meet with Mr. O'Neill

 6      concerning the jury instructions.           All right?

 7      That's in the morning.

 8           Any problem with that?

 9                 MR. BAKER:      So what time should we be here?

10                 THE COURT:      I beg your pardon?

11                 MR. BAKER:      What time should we be here?

12                 THE COURT:      Well, you're going to be here

13      at 9:30 to -- with him, why don't we say 9:15.              Does

14      9:15 work out all right?

15                 MR. BAKER:      Yes.

16                 THE COURT:      Okay.    Can anybody else think

17      of any glitches in the game plan?           Any problem, any

18      missed or overlooked?

19                 MR. BAKER:      I don't think so?

20                 THE COURT:      We certainly wouldn't want to

21      stub our feet at this stage of the game with

22      Ms. Barnes' last trial.

23                 MS. BARNES:      Yeah, it is.

24                 THE COURT:      And she is going to retire

25      after a wonderful career of many years and many of

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 101   Page 250 of 250
                                                                 701


 1      them with me.

 2                 MS. BARNES:      Yes.    My first federal trial

 3      was with you.

 4                 THE COURT:      Isn't that something.    Well, it

 5      will be -- I'll be fortunate to be your first and

 6      your last in the federal system then.

 7           All right.     Have a good evening of them

 8      everybody.     And we'll see you tomorrow morning.

 9           (Court was recessed for the day.)

10

11      I, KATHY J. SULLIVAN, CSR, RPR, CRR, Official Court

12      Reporter, certify that the foregoing is a correct

13      transcript from the record of proceedings in the

14      above-entitled matter.

15

16

17

18

19                          This transcript contains the

20                          digital signature of:

21

22                          Kathy J. Sullivan, CSR, RPR, CRR

23                          License #084-002768

24

25


                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
